                                                                      Service of Process                                EXHIBIT A
                                                                      Transmittal
                                                                      09/21/2018
                                                                      CT Log Number 534095251
TO:     Elizabeth Campbell, Associate General Counsel
        AmerisourceBergen Corporation
        227 Washington Street
        Conshohocken, PA 19428

RE:     Process Served in Massachusetts

FOR:    AmerisourceBergen Drug Corporation (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 THE CITY OF BOSTON, et al., Pltfs. vs. PURDUE PHARMA L.P., et al., Dfts. // To:
                                 AMERISOURCEBERGEN DRUG CORPORATION
DOCUMENT(S) SERVED:              Summons, Order, Complaint
COURT/AGENCY:                    Suffolk County Superior Court, MA
                                 Case # 1884CV02860B
NATURE OF ACTION:                Deceptive marketing practices relating to prescription opioids
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:        By Process Server on 09/21/2018 at 10:55
JURISDICTION SERVED :            Massachusetts
APPEARANCE OR ANSWER DUE:        Within 20 days
ATTORNEY(S) / SENDER(S):         Robert T. Naumes, Sr.
                                 Naumes Law Group, LLC
                                 2 Center Plaza, Suite 620
                                 Boston, MA 02108
                                 617-227-8444
ACTION ITEMS:                    CT has retained the current log, Retain Date: 09/21/2018, Expected Purge Date:
                                 09/26/2018

                                 Image SOP

                                 Email Notification, John Chou jchou@amerisourcebergen.com

                                 Email Notification, Susan Coldren scoldren@amerisourcebergen.com

                                 Email Notification, Elizabeth Campbell ECampbell@amerisourcebergen.com

                                 Email Notification, Katherine (Kat) Tamulonis Ktamulonis@amerisourcebergen.com

                                 Email Notification, Michele F. Conte MConte@amerisourcebergen.com

                                 Email Notification, Patricia Pellegrini PPellegrini@amerisourcebergen.com

                                 Email Notification, Christopher Casalenuovo
                                  CCasalenuovo@amerisourcebergen.com




                                                                      Page 1 of 2 / MS
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
                                                                    Service of Process
                                                                    Transmittal
                                                                    09/21/2018
                                                                    CT Log Number 534095251
TO:    Elizabeth Campbell, Associate General Counsel
       AmerisourceBergen Corporation
       227 Washington Street
       Conshohocken, PA 19428

RE:    Process Served in Massachusetts

FOR:   AmerisourceBergen Drug Corporation (Domestic State: DE)




                                Email Notification, Brian Kabosius bkabosius@AmerisourceBergen.com

                                Email Notification, Carolyn Ellis cellis@AmerisourceBergen.com

                                Email Notification, Andrew Schinzel aschinzel@amerisourcebergen.com

                                Email Notification, Kristin Hinchman khinchman@amerisourcebergen.com
                                Email Notification, Jennifer Healey jhealey@amerisourcebergen.com

SIGNED:                         C T Corporation System
ADDRESS:                        155 Federal St Ste 700
                                Boston, MA 02110-1727
TELEPHONE:                      617-757-6404




                                                                    Page 2 of 2 / MS
                                                                    Information displayed on this transmittal is for CT
                                                                    Corporation's record keeping purposes only and is provided to
                                                                    the recipient for quick reference. This information does not
                                                                    constitute a legal opinion as to the nature of action, the
                                                                    amount of damages, the answer date, or any information
                                                                    contained in the documents themselves. Recipient is
                                                                    responsible for interpreting said documents and for taking
                                                                    appropriate action. Signatures on certified mail receipts
                                                                    confirm receipt of package only, not contents.
                                       Commonwealth of Massachusetts

     SUFFOLK, $S.                                               TRIAL COURT OF THE COMMONWEALTH
                                                                SUPERIOR COURT DEPARTMENT
                                                                CIVIL DOCKET NO. I It t 4 (4 1lD3 (.
      11&           C4          "Pk-
       610 &h0r\        -ei -   o1.      .PLAINTIFF(S),


                                        L1Q.
     'UutU.-9.                              DEFENDANT(S)

                                                      SUMMONS
                                        \
          SUMMONSIS DIRECTED TO
     THIS SUMMONS                        &rfA              XgaAa      Crp.            .   (Defendant's name)

     You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
     Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been
     filed in the                              Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

     You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
     the case against you and award the Plaintiff everything asked for in the complaint. You will also losethe
     opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
     :fb rEsblvethisrnatter with the Plaintiff.. If you, need more time to respond, you may request:an.
      extension of time in writing from the Court.
      How to Respond. To respond to this lawsuit, .you must file a written response with the court and mail a
     copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:
     Filing your signed original responsewith the Clerk's Office for Civil Business,                Court,
                     '(address), by mail or in person, AND
b.   Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
     address:
     What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer
     must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
     Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
     use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
     based onthe same facts or transaction described in the Complaint, then you must include those claims
     in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
     lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
     Answer or in a written demand for a jury trial that you must send to the other side and file with the
     court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
     "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
     to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
     you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
     described in the rules of the Court in which the complaint was filed, available at
     www.mass.gov.courts/case-legal-res/rules of court.
                                                                                         help, some basic
 Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal
                                                                                                  lp.
 information for people who represent themselves is available at www.mass.govJcourts/selfhe
                                                                                         this notice is the
 Required information on all filings: Te "civil docket number" appearing at the top of
                                                            front of your Answer or   Motion  to Dismiss.
 case number assigned.to this case arid must appear on the
 You should refer to yourself-as the !'Defendant."

                                                                                       20.
 Witness Hon; Judith Fabricant, Chief Justice on
                                                                       r..


kh       4
       1ep   Dànovan
Clerk- Magistrate

                                                                                     of the lawsuit should be indicated on the
 Note: The number assigned to the Complaint by the clerk-Magistrate at the beginning
 summons before it is served on the Defendant.




                                       PROOF OF SERVICE OF PROCESS                                             .




        I hereby certify that on _______________________,         served a copy of this summons,

 together with-a ccpyofthêcomplaint in this action, on the deferantnrp !nth!si.immpps,:in thq                                ..   .....   ;r-.

 following manner (See Mass. R. Civ. P. 4 (d)(1-5)):                           .




                                                                                   Thomas F. Cabral
                                                                               MQSsaft4ettis Process Server

 N.B. TO PROCESS SERVER:
                                                                            BOX — BOTH
       PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS
                                                                     THE DEFENDANT..
 ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON




                                          !IPI!!I1PI:I:I!P!I!1IIIJ
                                                                   DOCKET NUMBER
             CIVIL TRACKING ORDER                              i                            Trial Court of Massachusetts
               (STANDING ORDER 1-88)                           I 1884CV02860 "6             The Superior Court
CASE NAME:
                                                                                            Michael Joseph Donovan. Clerk of Court
      The City of Boston at at vs. Purdue Pharma LP at at

TO:                                                                                     COURT NAME & ADDRESS
                                                                                            Suffolk County Superior Court Civil
                                                                                                                            -



                                                                                            Suffolk County Courthouse, 12th Floor
                                                                                            Three Pemberton Square
                                                                                            Boston, MA 02108


                                                             TRACKING ORDER - A - Average
                  You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.


                   STAGES OF LITIGATION                                                         1']iiL

                                                                                   SERVED BY          FILED BY         HEARD BY

      Service of process made and return filed with the Court                                        12112/2018         .




      Response to the complaint filed (also see MRCl12)                                 -            01/11/2019

      All motions under MRCP 12, 19, and 20                                        01/11/2019        02/11/2019        03/12/2019

      All motions under MRCP 15                                                    11/07/2019        12/09/2019        12109/2019

      All discovery requests and depositions served and non-expert                 09/02/2020
      depositions completed




      All motions under MRCP 56                                                    10/0212020        11/0212020

      Final pre-trial conference held and/or firm trial date set                                                       03I01I2021

      Case shall be resolved and judgment shall issue by                                                             09/13/2021
                                                                                   -.                          -




   The final pretrial deadline is not the scheduled date of the conference You will be notified of that date at a later time
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to



 DATE ISSUED                    I     ASSISTANT CLERK                                                        PHONE

      09/13/2018                I        Christine M Hayes                                                         (617)788-8141

Oit,lThne P,1ntd: 09-134*1811:11:13                                                                                                  uwurn
                              I



                        COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                        SUPERIOR COURT
                                                    C.A. NO.

 THE CITY OF BOSTON, THE BOSTON                           !0
 PUBLIC HEALTH COMMISSION, THE
 BOSTON HOUSING AUTHORITY.

 Plaintiffs,
               V.

PURDUE PHARMA L.P.
One Stamford Forum
201 Tresser Boulevard
Stamford, CT 06901

PURDUE PHABMA, INC.                   COMPLAINT
One Stamford Forum
201 Tresser Boulevard                 (Jury Trial Demanded)
Stamford, CT 06901

THE        PURDUE         FREDERICK
COMPANY INC.
One Stamford Forum
201 Tresser Boulevard
Stamford, CT 06901

TEVA PHARMACEUTICALS USA,
INC.
190 Horsham Road
North Wales, PA 19454

CEPHALON, INC.
41 Moores Road
Frazer, PA 19355

JOHNSON & JOHNSON
CT Corporation System
101 Federal Street
Boston, MA 02110

JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEJL-JANS SEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
JANS SEN PHARMACEUTICA, INC.
n/k/a JANSSEN PHARMACEUTICALS,
INC.
do CT Corporation System
600 N 2nd Street, Suite 401
Harrisburg, Pennsylvania 17101-1071

ENDO HEALTH SOLUTIONS INC.
do CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110

ENDO PHARMACEUTICALS, INC.
do CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110

INSYS THERAPEUTICS
133 S Spectrum Blvd #100
Chandler, AZ 85286

CARDINAL HEALTH INC.
do CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110

MALLINCKRODT LLC
do CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110

MALLINCKRODT PLC
675 McDonnell Blvd.
St. Louis, MO 63042

SPECGX LLC
385 Marshall Avenue
Webster Groves, MO
63119

MCKESSON CORPORATION
do Corporation Service Company
84 State St.
Boston, MA 02109

AMERJSOURCEBERGEN DRUG
 CORPORATION
 do CT Corporation System
 do CT Corporation System
 155 Federal Street Suite 700
 Boston, MA 02110

WALGREENS BOOTS ALLIANCE
d/b/a WALGREEN CO
d/b/a Waigreens of Massachusetts, LLC
do Corporation Service Company
84 State Street
Boston, MA 02109

Dr. Fathallab Mashali
NEW ENGLAND WELLNESS & PAIN
MANAGEMENT, P.C., a/ida NEW
ENGLAND PAIN ASSOCIATES, P.C.
OF MASSACHUSETTS AND RHODE
ISLAND, a/k/a GREYSTONE PAIN
MANAGEMENT, INC., a/k/a NEW
ENGLAND PAIN INSTITUTE, P.C.
160 Dedham St
Dover, MA 02030
do David W. Krumsiek
101 Arch St.
Boston, MA 02110



JANE DOES 1 —50

Defendants.
                                                      TABLE OF CONTENTS


        PRELIMINARY STATEMENT ............................................................................................ 1
       PARTIES ................................................................................................................................6
         Plaintiffs ........................................................................................................................... 6
         Defendants........................................................................................................................ 7
ifi.   JURISDICTION AND VENUE........................................................................................14
IV. ADDITIONAL ALLEGATIONS COMMON TO ALL COUNTS ..................................14
   A.    Manufacturing Defendants and Defendant Insys Falsely Trivialized, Miscbaracterized,
   And Failed To Disclose The Known, Serious Risk Of Addiction............................................ 16
           Minimizing or mischaracterizing the risk of addiction.............................................. 20
           Manufacturing Defendants Falsely Described Addiction as Pseudoaddiction and
      Dangerously Encouraged Doctors to Respond by Prescribing More Opioids ...................... 26
           Overstating the efficacy of screening tools ................................................................28
   B.    Manufacturing Defendants Overstated the Benefits of Chronic Opioid Therapy While
  Failing to Disclose the Lack of Evidence Supporting Long-Term Use In Order to Increase
   theirProfits................................................................................................................................32
                Miscbaracterizing the benefits and evidence for long-term use................................. 32
          Overstating opioids' effect on patients' function and quality of life.......................... 37
          Omitting or mischaracterizing adverse effects of opioids                                                       41
  C. Manufacturing Defendants Continued to Tell Doctors that Opioids Could Be Taken in
  Ever Higher Doses Without Disclosing Their Greater Risks................................................... 43
  D.    Purdue Misleadingly Promoted OxyContin as Supplying 12 Hours of Pain Relief When
  Purdue Knew That, For Many Patients, It did Not .............................. . ..................................... 45
  E.    Purdue and Endo Overstated the Efficacy of Abuse-Deterrent Opioid Formulations 48                                                ...



          Purdue's deceptive marketing of reformulated OxyContin and Hysingla ER...........48
               Endo's deceptive marketingofrefonnulated Opana ER............................................52
  F. Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to Promote
  Subsys.......................................................................................................................................56
  G. Defendants Deliberately Disregarded Their Duties to Maintain Effective Controls and
  to Identify, Report and Terminate Suspicious Orders .............................................................. 62
           All Defendants Have a Duty to Report Suspicious Orders and Terminate those Orders
     Unless Due Diligence Disproves Their Suspicions . ............................................................. 62
           Suspicious pharmacy orders are red flags for, if not direct evidence of, diversion.... 69
           Defendants Understood the Importance of Their Reporting Obligations...................70
   4. Despite Repeated Admonitions, Defendants Have Repeatedly Violated their
   Obligations.............................................................................................................................. 74
H. Defendants Worked Together To Sustain Their Market and Boost Their Profits ......... 85
I. Defendants Ignored Red Flags Of Abuse and Diversion...................................................91
J. Defendant Fathallah Mashali Operated Pill Mills that Directly Contributed to the Opioid
Epidemicin Boston .................... . .............................................................................................. 94
K. Defendants Hid Their Lack Of Cooperation With Law Enforcement and Falsely
Claimed To Be Actively Working To Prevent Diversion.........................................................96
L. By Increasing Opioid Prescriptions and Use, Defendants Collectively Fueled The
Opioid Epidemic And Significantly Harmed Boston and its Residents.................................101
        Programs Created by the City of Boston and Cost Expenditures from the City......118
        Programs Created by the Public Health Commission and Cost Expenditures from the
  Boston Public Health Commission.....................................................................................121
        Programs Created by the Boston Housing Authority and Cost Expenditures from the
  BostonHousing Authority . .......................... ....................................................................... 124
M. Defendants Fraudulently Concealed Their Misconduct ...........................                                . .. ................... 125

  CAUSES OF ACTION.......................................................................................................126
    PRAYER FOR RELIEF..................................................................................................141




                                                                 U
                               L      PRELIMINARY STATEMENT

         I.      Plaintiffs, the City of Boston, Massachusetts, and the Boston Public Health

 Commission ("the Plaintiffs"), like many other jurisdictions and agencies across the country, are

 struggling with an opioid crisis. Unlike the crack cocaine and crystal methamphetamine epidemics

 that preceded it, this drug crisis began with a corporate business plan. It started with a decision by

 Purdue Pharma L.P., and its corporate family (collectively, "Purdue"), to promote opioids

 deceptively and illegally in order to significantly increase sales and generate billions of dollars in

 revenue for Purdue's private owners, the Sackler family. Unfortunately, Purdue's strategies were

 quickly joined by Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Johnson & Johnson,

 Janssen Pharmaceuticals, Inc. Ortho-McNeil-Janssen Pharmaceuticals, Inc. N/K/A Janssen

 Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. N/K/A Janssen Pharmaceuticals, Inc., Teva

 Pharmaceuticals USA, Inc, Mallinckrodt plc, Mallinckrodt LLC, and SpecGx LLC (collectively

with Purdue, "Manufacturing Defendants"), all of whom, along with Insys Therapeutics, Inc., used

misrepresentations regarding the risks and benefits of opioids to enable the widespread prescribing

of opioids for common, chronic pain conditions like low back pain, arthritis, and headaches. 1 In

addition, the Manufacturing Defendants, along with McKesson Corporation, AmerisourceBergen

Drug Corporation, Cardinal Health, Inc., and Walgreens Boots Alliance d/hla Waigreen Co.

(collectively, "Distributor Defendants") failed to maintain effective controls, and to investigate,

report, and take steps to terminate suspicious orders. As a direct consequence, the rampant use,

overuse, and abuse of opioids has overwhelmed much of the country, including Boston and its

residents.



         Consistent with the commonly accepted medical usage, the term "chronic pain" as used
herein refers to non-cancer pain lasting three months or longer.
                Boston, Massachusetts and the Boston Public Health Commission bring this action

to redress these Defendants' campaign of unfairly, deceptively, and fraudulently marketing,

promoting, and distributing opioids.

                Manufacturing Defendants manufacture, market, and sell prescription opioid pain

medications, including the brand-name drugs OxyContin, Butrans, Hysmgla ER, Actiq, Fentora,

Opana/Opana ER, Percodan, Percocet, Zydone, Subsys, Xartemis XR, Exalgo, Nucynta/Nucynta

ER, and Duragesic, and generic drugs such as oxycodone.

                Distributor Defendants McKesson Corporation d/b/a McKesson- Drug Company,

AmerisourceBergen Drug Corporation, Walgreens Boots Alliance d/b/a Waigreens Co., and

Cardinal Health, Inc. distribute opioid medications, including the medications listed above, to

pharmacies, pain clinics and other dispensaries across the country and in Boston.

               Prescription opioids are narcotics. They are derived from and possess properties

similar to opium and heroin, and they are regulated as controlled substances. While opioids can

dampen the perception of pain, they also can create an addictive, euphoric high. At higher doses,

they can slow the user's breathing, causing potentially fatal respiratory depression. Most patients

receiving more than a few weeks of opioid therapy will experience withdrawal symptoms—

including severe anxiety, nausea, headaches, tremors, delirium, and pain—which are often

prolonged, if opioid use is delayed or discontinued. When using opioids continuously, patients

grow tolerant to their analgesic effects (i.e. to relief of pain)—requiring progressively higher doses

and increasing the risks of withdrawal, addiction, and overdose.

               Because the medical community recognized these dangers, they originally used

opioids cautiously and sparingly, typically only for short-term acute pain—where brief use limited




                                                  2
the need for escalating doses and the risk of addiction—or for palliative (end-of-life) care.2

Consequently, the market for prescription opioids was sharply constrained.

                 As Purdue developed OxyContin in the mid-1990s, it knew that to expand its

market and profits, it needed to change the perception of opioids to permit and encourage the use

of opioids long-term for widespread chronic conditions like back pain, migraines, and arthritis.

Purdue, joined by Teva, Janssen, Endo, Mallinckrodt, and, more recently, Insys, began to promote

opioids generally, and their own opioids in particular, as safe, effective, and appropriate for even

long-term use for routine pain conditions.           As part of this strategy, these Defendants

misrepresented the risk of addiction for pain patients as modest, manageable, and outweighed by

the benefits of opioid use.

                 From the day they made the opioids to the day the medicines were consumed in our

communities, the Manufacturing Defendants and Defendant Insys had control over the information

that they chose to spread and emphasize as part of their massive marketing campaign. By

providing misleading information to doctors about addiction being rare and opioids being safe

even in high doses, then pressuring them into prescribing their products by arguing, among other

things, that no one should be in pain, the Manufacturing Defendants created a population of

addicted patients who sought opioids at never-before-seen rates. The scheme worked, and through

it the Manufacturing Defendants caused their profits to soar as more and more people became

dependent on opioids.

                 On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers and distributors, (together, "Defendants"), who

failed to maintain effective controls over the distribution of prescription opioids, and who instead


       2 In   this Complaint, "chronic pain" means non-cancer pain lasting three months or longer.


                                                 3
 have actively sought to evade such controls. Defendants have-contributed substantially to the

 opioid crisis by selling and distributing far greater quantities of prescription opioids than they

 know could be necessary for legitimate medical uses, while failing to report, and to take steps to

 halt suspicious orders when they were identified, thereby exacerbating the oversupply of such

 drugs and fueling an illegal secondary market.

                 As many as I in 4 patients who receive prescription opioids long-term for chronic

 pain in primary care setting struggles with addiction. In 2014, almost 2 million Americas were

 addicted to prescription opioids and another 600,000 to heroin. From 1999 to 2015, more than-

 183,000 people died in the U.S. from overdoses related to prescription opioids—more than the

number of Americans who died in the Vietnam War. From 1999 to 2016, more than 200,000

people died in the U.S. from overdoses related to prescription opioids. Overdose deaths involving

prescription opioids were five times higher in 2017 than 1999.

                As millions became addicted to opioids, "pill mills," often styled as "pain clinics,"

sprouted nationwide and rogue prescribers stepped in to supply prescriptions for non-medical use.

These pill mills, typically under the auspices of licensed medical professionals, issue high volumes

of opioid prescriptions under the guise of medical treatment. Prescription opioid pill mills and

rogue prescribers cannot channel opioids for illicit use without at least the tacit support and willfiil

blindness of the Defendants, if not their knowing support

               As a direct and foreseeable result of-Defendants' conduct, cities and counties across

the nation, including Plaintiffs, are now swept up in what the Centers for Disease Control ("CDC")

has called a "public health epidemic" and what the U.S. Surgeon General has deemed an "urgent




                                                  4
 health Crisis."3 The increased volume of opioid prescribing correlates directly to skyrocketing

 addiction, overdose and death; black markets for diverted prescriptions opioids; and a concomitant

 rise in heroin and fentanyl abuse by individuals who could no longer legally acquire or simply

 could not afford prescription opioids.

                Thus, rather than compassionately helping patients, this explosion in opioid use

 and the concurrent explosion in Defendants' profits, has come at the expense of patients and has

 caused ongoing harm and damages to Plaintiffs. As the then CDC director concluded: "We know

 of no other medication routinely used for a nonfatal condition that kills patients so frequently."

                Defendants' conduct was designed to increase their profits by vastly expanding the

 market for opioids and flooding communities with these dangerous drugs. Their conduct has had

 severe and far-reaching public health, social services, and criminal justice consequences, including

the fueling of addiction and overdose from illicit drugs such as heroin. A substantial amount of

the associated costs are borne by governmental entities. The necessary and costly responses to the

opioid crisis include the handling of emergency responses to overdoses, providing addiction

treatment, handling opioid-related investigations, arrests, adjudications, and incarceration, treating

opioid-addicted newborns in neonatal intensive care units, burying the dead, and placing thousands

of children in foster care, among others.

               The burdens imposed on the Plaintiffs are not the normal or typical burdens of

government programs and services. Rather, they are extraordinary costs and losses that are related

directly to Defendants' illegal actions. The Defendants' conduct has created a public nuisance and


         CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr.
29,2014), available at http://www,cdc,give.washingtonJtestjmony/2014/t2Ol4O429.btm Vivek H.
Murthy, Letter from the Surgeon General, August 2016, available at htto://turnthetiderx.org.
       4
         Thomas R. Frieden and Debra Houry, New England Journal of Medicine, "Reducing the
Risks of Relief—The CDC Opioid-Prescribing Guideline" at 1503 (Apr. 21, 2016).


                                                 5
 a blight. Governmental entities, and the services they provide their citizens, have been strained by

 this public health crisis.

                 Defendants have not changed their ways or cárrected their past misconduct but

 instead are continuing to fuel the crisis. Within the next hour, six Americans will die from opioid

 overdoses; two babies will be born addicted to opioids and begin to go through withdrawal; and

 drug manufacturers and distributors will earn millions from the sale of opioids.

                Defendants' misrepresentations and omissions constitute unfair and deceptive trade

practices in violation of Massachusetts General Laws Chapter 93A, Sections 2 and ii.

Additionally, Defendants' conduct was negligent, grossly negligent, fraudulent, has created a

public nuisance, and has resulted in the Defendants' unjust enrichment.

                Accordingly, the Plaintiffs bring this action to hold Defendants accountable for

their conduct and seek past and future costs and damages, injunctive relief including abatement,

and any other relief within this Court's powers, to redress and halt these unfair, deceptive, and

unlawful practices. The relief sought by Plaintiffs includes but is not limited to the past and future

costs of providing medical care and treatment for those who suffer from opioid addiction and their

loved ones, supplying emergency responders and others with Naloxone, providing ongoing

medical care for babies born with Neonatal Abstinence Syndrome, and providing programs that

promote safe storage and disposal of unused opioids.

                                         H.      PARTIES

A.      Plaintiffs

               The City of Boston ("the City") is located in: Suffolk County, Massachusetts.

Boston is the capitol of the Commonwealth and is the most populous municipality within the

Commonwealth with a population of 685,094 residents. Pursuant to M.G.L.A. 40 §§ 1 and 2, it

has the authority to prosecute suits on behalf of the City.

                                                  6
                The City provides services to its citizens such as police and fire department
                                             /

 services, public school services, and youth and family services; and also funds two out of three of

 its own health insurance programs for its employees and their dependents, and a workers'

 compensation program.

                The Boston Public Health Commission is a legal entity located in the City of

 Boston The Boston Public Health Commission oversees several programs and departments which

 work to combat the opioid epidemic, including Emergency Medical Services, and the Office of

 Recovery Services. Pursuant to M.G.L.A. 111 App. §2-7(11), it has the authority to prosecute

 suits on behalf of the Department.

               The Boston Housing Authority is a body politic located in the City of Boston. The

Boston Housing Authority provides public housing to residents of Boston. Pursuant to M.G.L.A.

12 lB. §11(a), the Boston Housing Authority has the authority to prosecute suits on behalf of the

Department Collectively, the City of Boston, the Boston Public Health Commission, and the

Boston Housing Authority are referred to as "Plaintiffs."

B.     Defendants

               Purdue Phanna, L.P. ('Purdue") is a limited partnership organized under the laws

of Delaware. Purdue Pharma, Inc. is a New York corporation with its principal place of business

in Stamford, Connecticut. The Purdue Frederick Company Inc. is a New York corporation with

its principal place of business in Stamford, Connecticut In 2007, Purdue and three of its

executives pleaded guilty to federal criminal charges for deceptively marketing opioids.

               Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid and Dilaudid-HP, Butrans, and Hysingla ER in the United States and in




                                                 7
 Boston.' OxyContin is Purdue's best-selling opioid. Since 2009, Purdue's annual sales of

 OxyContin have fluctuated between $2 and $3 billion. Nationwide, OxyContin constitutes roughly

 25% of the entire market, by spending, for prescription opioids.

                Teva Pharmaceuticals USA, Inc. ("Teva USA') is a Delaware corporation with its

 principal place of business in North Wales, Pennsylvania. Teva USA acquired Cephalon, Inc. in

 October 2011. Cephalon, Inc. ("Cephalon") is a Delaware corporation with its principal place of

 business in Frazer, Pennsylvania. Teva USA and Cephalon work together closely to market and

 sell Cephalon products in the United States, including Boston. Teva USA also sells generic opioids

throughout the United States and Boston, including generic opioids previously sold by Allergan

plc, whose generics business Teva Pharmaceutical Industries Ltd., Teva USA's parent company

based in Israel, acquired in August 2016. These parties are collectively referred to herein as

"Teva."

               Teva manufactures, promotes, sells, and distributes opioids such as Actiq, a

fentanyl lollipop, and Fentora, a dissolving pill, throughout the United States and in Boston. Actiq

and Fentora have been approved by the U.S. Food and Drug Administration ("FDA") only for the

"management of breakthrough cancer pain in patients 16 years of age and older who are

already receiving and who are tolerant to opioid therapy for their underlying persistent cancer

pain." In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug and

Cosmetic Act for its misleading promotion of Actiq and two other drugs and agreed to pay $425

million.




        Purdue also obtained approval to market Targiniq ER (oxycodone hydrochloride and
naloxone hydrochloride) in 2014, but it has not actively marketed it.


                                                [:1
         27.     Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal place

 of business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson & Johnson

 ("J&J"), a New Jersey corporation with its principal place of business in New Brunswick, New

 Jersey. Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen Pharmaceuticals,

 Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

 Janssen Pharniaceutica Inc., now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania

corporation with its principal place of business in Titusville, New Jersey. J&J is the only company

that owns more than 10% of Janssen Pharmaceuticals' stock and corresponds with the FDA

regarding Janssen's products. Upon information and belief, J&J controls the sale and development

of Janssen Pharmaceuticals' drugs and Janssen's profits inure to J&J's benefit. These parties are

collectively referred to as "Janssen."

                J&J imposes a code of conduct on Janssen as a pharmaceutical subsidiary of J&J.

The "Every Day Health Care Compliance Code of Conduct" posted on Janssen's website is a J&J

company-wide document that describes Janssen as one of the "pharmaceutical Companies of

Johnson and Johnson" and as one of the "Johnson & Johnson Pharmaceutical Affiliates." It

governs how "[a]II employees of Johnson & Johnson Pharmaceutical Affiliates," including those

of Janssen, "market, sell, promote, research, develop, inform and advertise Johnson & Johnson

Pharmaceutical Affiliates' products." All Janssen officers, directors, employees, sales associates

must certify that they have "read, understood and will abide by" the code. Thus, the code governs

all forms of marketing at issue in this case.

               Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and Boston,

including the opiold Duragesic. Before 2009, Duragesic accounted for at least $1 billion in annual




                                                9
 sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta and

 Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

               Endo Health Solutions Inc. is a Delaware corporation with its principal place of

business in Malvern, Pennsylvania. Endo Pharmaceuticals Inc. is a wholly-owned subsidiary of

Endo Health Solutions Inc. and is a Delaware corporation with its principal place of business in

Malvern, Pennsylvania. These parties are collectively referred to as "Endo."

               Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S. and in Boston. Opioids made up

roughly $403 million of End&s overall revenues of $3 billion in 2012. Opana ER yielded $1.15

billion in revenue from 2010 and 2013, and it accounted for 10% of Endo's total revenue in 2012.

Endo also manufactures and sells generic opioids such as oxycodone, oxymorphone,

hydromoiphone, and hydrocodone products in the U.S. and Boston, by itself and through its

subsidiary, Qualitest Pbarmaàeuticals, Inc. On July 6, 2017, in response to an FDA request that

Endo voluntarily withdraw the product from the markel, the company announced that it would

stop marketing and selling a reformulated version of Opana ER that it had marketed as abuse-

dçteirent.

               Mallinckrodt, plc is an Irish public limited company headquartered in Staines-

upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri. Mallinckrodt,

LLC is a limited liability company organized and existing under the laws of the State of Delaware

with its principal place of business in St. Louis, Missouri. Mallinckrodt, LLC is licensed to do

business in Massachusetts. Since June 28, 2013, it has been a wholly owned subsidiary of

Mallinckrodt, plc. Prior to June 28, 2013 Mallinckrodt, LLC was a wholly-owned subsidiary of

Co'vidien plc. Defendant SpecUx LLC is a Delaware limited liability company with its



                                              10
 headquarters in Clayton, Missouri and is a wholly-owned subsidiary of Mallinckrodt plc. SpecOX

 currently manufactures and sells certain opioids which were previously manufactured by

 Mallinckrodt LLC. Mallinckrodt, plc, Mallinckrodt, LLC, and SpecUx LLC are referred to as

 "Mallinckrodt."

                Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

 extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and Roxicodone,

 which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt Inc. acquired

 the U.S. rights to Exalgo. The FDA approved Exalgo for treatment of chronic pain in 2012.

 Mallinckrodt further expanded its branded opioid portfolio in 2012 by purchasing Roxicodone

 from Xanodyne Pharmaceuticals. In addition, Mallincicrodt developed Xartemis XR, an extended-

release combination of oxycodone and acetaminophen, which the FDA approved in March 2014,

and which Mallinckrodt has since discontinued. Mallinckrodt promoted its branded opioid

products with its own direct sales force.

                While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. In 2015, Mallinckrodt estimated, based on IMS

Health data, that its generics claimed an approximately 23% market share of DEA Schedules II

and ifi opioid and oral solid dose medications.6 In 2017, Mallinckrodt paid a $35 million fine to

the Department of Justice for its failure to report suspicious orders of its opioids.7




               https://www.sec.gov/Archives/edgar/data/I 567892/000 1 567892 16000098/mnkl0-
k9301 6.htm
       7
        See Press Release, U.S. Dep't of Justice, Mallinckrodt Agrees to Pay Record $35 Million
Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckmdt-agrees-
pay-record-35-milhion-settlement-failure-report-suspicious-orders.


                                                 11
               Collectively, Purdue, Teva, Janssen, Endo, and Mallinckrodt are referred to herein

as "Manufacturing Defendants"

               Insys Therapeutics, Inc. ("Defendant Insys") is a Delaware corporation with its

principal place of business in Chandler, Arizona. Insys' principal product 'and source of revenue

is Subsys, a tiansmucosal immediate-release formulation ("TIRF") of fentanyl, contained in a

single-dose spray device intended for oral sublingual administration. Subsys was approved by the

FDA solely for the treatment of breakthrough cancer pain. Insys promotes, sells, and distributes

Subsys throughout the United States and in the City of Boston.

               Cardinal Health, Inc. ("Cardinal") describes itself as a "global, integrated health

care services and products company," and is the fifteenth largest company by revenue in the U.S.,

with annual revenue of$ 121 billion in 2016. Cardinal distributes pharmaceutical drugs, including

opioids, throughout the country, including in Boston. Cardinal is an Ohio corporation and is

headquartered in Dublin, Ohio. Based on Defendant Cardinal's own estimates, one of every six

pharmaceutical 'products dispensed to United States patients travels through the Cardinal Health

network.

               McKesson Corporation ("McKesson") is fifth On the list of Fortune 500 companies,

ranking immediately after Apple and ExxonMobil, with annual revenue of $191 billion in 2016.

McKesson is a wholesaler of pharmaceutical drugs that distributes opioids throughout the country,

including in Boston. McKesson is incorporated in Delaware, with its principal place of business

in San Francisco, California.

              AmerisourceBergen Drug Corporation ("AmerisourceBergen") is a wholesaler of

pharmaceutical drugs that distributes opioids throughout the country, including in Boston. It has

a distribution center in Mansfield, Massachusetts. AmerisourceBergen is the eleventh largest



                                               12
 company by revenue in the United States, with annual revenue of $147 billion in 2016.

 AmerisourceBergen 's principal place of business is located in Chesterbrook, Pennsylvania, and it

 is incorporated in Delaware.

                Collectively Cardinal, McKesson and AmerisourceBergen are, at times, referred to

 herein as "The Big Three."

                Walgreens Boots Alliance d/b/a Waigreen Co ("Walgreens") includes a captive

 distributor that supplies pharmaceutical drugs and opioids to Walgreens pharmacies in Boston and

 throughout the country. Walgreens is headquartered in Deerfield, Illinois, and has distribution

 centers across the country which distribute medications, including opioids, to various states,

including Massachusetts. Walgreens is registered to do business in Massachusetts under the name

Walgreens of Massachusetts, LLC.

               Collectively Cardinal, McKesson, AmerisourceBergen, and Walgreens are at times

referred to herein as "Distributor Defendants."

               The Distributor Defendants dominate the wholesale distribution market, including

in Boston. in order to increase their revenue, increase their profits, and grow their share of the

prescription painkiller market they each distributed, supplied, sold, and placed into the stream of

commerce prescription opioids, without fulfilling their fundamental duty under Massachusetts and

federal statutes, and Massachusetts common law, to detect, report, and refuse to ship suspicious

orders of opioids in order to prevent diversion of these dangerous drugs for non-medical purposes.

Each have been cited and fined by the DEA and/or DOJ for failing to maintain effective controls

against diversion. This unlawful conduct by the Distributor Defendants is a substantial cause for

the volume of prescription opioids plaguing Boston.. Defendant Dr. Fathallah Mabali operated

three pain clinics in the Boston area which operated as "pill mills." The pain clinics were known



                                               13
as New England Weilness & Pain Management, P.C., a/k/a New England Pain Associates P.C. of

Massachusetts and Rhode Island, a/k/a Greystone Pain Management, Incl. a/k/a New England Pain

Institute. (collectively referred to herein as "Mashali Defendants") For example, Defendant

Mashali prescribed over 1,000 oxycodone prescriptions in one month—more than some of the

Commonwealth's largest hospitals. In February 2014, a criminal complaint was filed against

Defendant Mashali in Massachusetts Federal District Court alleging that the doctor committed

healthcare fraud. In March 2017, Defendant Mashali plead guilty to 44 counts of health care fraud,

conspiracy to commit mail fraud, and money laundering. Defendant Mashali also directly

benefited from the City. From January 2012 until August 2013, Defendant Mashali benefited from

the City as its health plan spent funds on opioid prescriptions written by the Defendant.

                For Defendant Jane Does 1        -    50, Plaintiffs lack sufficient information to

specifically identify the true names or capacities, whether individual, corporate, or otherwise, of.

these Defendants. The Plaintiffs will amend this Complaint to show their true names when they

are ascertained.

                             III. JURISDICTION AND VENUE

                This Court has subject matter jurisdiction over this action pursuant to Mass. (len.

Laws Ann. ch. 212, § 3 (West). This court has personal jurisdiction over Defendants because they

carry on a continuous and systematic part of their general businesses within Boston, have

transacted substantial business with Boston and its residents, and have caused grave harm in

Boston as a result.

                Venue as to each Defendant is proper in this court because a substantial part of the

events and omissions giving rise to the claim occurred in Boston.

          IV.      ADDITIONAL ALLEGATIONS COMMON TO ALL COUNTS



                                                 14
                Until the mid-1990s, opioids were widely thought to be too addictive for use for

 chronic pain conditions, which would require long-term use of the drugs at increasingly high doses.

 For these conditions, the risks of addiction and other side effects outweighed any benefit from the

 drugs. For the last two decades, Manufacturing Defendants have sought to successfully turn that

 consensus on its head, primarily by covering up the risk of addiction and overstating the benefits

 of using opioids long-term.

                Through marketing that was as pervasive as it was deceptive, Manufacturing

Defendants convinced health we providers both that the risks of long-term opioid use were

overblown and that the benefits, in reduced pain and improved function and quality of life, were

proven. Purdue's sales representatives, in particular, promoted the concept that pain was

underireated, that opioids could not be abused, that the rate of addiction to opioids was less than

1%, that "old views" of opioid addiction were untrue, and that "appropriate patients" would not

become addicted. These themes were repeated by sales representatives from other Manufacturing

Defendants.

                These Defendants blanketed the medical community with their misleading and

deceptive misinformation campaign in order to change the narrative regarding the appropriate use

of opioid medications and increase their profits. They enlisted trusted doctors, professional

associations, and patient groups to disseminate their misrepresentations overstating the benefits of

opioid use for chronic pain conditions and downplaying the -risks of such use. As is discussed

more fully below, these doctors and groups appeared to be independent, but were funded and

controlled by the. Manufacturing Defendants in order to distort the public's and medical

communities' perception of the risks, benefits, efficacy, and superiority of opioids to treat chronic

pain. Misleading and deceptive messages were disseminated through seminars, physician



                                                 15
 Continuing Medical Education programs, speaker programs, websites, patient guides, and

 "SClCflt1fiC" and   other publications given to doctors and stacked in patient waiting rooms.

                 The result was that by the mid-2000s, the, medical community had abandoned its

 prior caution, and opioids were entrenched as an appropriate—and often the first—treatment for

 chronic pain conditions. Manufacturing Defendants not only marketed opioids for chronic pain

 conditions, but also targeted primary care physicians (along with nurse practitioners and physician

 assistants), who were most likely to see patients with chronic pain conditions and least likely to

have the training and experience to evaluate Defendants' marketing claims.

                Manufacturing Defendants' deceptive marketing created a cadre of doctors who

looked for pain and treated it with opioids, which created an even broader cohort of patients who

expected and received opioids. This laid the groundwork for today's epidemic of opioid addiction,

injury, and death.

A. Manufacturing Defendants and Defendant Insys Falsely Trivialized,
    Mischaracterized, And Failed To Disclose The Known, Serious Risk Of Addiction

                Manufacturing Defendants, and Defendant Insys rely heavily on their sales

representatives to convey their marketing messages and materials to prescribers in targeted, in-

person settings. These visits frequently coincide with payments to the prescriber for "promotional

speaking," "food and beverage," "consulting," "travel and lodging," "honoraria," and "education."

Purdue's former Vice President of Marketing, Russ Gasdia, acknowledged the utility of a Purdue

sales representative as "someone [prescribers] can look to for the information they need to make

prescribing decisions." Not surprisingly, all of the Manufacturing Defendants' and Defendant


  For example, in 2013, Purdue sought to identify Key Opinion Leaders ("KOLs") to reach non-
physician prescribers, including for a program to educate nurses about opioids. By 2015, nurse
practitioners and physician assistants were responsible for over 800 million prescriptions and
constituted Purdue's largest growth area.


                                                  16
 Insys' sales representatives visited prescribers in Boston. Publicly available data shows that these

 Defendants visited Boston prescribers at least 305 times between the third quarter of 2013 and the

 end of 2016. However, this number understates the amount of "detailing" by each of the

Manufacturing Defendants' and Defendant Insys' sales representatives, as it only reflects visits in

which some sort of payment was provided to the prescriber.

                The U.S. Senate Homeland Security & Governmental Affairs Committee recently

issued a Staff Report which noted the link between drug maker payments to prescribers and

physician prescribing practices. It found that "a clear link exists between even minimal

manufacturer payments and physician prescribing practices."9 The Report quotes PróPublica

findings that "doctors who received industry payments were two to three times as likely to

prescribe brand-name drugs at exceptionally high rates as others in their specialty."

               To ensure that sales representatives delivered the desired messages to prescribers,

Manufacturing Defendants and Defendant Insys, directed and monitored their respective sales

representatives through detailed action plans, framings, tests, scripts, role-plays, supervisor tag-

alongs, and review of representatives' "call notes" from each visit. These Defendants likewise

required their sales representatives to use sales aids reviewed, approved, and supplied by the

companies and forbade them to use promotional materials not approved by the company's

marketing and compliance departments. They further ensured marketing consistency nationwide

through national and regional sales representative training. Thus, upon information and belief'°




          Staff Report, Fueling an Epidemic, Insys Therapeutics and the Systemic Manipulation of
Prior Authorization.
        10 Unless otherwise noted, allegations based on "information and belief' are based on the
uniformity of Defendants' nationwide strategy and practices, which would reasonably be expected
to apply in Boston in the same manner as elsewhere.


                                                17
 their sales forces in Massachusetts and Boston carried out national marketing strategies, delivering

 centrally scripted messages and materials that were consistent across the country.

                Manufacturing Defendants and Defendant Insys were aware of the strength of its

in-person marketing. The effects of sales calls on prescriber? behavior is well-documented in the

literature, including a 2009 study correlating the nearly ten-fold increase in OxyContin

prescriptions between 1997 and 2002 to Purdue's doubling of its sales force and trebling its sales

calls. A 2017 study found that physicians ordered fewer promoted brand-name medications and

prescribed more cost-effective generic versions if they worked in hospitals that instituted rules

about when and how pharmaceutical sales representatives were allowed to detail prescribers."

The changes in prescribing behavior appeared strongest at hospitals that implemented the strictest

detailing policies and included enforcement measures. Another study involved the research of four

different practices which included visits by sales representatives, medical journal advertisements,

direct-to-consumer advertising, and pricing, and found that sales representatives have the strongest

effect on driving drug utilization.'2 An additional study found that doctor meetings with sales

representatives are related to changes in doctor prescribing practices and requests by physicians to•

add the drugs to hospitals' formularies.13

               Manufacturing Defendants also used "key opinion leaders" ("KOLs")—experts in

the field who were especially influential because of their reputations and seeming objectivity—to

deliver paid talks and continuing medical education programs (or "CMEs") that provided



        "Ian Larkin et al., Association Between Academic Medical Center Pharmaceutical
Detailing Policies and Physician Prescribing, 317 J. Am. Med. Assn 1785 (2017).
      12 Berdent ER, at al. Information, marketing and pricing in the US antiulcer drug market
Amer Econ Rev 1995, 85:101-105.
       13 Wazana A. Physicians and thepharmaceutical industry: is a gift ever just a gift? JAMA
2000,283:373-80.


                                                18
 information about treating pain and the risks, benefits, and use of opioids. These KOLs received

 substantial funding and research grants from these Defendants, and the CMEs were often

 sponsored by Manufacturing Defendants—giving them considerable influence over the

 messenger, the message, and the distribution of the program. Only doctors supportive of the use

 and safety of opioids for chronic pain received these funding and speaking opportunities, which

 were not only lucrative, but helped doctors build their reputations and bodies of work. One leading

 KOL, Dr. Russell Portenoy, subsequently acknowledged that he gave lectures on opioids that

reflected "misinformation" and were "clearly the wrong thing to do.""'

                In addition to talks and CMEs, these KOLs served on the boards of patient advocacy

groups and professional associations, such as the American Pain Foundation and the American

Pain Society, that were also able to exert greater influence because of their seeming independence.

Manufacturing Defendants exerted influence over these groups by providing major funding

directly to them, as well. These "front groups" for the opioid industry put out patient education

materials and treatment guidelines that supported the use of opioids for chronic pain, overstated

their benefits, and understated their risks. In many instances, Manufacturing Defendants

distributed these publications to prescribers or posted them on their websites.

               The FDA does not regulate all of the conduct in which the Manufacturing

Defendants and Defendant Insys engaged. For example, drug labels do not address the use of

opioids in treating specific conditions such as lower back pain, headaches, or flbromyalgia, three

conditions for which opioids are ineffective, but for which Purdue and, upon information and

belief, the other Manufacturing Defendants and Defendant Insys, marketed their drugs. The FDA


        14 Catan, Thomas, and Perez Evan, "A Pain-Drug Champion Has Second Thoughts," The
Wall        Street      Journal,      December        17,     2017,      available     at
https://www.wsi.corn/articles/SB10001424127887324478304578173342657044604.


                                                19
 also does not regulate unbranded advertising. Likewise, the FDA does not regulate marketing

 funneled through third-parties.

                 Neither these third-party unbranded materials, nor the marketing messages or

 scripts relied on by Manufacturing Defendants' and Defendant Insys' sales representatives, were

reviewed or approved by the U.S. Food & Drug Administration ("FDA"). Upon information and

belief, all of the messages described below were disseminated to Boston prescribers and patients

through sales representative visits, medical education programs, marketing materials, websites,

and other sources.

        1.      Minimizing or mischaracterizirig the risk of addiction

                To convince prescribers and, patients that opioids are safe and increase the market

for and sales of opioids, Manufacturing Defendants deceptively represented that the risk of abuse

and addiction is modest and manageable and limited to illegitimate patients, not those with genuine

pain. This created the dangerously misleading impressions that: (1) patients receiving opioid

prescriptions for chronic pain would not become addicted, (2) patients at greatest risk of addiction

could be identified, (3) all other patients could safely be prescribed opioids, and (4) even high risk

patients could be prescribed opioids if closely managed.

                Upon information and belief, sales representatives regularly omitted from their

sales conversations with prescribers in Boston any discussion of the risk of addiction from long-

term use of opioids. These omissions rendered other arguably truthful statements about opioids

false and misleading, and they both reinforced and failed to correct their prior misrepresentations

regarding the risk of addiction.

                Manufacturing Defendants also deceptively undermined evidence that opioids are

addictive by suggesting or stating that the risk of addiction is limited to specific, high-risk patients.

According to these Defendants, doctors can screen patients to identify those who are likely to

                                                  20
 become addicted, and therefore could safely prescribe to everyone else. Manufacturing

 Defendants discounted general concerns or warnings regarding addiction by reassuring doctors

 that their patients would not become addicted. One former Purdue sales representative in another

 region confirmed Purdue's message that opioids were appropriate and safely prescribed to

 legitimate patients with actual pain; upon information and belief, based on the uniformity of

 Purdue's practices, the some message was delivered to prescribers in Boston.. These assurances

 were false and unsafe, as prescribers cannot accurately predict which patients are at higher risk of

 addiction. In addition, 'upon information and belief, Manufacturing Defendants' sales

representatives also failed to disclose to prescribers in Boston the difficulty of withdrawing from

opioids. Discontinuing or delaying opioids can cause intense physical and psychological effects,

including anxiety, nausea, headaches, and delirium, among others. This difficulty in terminating

use is a material risk, which can leave many patients unwilling or unable to give up opioids and

heightens the risk of addiction.

                Manufacturing Defendants falsely portrayed "true" addiction in its narrowest form.

Providing Relief Preventing Abuse, a pamphlet published by Purdue in 2011 for prescribers and

law enforcement, shows pictures of the signs of injecting or snorting opioids—skin popping, track

marks, and perforated nasal septa—under the heading "Indications of Possible Drug Abuse."

Purdue knew that opioid addicts who resort to these extremes are uncommon; they far more

typically become dependent and addicted through oral use. According to briefing materials Purdue

submitted to the FDA in October 2010, OxyContin was used non-medically by injection as little

as 40/6 of the time.

                These depictions misleadingly reassured doctors that, in the absence of those

extreme signs, they need not worry that their patients are abusing or addicted to opioids. Purdue




                                                21
made Providing Relief Preventing Abuse available to sales representatives to show to or leave

with prescribers, including, on information and belief, to prescribers in Boston.

                Purdue àlo disseminated misleading information about opioids and addiction

through the American Pain Foundation ("APF"). Purdue was APP's second-biggest donor.

Purdue grant letters informed APF that Purdue's contributions reflected the company's effort to

"strategically align its investments in nonprofit organizations that share [its] business interests."

Purdue also engaged APF as a paid consultant on various initiatives and deployed APF to lobby

for its interests on Capitol Hill.

                A Policymaker 's Guide to Understanding Pain & Its Management, a 2011 APP

publication that Purdue sponsored, claimed that pain generally had been "undertreated" due to

"[m]isconceptions about opioid addiction." This guide also asserted, without basis, that "less than

1% of children treated with opioids become addicted" and perpetuated the concept of

pseudoaddiction. Purdue provided funding in the form of a $26,000 grant to APF and closely

collaborated with APF in creating A Policymaker's Guide. On information and belief; based on

Purdue's close relationship with APF and the periodic reports APF provided to Purdue about the

project Purdue had editorial input into A Policymaker 'S Guide.

               Purdue also maintained a website from 2008 to 2015, In the Face of Pain that

downplayed the risks of chronic opioid therapy. Purdue deactivated this website in October 2015

following an investigation by the New York Attorney General. Although it included the Purdue

copyright at the bottom of each page, the site did not refer to any specific Purdue products and

cultivated the "impression that it [was] neutral and unbiased."5



       ' Attorney General of the State of New York, In the Matter of Purdue Pharma L.P.,
Assurance No.: 15-151 (August 19,2015).


                                                22
                In the Face, of Pain asserted that policies limiting access to opioids are "at odds

 with best medical practices" and encouraged patients to be "persistent" in finding doctors who will

 treat their pain. While a document linked from the website briefly mentioned opioid abuse, the

 site itself never mentioned the risk of addiction. At the same time, the website contained

 testimonials from several dozen physician "advocates" speaking positively about opioids. Eleven

 of these advocates received a total of $231,000 in payments from Purdue from 2008 to 2013—a

 fact notably omitted from the site.

                Endo sponsored a website, Painknowledge.com, which claimed in 2009 that

"[p]eople who take opioids as prescribed usually do not become addicted." Another Endo website,

PainAction.com, stated "Did you know? Most chronic pain patients do not become addicted to the

opioid medications that are prescribed for them."

               Endo distributed a pamphlet with the Endo logo entitled Living with Someone with

Chronic Pain, which stated that: "Most health care providers who treat people with pain agree

that most people do not develop an addiction problem." A similar statement appeared on the Endo

website www.opana.com.

               Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief Pain Managementfor OlderAdults (2009), which described as "myth" the

claim that opioids are addictive, and asserted as fact that "[m]any studies show that opioids are

rarely addictive when used properly for the management of chronic pain." This guide is still

available online.

               Janssen currently runs a website, Prescriberesponsibly.com, which claims that

concerns about opioid addiction are "overestimated."




                                               23
                Until at least June 2007, Mallinckrodt gave education grants to pain-topics.org, a

now defunct website that proclaimed to be an organization "dedicated to offering contents that are

evidence-based, unbiased, non-commercial, and comply with the highest standards and principles

of accrediting and other oversight organizations."6

                The FAQs section of pain-topics.org contained misleading infonnation about

pseudoaddiction, discussed further iii subsection 2. Specifically, the website described

pseudoaddiction as behavior that occurs in patients when pain is "undertreated" and includes

patients becoming "very focused on obtaining opioid medications and may be erroneously

perceived as 'drug seeking." 17

                Among its content, the website contained a handout titled Oxycodone Safety for

Patients, which advised doctors that "[p]atients' fears of opioid addiction should be expelled.""

The handout stated the following misleading information regarding the nsk of addiction:

 Will you become dependent on or addicted to oxycodone?
     0 After awhile, oxycodone causes physical dependence. That is, if you suddenly stop
        the medication you may expeTience uncomfortable withdrawal symptoms, such as
        diarrhea, body aches, weakness, restlessness, anxiety, loss of appetite, and other
        ill feelings. These may take several days to develop.
     El This is not the same as addiction, a disease involving craving for the drug, loss of
        control over taking it or compulsive use, and using it despite harm. Addiction to
        oxycodone in persons without a recent history of alcohol or drug problems is rare.

This handout is still available to prescribers and patients today.




         I6bs://webarci3ive.ora/web/2OO7O7O1065905/httv://www.pain..
topics.org:80/contacts_aboutus/index.php. (Last visited March 2, 2018.)
         '7htts://web.archive.orgJweb/2007102615232 l/http://pain-
toics.orgJfags/index1.óhy#to1erance (Last visited March 2, 2018.)
         18
                   e A. Kral,        Commonsense Oxycodone Prescribing & Safety,
ht://i,aincornmunitv.orafbloWwp-content/uploads/OxycodoneHandout.pdf


                                                 24
        76.     In 2010, according to a Mallinckrodt Policy Statement, Mallinckrodt launched the

C.A.R.E.S. (Collaborating and Acting Responsibly to Ensure Safety) Alliance, which it describes

as "a coalition of national patient safety, provider and drug diversion organizations that are focused

on reducing opioid pain medication abuse and increasing responsible prescribing

habits." Mallinckrodt further states: "Through the C.A.R.E.S. Alliance website, prescribers and

pharmacists can access tools and resources to assist them in managing the risks of opioid pain

medications, and patients can find information designed to help them better manage their pain and

understand the responsible use of the medications they take." By 2012, the C.A.R.E.S. Alliance

and Mallinckrodt were promoting a book titled Defeat Chronic Fain Now!..The false claims and

misrepresentations in this book include the following statements:

               "Only rarely does opioid medication cause a true addiction when prescribed
               appropriately to a chronic pain patient who does not have a prior history of
               addiction."
              "[O]pioid medication may also significantly relieve many patients' chronic pain.
              Over the past decade, lots of good scientific studies have shown that long-acting
              opioids can reduce the pain in some patients with low back pain, neuropathic
              pain, and arthritis pain."

       C.     "It is currently recommended that every chronic pain patient suffering from
              moderate to severe pain be viewed as a potential candidate for opioid therapy."
              "[P]hysical dependence. is a normal bodily reaction that happens with lots of
                                         .   .



              different types of medications, including medications not used for pain, and is
              easily remedied."

              "When chronic pain patients take opioids to treat their pain, they rarely develop a
              true addiction and drug craving."
              "[1]n our experience, the issue of tolerance is overblown."
              "Only a minority of chronic pain patients who are taking long-term opioids
              develop tolerance."
              "The bottom line: Only rarely does opioid medication cause a true addiction
              when prescribed appropriately to a chronic pain patient who does not have a prior
              history of addiction."


                                                 25
                "Here are the facts. It is very uncommon for a person with chronic pain to
                become 'addicted' to narcotics IF (I) he doesn't have a prior history of any
                addiction and (2) he only takes the medication to treat pain."
                "Studies have shown that many chronic pain patients can experience significant
                pain relief with tolerable side effects from opioid narcotic medication when taken
                daily and no addiction."
This book is still available online in Boston and.elsewhere.

                Manufacturing Defendants' efforts to trivialize the risk of addiction were, and

remain, at odds with the scientific evidence. Studies have shown that at least 8-12%, and as many

as 30-400/a of long-term users of opioids experience problems with addiction. In March 2016, the

FDA emphasized the "known serious risk [] of.. addiction"—"even at recommended doses"—
                                                     .




of all opioids."9 That same month, after a "systematic review of the best available evidence" by
a panel excluding experts with conflicts of interest, the CDC published the CDC Guideline for

prescribing opioids for chronic pain. The CDC Guideline noted that "[o]pioid pain medication use

presents serious risks, including overdose and opioid use disorder" (a diagnostic term for

addiction)." The CDC also emphasized that "continuing opioid therapy for 3 months substantially

increases risk for opioid use disorder."2' An additioiial study showed that nearly 60% of patients

who used opioids for 90 days continued to use opioids five years later.

       2.       Manufacturing Defendants Falsely Described Addiction as Pseudoaddiction and
                Dangerously Encouraged Doctors to Resnond by Prescribing More Opioids
                Manufacturing Defendants deceptively advised doctors to ignore signs of addiction



       19 FDA announces safety labeling changes and postinarket study requirements for
extended-release and long-acting opioid analgesics, FDA (Sep. 10, 2013); see aLso FDA
announces enhanced warnings for immediate-release opioid pain medications related to risks of
misuse,    abuse, addiction, overdose and death, FDA (Mar. 22, 2016),
https://www.fda.gov/NewsEvents/Newsroom/PreSSAflflOUflCemefltSfUcm49l739.11tm.
       21 CDCGuideline at 2.
         Id.
       21 at2l.


                                                26
 as the product of an unfounded condition it called pseudoaddiction. Pseudoaddiction was a

 concept invented to foster the misconception that signs of addiction, including shopping for

 doctors willing to newly write or refill prescriptions for opioids or seeking early refills, actually

 reflected undertreated pain that should be addressed with more opioids—the medical equivalent

 of fighting fire by adding fuel. By disseminating misleading information regarding

 pseudoaddiction, Defendants acted with the sole purpose of increasing their profits at the expense

 of patients.

                Purdue, through its unbranded imprint Partners Against Pain", promoted

pseudoaddiction through at least 2013 on its website.

                The Federation of State Medical Boards ("FSMB"), a trade organization

representing Massachusetts state medical board as well as others, finances opioid- and pain-

specific programs through grants from Manufacturing Defendants. A 2004 version of the FSMB

Model Guidelines for the Use of Controlled Substances for the Tlreatment of Pain ("FSMB

Guidelines"), and the 2007 book adapted from them, Responsible Opioid Prescribing, advanced

the concept of "pseudoaddiction."

                Responsible Opioid Prescribing was sponsored by Manufacturing Defendants. The

FSMB website described the book as the "leading continuing medical education (CUE) activity

for prescribers of opioid medications." In all, more than 163,000 copies of Responsible Opioid

Prescribing were distributed nationally, including, upon information and belief; in Boston.


       22  Partners Against Pain consists of both a website, styled as an "advocacy community"
for better pain care, and medical education resources distributed to prescribers by the sales force.
It has existed since at least the early 2000s and has been a vehicle for Purdue to downplay the risks
of addiction from long-term opioid use. One early pamphlet, for example, answered concerns
about OxyContin's addictiveness by claiming: "Drug addiction means using a drug to get 'high'
rather than to relieve pain. You are taking opioid pain medication for medical purposes. The
medical purposes are clear and the effects are beneficial, not harmful."


                                                 27
                 Janssen sponsored, funded, and edited the Let's Talk Pain website, which in 2009

stated: "pseudoaddiction   ..   .   refers to patient behaviors that may occur wheupain is under-treated

     Pseudoaddiction is different from true addiction because such behaviors can be resolved with

effective pain management." This website was accessible online until May 2012.

                  Endo sponsored a National Initiative on Pain Control ("NIPC") CUE program in

2009 titled Chronic Opioid Therapy: Understanding Risk While Maximizing Analgesia, which
promoted pseudoaddiction by teaching that a patient's aberrant behavior was the result of untreated

pain. Endo substantially controlled NIPC by funding NIPC projects; developing, specifying, and

reviewing content; and distributing NIPC materials.

                 Manufacturing Defendants also promoted the concept of páeudoaddiction through

Dr. Russell Portenoy, a leading KOL for the Manufacturing Defendants. In doing so, he

popularized the concept and falsely claimed that pseudoaddiction is substantiated by scientific

evidence.
                 The 2016 CDC Guideline rejects the concept of pseudoaddiction.. The Guideline

nowhere recommends that opioid doses be increased if a patient is not experiencing pain relief.

To the contrary, the Guideline explains that "[p]patients who do not experience clinically

meaningful pain relief early in treatment.        .   .   are unlikely to experience pain relief with longer-

term use,"23 and that physicians should "reassess []pain and function within 1 month" in order to
decide whether to "minimize risks of long-term opioid use by discontinuing opioids" because the

patient is "not receiving a clear benefit."24

       3.        Overstating the efficacy of screening tools



       21 CDC Guideline at 13.
       24 1d   at 25.


                                                          28
                Manufacturing Defendants falsely instructed prescribers and patients that addiction

 risk screening tools, patient contracts, urine drug screens, and similar strategies allow health care

providers to safely prescribe opioids to patients, including patients predisposed.to addiction, and

failed to disclose the lack of evidence that these strategies will mitigate addiction risk. By using

screening tools, these Defendants, advised that doctors could identify those who are likely to

become addicted and could safely prescribe to everyone else. Thus, Manufacturing Defendants

undermined general concerns or warnings regarding addiction in drug labels and elsewhere by

reassuring doctors that, despite the general warnings about addiction, their patients would not

become addicted.

                Such misrepresentations regarding safe opioid prescribing made health care

providers more comfortable prescribing opioids to their patients, and patients more comfortable

starting chronic opioid therapy. These misrepresentations were especially insidious because

Purdue aimed them at general practitioners and family doctors who lack the time and expertise to

closely manage higher-risk patients on opioids. Moreover, these misrepresentations reassured

doctors that opioid addiction was the result of other prescribers failing to rigorously manage and

weed out problem patients.

               Upon information and belief, these Defendants conveyed these safe prescribing

messages through their in-person sales calls to doctors in Boston.

               On information and belief, based on their use elsewhere, Purdue sales

representatives in Boston also shared the Partners Against Pain 'Pain Management Kit," which

contained several "drug abuse screening tools." These included the "Opioid Risk Tool," which is

a five question, one-minute screening tool that relies on patient self-reporting to identify whether

there is a personal history of substance abuse, sexual abuse, or "psychological disease," ignoring



                                                 29
the sensitivity of the topic and the nature of addiction, which make it unlikely that many patients

can be counted on to share this Information.

               Manufacturing Defendants also promoted screening tools as a reliable means to

manage addiction risk in CME programs and scientific conferences, which likely were attended

by and were available to Boston prescribers.

               For example, Purdue sponsored a 2011 CME program titled Managing Patients'

Opioid Use: Balancing the Need and Risk. This presentation deceptively instructed prescribers

that screening tools, patient agreements, and urine tests prevented "overuse of prescriptions" and

"overdose deaths."

               Purdue also funded a 2012 CME program called Chronic Pain Management and

Opiold Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, high-risk patients showing signs of addictive behaviOr could be treated with

opioids.

               Purdue used its involvement in the College on the Problems of Drug Dependence

("CPDD"), which promotes scientific research and professional development to support addiction

prevention professionals, to promote the idea that addiction risk can be managed. A Purdue

employee served on the CPDD board of directors. Purdue presented an outsized number of talks—

with very different messages from non-Purdue talks—at each CPDD conference. One of Purdue's

consistent themes is that "bad apple" patients, not opioids, are the source of the addiction crisis,

and that once those patients are identified doctors can safely prescribe opioids without addicting

patients. Hundreds of addiction treatment specialists from across the country and, upon

information and belief, prescribers from Boston, attended these conferences.



                                                30
                Endo paid for a 2007 supplement in the Journal of Family Practice written by a

doctor who became a member of Endo's speakers' bureau in 2010. The supplement, entitled Pain

Management Dilemmas in Primary Care: Use of Opioids, emphasized the effectiveness of

screening tools, claiming that patients at high risk of addiction could safely receive chronic opioid

therapy using a "maximally structured approach" involving toxicology screens and pill counts.

                A 2011 non-credit educational program sponsored by Endo, entitled Persistent

Pain in the Older Adult, claimed that withdrawal symptoms, which make it difficult for patients to

stop using opioids, can be avoided by tapering a patient's opioid dose by 10%-20% for 10 days.

                Manufacturing Defendants' efforts to convince doctors that they could confidently

prescribe to pain patients who did not intend to become addicted or abuse drugs were misleading.

As these Defendants knew or should have known, sales to patients who doctor-shop (or visit

multiple doctors to hide illicit use or overuse) constitute approximately only 1% of opioid volume.

                Further, the 2016 CDC Guideline confirms the falsity of Manufacturing

Defendants' claims about the utility of patient screening and management strategies in managing

addiction risk. The Guideline notes that there are no studies assessing the effectiveness of risk

mitigation strategies—such as screening tools or patient contracts—"for improving outcomes

related to overdose, addiction, abuse, or misuse." The CDC Guideline recognizes that available

risk screening tools "show insufficient accuracy for classification of patients as at low or high risk

for [opioid] abuse or misuse" and counsels that doctors "should not overestimate the ability of

these tools to rule out risks from long-term opioid therapy."25




       25 CDC Guideline at 28 (emphasis added).


                                                 31
 B.     Manufacturing Defendants Overstated the Benefits of Chronic Opioid Therapy
        While Failing to Disclose the Lack of Evidence Supporting Long-Term Use In Order
        to Increase their Profits

        1.      Mischaracterizing the benefits and evidence for long-term-use

                To convince prescribers and patients that opioids should be used to treat chronic

pain in order to increase the number of opioid prescriptions and their profits, Manufacturing

Defendants had to persuade the medical community of a significant upside to long-term opioid

use. Assessing existing evidence, the 2016 CDC Guideline found that there is "insufficient

evidence to determine the long-term benefits of opioid therapy for chronic pain."" in fact, the

CDC found that "[n]o evidence shows a long-term benefit of opioids in pain and function versus

no opioids for chronic pain with outcomes examined at least 1 year later (with most placebo-

controlled randomized trials S 6 weeks in duration)"27 and that other treatments were more or

equally beneficial and less harmful than long-term opioid use. The FDA, too, has recognized the

lack of evidence to support long-term opioid use. In 2013, the FDA stated that it was "not aware

of adequate and well-controlled studies of opioids use longer than 12 weeks .',28 The FDA also

determined that opioid use disorder and overdose risk are present when opioids are taken as

prescribed. As a result, the CDC recommends that opioids be used not in the first instance and

only after prescribers have exhausted alternative treatments.

               Upon information and belief, Manufacturing Defendants touted the purported

benefits of long-term opioid use, while falsely and misleadingly suggesting that these benefits were

supported by scientific evidence.



       26 Id. at10
      27 Id at 9.
      28 Letter from Janet Woodcock, M.D. Dir., Center for Drug Eval. and Research, to Andrew
Kolodny, M.D. (Sept. 10, 2013).


                                                KN
                Two prominent professional medical membership organizations, the American

 Pain Society ("APS") and the American Academy of Pain Medicine ("AAPM"), each received

 substantial funding from'Manufacturing Defendants. Upon information and belief, Manufacturing

 Defendants exercised considerable influence over their work on opioids. Both organizations

 issued a consensus statement in 1997, The Use of Opioids for the Treatment of Chronic Pain,

 which endorsed opioids to treat chronic pain and claimed that the risk that patients would become

 addicted to opioids was low. The co-author of the statement, Dr. David Haddox, was at the time

 a paid speaker for Purdue and later became a senior executive for the company. KOL Dr. Portenoy

was the sole consultant. The consensus statement remained on AAPM's website until 2011. The

statement was taken down from AAPM's website only after a doctor complained.

                AAPM and APS issued treatment guidelines in 2009 ("AAPM/APS Guidelines")

which continued to recommend the use of opioids to treat chronic pain. Treatment guidelines, like

the AAPM/APS Guidelines, were particularly important to Manufacturing Defendants in securing

acceptance for chronic opioid therapy. They are relied upon by doctors, especially general

practitioners and family doctors who have no specific training in treating chronic pain, but who

frequently treat patients who suffer from chronic pain, such as the elderly. Six of the twenty-one

panel members who drafted the AAPMIAPS Guidelines received support from Purdue, eight from

Teva, nine from Janssen, and ten from Endo.

               The AAPM/APS Guidelines promote opioids as "safe and effective" for treating

chronic pain. The panel made "strong recommendations" despite "low quality of evidence" and

concluded that the risk of addiction is manageable for patients, even with .a prior history of drug

abuse. One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State

University and founder of the Michigan Headache & Neurological Institute, resigned from the




                                                33
panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva made to the sponsoring organizations and

committee members.

               Dr. Gilbert Fanciullo, a retired professor at Dartmouth College's Geisel School of

Medicine who served on the AAPM/APS Guidelines panel, has since described them as "skewed"

by drug companies and "biased in many important respects," including its high presumptive

maximum dose, lack of suggested mandatory urine toxicology testing, and claims of a low risk of

addiction.

               The AAPM/APS Guidelines are still available online, were reprinted in the Journal

ofPain, and have influenced not only treating physicians, but also the body of scientific evidence

on opioids. According to Google Scholar, they have now been cited at least 1,647 times in

academic literature.

               Manufacturing Defendants also published misleading studies to enhance the

perception that opioids are effective long-term for chronic pain conditions. One study asserts that

OxyContin is safe and effective for the chronic pain condition osteoarthiitis. The study, sponsored

by Purdue, involved providing oxycodone for 30 days, and then randomizing participants and

providing a placebo, IR oxycodone with acetaminophen (like Percocet), or OxyContin. Only 107

of the 167 patients went onto the second phase of the study, and most who withdrew left because

of adverse events (nausea, vomiting, drowsiness, dizziness, or headache) or ineffective treatment.

Despite relating to a chronic condition, opioids were provided only short-term. The authors even

acknowledge that the "results... should be confirmed in trials of longer duration to confirm the




                                                34
 role of opioids in a chronic condition such as. OA [osteoarthritis]."29 Yet, the authors conclude

 that "[t]his clinical experience shows that opioids were well tolerated with only rare incidence of

 addiction and that tolerance to the analgesic effects was not a clinically significant problem when

 managing patients with opioids long-term.9930 This statement is not supported by the data--a

 substantial number of patients dropped out because of adverse effects, there was no reported data

regarding addiction, and the study was not long-term.

                Teva deceptively marketed its opioids Actiq and Fentora for chronic pain

even though the FDA has expressly limited their use to the treatment of cancer pain in opioid-

tolerant individuals.

               Both Actiq and Fentora are extremely powerful fentanyl-based opioids. Neither is

approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA expressly

prohibited Teva from marketing Actiq for anything but cancer pain, and refused to approve Fentora

for the treatment of chronic pain because of the potential harm, including the high risk of "serious

and life-threatening adverse events" and abuse—which are greatest in non-cancer patients. The

FDA also issued a Public Health Advisory in 2007 emphasizing that Fentora should only be used

for cancer patients who are opioid-tolerant and should not be used for any other conditions, such

as migraines, post-operative pain, or pain due to injury.

               Despite this, Teva conducted and continues to conduct a well-fimded campaign to

promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was



        29 Jacques R. Caldwell, et al., Treatment of Osteoarthritis Pain with Controlled Release
Oxycodone or Fixed Combination Oxycodone Plus Acetaminophen Added to Nonsteroidal
Antiinfiammatory Drugs: A Double Blind, Randomized, Multicenter, Placebo Controlled Trial,
266.4 Journal of Rheumatology 862-869 (1999).
       30




                                                35
not approved, appropriate, or safe. As part of this campaign, Teva used CMEs, speaker

programs, KOLs, journal supplements, and detailing" by its sales representatives to give doctors

the false impression that Actiq and Fentora are safe and effective for treating non-cancer pain,

without disclosing the lack of evidence or the FDA's rejection of their use for chronic pain.

               For example: Teva paid to have a CME it sponsored, Opioid-Based Management

of Persistent and Breakthrough Pain, published in a supplement of Pain Medicine News in

2009. The CME instructed doctors that "clinically, broad classification of pain syndromes as

either cancer- or noncancer-related has limited utility" and recommended Actiq and Fentora for

patients with chronic pain. The CME is still available online.

               Teva's sales representatives set up hundreds of speaker programs for

doctors, including many non-oncologists, which promoted Actiq and Fentora for the treatment of

non-cancer pain.

               In December 2011, Teva widely disseminated a journal supplement entitled

"Special Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl Buccal

Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)" to Anesthesiology News,

Clinical Oncology News, and Pain Medicine News—three publications that are sent to thousands

of anesthesiologists and other medical professionals. The Special Report openly promotes Fentora

for "multiple causes of pain," and not just cancer pain. The FDA does not regulate or approve

journal publications sponsored by drug manufacturers, such as the Special Report.




       31 Pharmaceutical detailing is a one-on-one marketing technique utilized by
pharmaceutical companies to educate a physician about a vendor's products in hopes that the
physician will prescribe the company's products more often.


                                               0-1
                Teva's deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

approved by the FDA for such uses.

                In December 28, 2011, the FDA mandated a Risk Evaluation and Mitigation

Strategy ("REMS") for the class of products for which Teva's Actiq and Fentora belong,

Transmucosal Immediate Release Fentanyl ("TIRF'). The TIRF REMS programs include

mandatory patient and prescriber enrollment forms, as well as certification requirements for

prescribers. The forms are not totally comprehensive and do not, for instance, disclose that

addiction can develop when prescribed as directed, nor do they disclose that risks are greatest at

higher doses—and patients must already be taking high doses of opioids to be prescribed Actiq

and Fentora.

        2.      Overstating opioids' effect on patients' function and quality of life

        114.. Upon information and belief, Manufacturing Defendants also claimed to Boston

doctors—without evidence—that long-term opioid use would help patients resume their lives and

jobs.

        115. Manufacturing Defendants' and Defendant-sponsored materials that, upon

information and belief; were distributed or made available in Boston, reinforced this message. The

2011 publication A Policyinaker 's Guide falsely claimed that "multiple clinical studies have shown

that opioids are effective in improving daily function and quality of life for chronic pain patients."

A series of medical journal advertisements for OxyContin in 2012 presented 'Pain Vignettes"—

case studies featuring patients with pain conditions persisting over several months—that implied

functional improvement. For example, one advertisement described a "writer with osteoarthritis

of the hands" and implied that OxyContin would help him work more effectively.




                                                 37
               Similarly,. since at least May 21, 2011, Endo has distributed and made available on

its website opana.com a pamphlet promoting Opana ER with photographs depicting patients with

physically demanding jobs like construction worker and chef, misleadingly implying that the drug

would provide long-term pain-relief and functional improvement.

               Defendant Mallinckrodt's website, in a section on "responsible use" of opioids,

claims that "[t]he effective pain management offered by medicines helps enable patients to stay in

the workplace, enjoy interactions with family and friends, and remain an active member of

society."' Additional illustrative examples are described below:

           Janssen sponsored and edited a patient education guide entitled Finding Reief. Pain
           Management for Older Adults (2009)—which states as "a fact" that "opioids may make
           it easier for people to live normally." The guide lists expected functional improvements
           from opioid use, including sleeping through the night, returning to work, recreation,
           sex, walking, and climbing stairs and states that "[u]sed properly, opioid medications
           can make it possible for people with chronic pain to 'return to normal."

           Purdue ran a series of advertisements for OxyContin in 2012 in medical journals
           entitled "Pain vignettes," which were case studies featuring patients with pain
           conditions persisting over several months and recommending OxyContin for them. The
           ads implied that OxyContin improves patients' function.

           Responsible Opioid Prescribing (2007), sponsored and distributed by Teva, Endo and
           Purdue, taught that relief of pain by opioids, by itself, improved patients' function. The
           book remains for sale online.

           Purdue and Teva sponsored APF's Treatment Options: A Guide for People Living with
           Pain (2007), which counseled patients that opioids "give [pain patients] a quality of life
           we deserve." The guide was available online until APF shut its doors in May -2012.

           Endo's NIPC website painknowledge.com claimed in 2009 that with opioids, "your
           level of function should improve; you may find you are now able to participate in
           activities of daily living, such as work and hobbies, that you were not able to enjoy
           when your pain was worse." Elsewhere, the website touted improved quality of life (as
           well as "improved function") as benefits of opioid therapy. The grant request that Endo



      32
          Mi11inckrodt Pharmaceuticals, Responsible Use, www.mallinckrodt.com/corporate-
responsibility/responsible-use.


                                                38
               approved for this project specifically indicated NIPC' s intent to make misleading
               claims about function, and Endo closely tracked visits to the site.

        é      Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent Pain in
               the Older Patient, which claimed that chronic opioid therapy has been "shown to reduce
               pain and improve depressive symptoms and cognitive functioning." The CME was
               disseminated via webcast.

                  Likewise, Manufacturing Defendants' claims that long-term use of opioids

improves patient function and quality of life are unsupported by clinical evidence. As noted above,

there are no controlled studies of the use of opioids beyond 16 weeks, and there is no evidence that

opioids improve patients' pain and function long-term. On the contrary, the available evidence

indicates opioids are not effective to treat chronic pain, and may worsen patients' health and pain.

Increasing the duration of opioid use is strongly associated with an increasing prevalence of mental

health conditions (depression, anxiety, post-traumatic stress disorder, and substance abuse),

increased psychological distress, and greater health care utilization.

                  One pain specialist observed, "opioids may work acceptably well for a while, but

over the long term, function generally declines, as does general health, mental health, and social

functioning. Over time, even high doses of potent opioids often fail to control pain, and these

patients are unable to function normally."33 Studies of patients with lower back pain and migraine

headaches, for example, have consistently shown that patients experienced deteriorating function

over time, as measured by ability to return to work, physical activity, pain relief, rates of

depression, and subjective qualit'-of-life measures.34 Analyses of workers' compensation claims

have found that workers who take opioids are almost four times more likely to reach costs over


        33 Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009),
http://www.nbcms.org/about-uslsonoma-county-medical-association/magazinelsonoma-
medicine-are-we-making-pain-patients-worse?
       34 1d




                                                 39
$100,000, stemming from greater side effects and slower returns to work. According to these

studies, receiving an opioid for more than seven days also increased patients' risk of being on work

disability one year later. 35

        120. The CDC Guideline notes that "there is no good evidence that opioids improve pain

or function with long-term use."36 The FDA and other federal agencies have made this clear for

years. 37 The CDC also noted that the risks of addiction and death "can cause distress and inability

to fulfill major role obligations."38 The CDC Guideline concluded that "[w]hile benefits for pain

relief, function and quality of life with long-term opioid use for chronic pain are uncertain, risks

associated with long-term opioid use are clearer and significant."39 According to the CDC, "for

the vast majority of patients, the known, serious, and too-often-fatal risks far outweigh the

unproven and transient benefits [of opioids for chronic pain]."40




       35
          Jeffrey A. White, et al., The Effect of Opioid Use on Workers' Compensation Claim
Cost in the State of Michigan, 54(8) J. of Occupational & Environ. Med. 948-953 (2012).
       36 CDC Guidelines, at 20.
       37
          The FDA has warned other drug makers that claims of improved function and quality of
life were misleading. See, Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
& Commc'ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims
that Actavis' opioid, Kadian, had an "overall positive impact on a patient's work, physical and
mental functioning, daily activities, or enjoyment of life."); Warning Letter from Thomas Abrams,
Dir., FDA Div. of Mktg., Adver., & Commc'ns, to Brian A. Markison, Chairman, President and
Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding the claim that
"patients who are treated with [Avinza (morphine sulfate ER)] experience an improvement in their
overall function, social function, and ability to perform daily activities.     . .  has not been
demonstrated by substantial evidence or substantial clinical experience."). The FDA's warning
letters were available to Defendants on the FDA website.
       31 CDC Guideline at 2.
       39 1dat18.

       '0 Thomas R. Frieden and Debra Houry, New England Journal of Medicine, 'Reducing the
Risks of Relief—The CDC Opioid-Prescribing Guideline" at 1503 (Apr. 21, 2016).
               In materials Manufacturing Defendants produced, sponsored, or controlled,

Manufacturing Defendants omitted known risks of chronic opioid therapy and emphasized or

exaggerated risks of competing products so that prescribers and patients would be more likely to

choose opioids and would favor opioids over other therapies such as over-the-counter

acetaminophen or nonsteroidal anti-inflammatory drugs (or NSAIDs, like ibuprofen). None of

these claims were corroborated by scientific evidence.

       3.      Omitting or mischaracterizing adverse effects of opioids

               In addition to failing to disclose in promotional materials the risks of addiction,

abuse, overdose, and respiratory depression, Manufacturing Defendants routinely ignored the risks

of hyperalgesia, a "known serious risk associated with chronic opioid analgesic therapy," in

which the patient becomes more sensitive to pain over time, hormonal dysfunction; decline in

immune function; mental clouding, confusion,, and dizziness; increased falls and fractures in the

elderly; neonatal abstinence syndrome (when an infant exposed to opioids prenatally withdraws

from the drugs after birth); and potentially fatal interactions with alcohol or benzodiazepines,

which are used to treat post-traumatic stress disorder and anxiety (often among veterans, for

example, post-traumatic stress disorder and anxiety also can accompany chronic pain symptoms).

               Purdue and Teva sponsored APF's Treatment Options: A Guide for People Living

with Pain (2007), which counseled patients that opioids differ from NSAIDs in that they have "no

ceiling dose" and are therefore the most appropriate treatment for severe pain. The publication

inaccurately attributes 10,000 to 20,000 deaths annually to NSAIDs (the actual figure is

approximately 3,200, far fewer than from opioids).' This publication also warned that risks of



       41
          See n. Error! Bookmark not defined., supra.
       42 The higher figure reflects deaths from all causes.



                                                41
NSAIDs increase if "taken for more than a period of months," with no corresponding warning

about opioids.

                 Purdue also sponsored APF's Exit Wounds (2009), a book aimed at veterans. This

book omits warnings of the potentially fatal risk of interactions between opioids and

benzodiazepines, a class of drug commonly prescribed to veterans with post-traumatic stress

disorder. This book is available from Amazon.com and other retailers.

                 Purdue sponsored a CUE program, Overview of Management Options, published

by the American Medical Association in 2003, 2007, 2010, and 2013, and discussed further below.

The CME was edited by Dr. Russell Portenoy, among others, and taught that NSAIDs and other

drugs, but not opioids, are unsafe at high doses.\

                 Manufacturing Defendants frequently contrasted the lack of a ceiling dosage for

opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal anti-

inflammatories (orNSAIDs). These Defendants deceptively describe the risks from NSAIDs while

failing to disclose the risks from opioids. (See e.g., Case Challenges in Pain Management: Opioid

Therapy for Chronic Pain (Endo) [describing massive gastrointestinal bleeds from long-term use

of NSAIDs and recommending opioids]; Finding Relief Pain Management for Older Adults

(Janssen) [NSAIDs caused kidney or liver damage and increased risk of heart attack and stroke,

versus opioids, which cause temporary "upset stomach or sleepiness" and constipation].)

                 These omissions are significant and material to patients and prescribers. A

Cochrane Collaboration review of evidence relating to the use of opioids for chronic pain found

that 22% of patients in opioid trials dropped out before the study began because of the "intolerable




                                                42
effects" of opioids. 43 Again, Manufacturing Defendants' misrepresentations were effective. A

study of 7.8 million doctor visits nationwide between 2000 and 2010 found that opioid

prescriptions increased from 11.3% to • 19.6% of visits while NSAJJ) and acetaminophen

prescriptions fell from 38% to 29%fr Another study of an estimated 440 million visits for back

pain over a period from 1999 to 2010 found that the use of NSAIDs fell from 36.9% to 24.5%,

while use of narcotics increased from 19.3% to               The CDC reports that the quantity of

opioids dispensed per capita trebled from 1999 to 2015.46

C.     Manufacturing Defendants Continued to Tell Doctors that Opioids Could Be Taken
       in Ever Higher Doses Without Disclosing Their Greater Risks
                Manufacturing Defendants falsely claimed to prescribers and consumers that

opioids could be taken in ever-increasing strengths to obtain pain relief; without disclosing that

higher doses increased the risk of addiction and overdose. This was particularly important because

patients on opioids for more than a brief period develop tolerance, requiring increasingly high

doses to achieve pain relief. These Defendants needed to generate a comfort level among doctors

to prescribe higher doses, rather than prescribe OxyContin more frequently than twice a day,

despite knowing that OxyContin frequently did not provide 12 hours of relief to ensure the doctors

maintained patients on the drugs even at the high doses that became necessary.
                Purdue-sponsored publications and CMEs available, upon information and belief;

in Boston also misleadingly suggested that higher opioid doses carried no added risk.


       43 Meredith Noble M, et al, Long- Term Opioid Managementfor Chronic Noncancer Pain
(Review), Cochrane Database of Systematic Reviews, Issue 1, 11(2010.).
       44 John N. Mafi et al., Worsening Trends in the Management and Treatment of Back Pain,
173(17) J. of the Am. Med. Ass'n Internal Med. 1573, 1573 (2013).
       45 1d.

        46 Vital Signs: Changes in Opioid Prescribing in the United States, 2006-2015, available at
bttps://www.cdc.gov/mmwr/volumes/66/wr/mm6626a4.htm.


                                                43
               Though at least June 2015, Purdue's In the Face of Pain website promoted the

notion that if a patient's doctor did not prescribe a sufficient dose of opioids, the patient should

see different doctors until finding a doctor who would.

               A Folicymaker 's Guide, the 2011 publication on which, upon information and belief

Purdue collaborated with APF, taughtthat dose escalations are "sometimes necessary" but did not

disclose the risks from high dose opioids.

               The Purdue-sponsored CME, Overview ofManagement Options, discussed above,

again instructed physicians that NSA]Ds (like ibuprofen) are unsafe at high doses (because of risks

to patients' kidneys), but did not disclose risks from opioids at high doses. Endo sponsored a

website, painknowledge.com, which claimed in 2009 that opioid dosages may be increased until

"you are on the right dose of medication for your pain."

               Endo distributed a pamphlet edited by Dr. Russell Portenoy entitled Understanding

Your Pain: Taking Oral apioidAnalgesics, which was still available after May 21, 2011 on Endo's

website. in Q&A format, it asked "If I take the opioid now, will it work later when I really need

it?" The response is, "The dose can be increased... You won't 'run out' of pain relief."
                                                      .




               Janssen sponsored a patient education guide entitled Finding Relief. Fain

Management for Older Adults (2009), which was distributed by its sales force. This guide listed
dosage limitations as "disadvantages" of other pain medicines but omitted any discussion of risks

of increased opioid dosages. This guide is still available online.

               These claims conflict with the scientific evidence. Patients receiving high doses of

opioids (e.g., doses greater than 100 mg morphine equivalent dose (WD") per day) as part of
long-term opioid therapy are three to nine times more likely to suffer overdose from opioid-related

causes than those on low doses. As compared to available alternative pain remedies, scholars have



                                                 44
    suggested that tolerance to the respiratory depressive effects of opioids develops at a slower rate

    than tolerance to opioids' analgesic effects. Accordingly, the practice of continuously escalating

    doses to match pain tolerance can, in fact, lead to overdose even where opioids are taken as

    recommended. The CDC Guideline concludes that the "[b]enefits of high-dose opioids for chronic

    pain are not established" while "there is an increased risk for serious harms related to long-term

    opioid therapy that appears to be dose-dependent?'47 That is why the CDC advises doctors to

    "avoid increasing doses" above 90 mg MED.48

    D.        Purdue Misleadingly Promoted OxyContin as Supplying 12 Hours of Pain Relief
              When Purdue Knew That, For Many Patients, It did Not

                     To convince prescribers and patients to use OxyContin, Purdue misleadingly

promoted the drug as providing 12 continuous hours of pain relief with each dose. In reality,

    OxyContin does not last for 12 hours in many patients, a fact Purdue has known since.the product's

    launch.

                     These misrepresentations, which Purdue continues to make, are particularly

dangerous because inadequate dosing helps fuel addiction, as explained below. Purdue conveyed

to prescribers that the solution to end of dose failure is not more frequent dosing but higher doses—

which pose greater risks.

                     OxyContin has been FDA-approved for twice-daily----"Q12"--dosing frequency

since its debut in 1996. It was Purdue's decision to submit OxyContin for approval with 12-hour




-          47   .CDC Guideline at 19. The 2016 CDC Guideline reinforces earlier findings announced
by the FDA. In 2013, the FDA acknowledged "that the available data do suggest a relationship
between increasing opioid dose and risk of certain adverse events." For example, the FDA noted
that studies "appear to credibly suggest a positive association between high-dose opioid use and
the risk of overdose and/or overdose mortality."
        41 CDC Guideline at 16.


                                                    45
rather than 8-hour dosing. Under FDA guidelines for establishing dosing, Purdue merely had to

show that OxyContin lasted for 12 hours for at least half of patients, and Purdue submitted a single

study that cleared that bar.

                 From the outset, Purdue leveraged 12-hour dosing to promote OxyContin as

providing continuous, round-the-clock pain relief with the convenience of not having to wake to

take a third or fourth pill. The 1996 press release for OxyContin touted 12-hour dosing as

providing "smooth and sustained pain control all day and all night." But the FDA has never

approved such a marketing claim. To the contrary, the FDA found in 2008, in response to a Citizen

Petition by the Connecticut Attorney General, that a "substantial number" of chronic pain patients

taking OxyContin experienced "end of dose failure"—Le., little or no pain relief at the end of the

dosing period.

                 Moreover, Purdue itself long has known, dating to its development of OxyContin

that the drug wears off well short of 12 hours in many patients. In one early Purdue clinical trial,

a third of patients dropped out because the treatment was ineffective. Researchers changed the

rules to allow patients to take supplemental painkillers—"rescue medication"—in between

OxyContin doses. In another.study, most patients used rescue medication, and 95% resorted to it

at least once. In other research conducted by Purdue, the drug wore off in under 6 hours in 25%

of patients and in under 10 hours in more than 50%.49

                 End-of-dose, failure renders OxyContin even more dangerous because patients

begin to experience distressing psychological and physical withdrawal symptoms, followed by a

euphoric rush with their next dose—a cycle that fuels a craving for OxyContin. For this reason,


      '9 Harriet Ryan,'" 'You Want a Description ofHell?' OxyContin 's 12-Hour Problem," Los
Angeles Times, May 5, 2016, http://www.latimes.com/projects/oxycontin-partl/.



                                                46
Dr. Theodore Cicero, a neuropharmacologist at the Washington University School of Medicine in

St. Louis, has called OxyContin's 12-hour dosing "the perfect recipe for addiction."50 Many

patients will exacerbate this cycle by taking their next dose ahead of schedule or resorting to a

rescue dose of another opioid, increasing the overall amount of opioids they are taking.

                Purdue has remained committed to 12-hour dosing because it is key to OxyContin's

market dominance and comparatively high price; without this advantage, the drug had little to offer

over less expensive, short-acting opioids. In a 2004 letter to the FDA, Purdue acknowledged that

it had not pursued approval to allow more frequent dosing in the label (e.g., every 8 hours) because

12-hour dosing was "a significant competitive advantage," among other reasons.51 Purdue also

falsely promoted OxyContin as providing "steady state" relief, less likely than other opioids to

create a cycle of crash and cravings that fueled addiction and abuse--a misrepresentation made

upon information and belief in Boston.

                Without appropriate caveats, promotion of 12-hour dosing by itself is misleading

because it implies that the pain relief supplied by each dose lasts 12 hours, which Purdue knew to

be untrue for many, if not most, patients. FDA approval of OxyContin for 12-hour dosing does

not give Purdue license to misrepresent the duration of pain relief it provides to patients; moreover,

Purdue had a responsibility to correct its label to reflect appropriate dosing, to disclose to

prescribers what it knew about OxyContin's actual duration, and not to promote more dangerous

higher dosing, rather than increased frequency of use, regardless of any marketing advantage.

               Purdue was also aware of some physicians' practice of prescribing OxyContin more

frequently than 12 hours—a common occurrence. Purdue's promoted solution to this problem was




        ' Id.; http://documents.latimes.coni/purdue-response-fda-2004/.



                                                 47
 to increase the dose, rather than the frequency, of prescriptions, even though higher dosing carries

 its own risks—including increased danger of addiction, overdose, and death. It means that patients

will experience higher highs and lower lows, increasing their craving for their next pill.

Nationwide, based on an analysis by the Los Angeles Times, more than 52% of patients taking

OxyContin longer than three months are on doses greater than 60 milligrams per day—which

converts to the 90 milligrams of morphine equivalent that the CDC Guideline urges prescribers to

"avoid" or "carefii1lyjustifr."52

E.      Purdue and Endo Overstated the Efficacy of Abuse-Deterrent Oploid Formulations
               Rather than take the widespread abuse and addiction to opioids as reason to cease

their untruthful marketing claims and efforts, Defendants Purdue and Endo seized them as a market

opportunity. These companies oversold their abuse-deterrent formulations ("ADF") as a solution

to opioid abuse and as a reason that doctors could continue to safely prescribe their opioids.

Purdue's and Endo's false and misleading marketing of the benefits of its ADF opioids preserved

and expanded its sales and enabled prescribers to discount evidence of opioid addiction and abuse

and attribute it to other, less safe opioids— thereby further exacerbating the opioid epidemic in

Boston and elsewhere.

       1.      Purdue's deceptive marketing of reformulated OxyContin and Hysingla ER
               Reformulated, ADF OxyContin was approved by the FDA in April 2010. However,

the FDA noted that "the tamper-resistant properties will have no effect on abuse by the oral route

(the most common mode of abuse)." It was not until 2013 that the FDA, in response to a Citizen

Petition filed by Purdue, permitted reference to the abuse-deterrent properties in the label. When




       52 CDC Guideline at 16.


                                                48
Hysingla ER (extended-release bydrocodone) launched in 2014, the product included similar

abuse-deterrent properties.

        147. It is unlikely to be a coincidence that reformulated OxyContin was introduced

shortly before generic versions of OxyContin were to become available, threatening to erode

Purdue's market share and the price it could charge. Through a Citizen Petition, Purdue was able

to secure a determination by the FDA in April 2013 that original OxyContin should be removed

from the market as unsafe (lacking abuse-deterrent properties), and thus non-ADF generic copies

could not be sold. As a result, Purdue extended its branded exclusivity for OxyContin until the

patent protection on the abuse-deterrent coating expires.

        148. Upon information and belief, Purdue nonetheless touted its introduction of ADF

opioids as evidence of its good corporate citizenship and commitment to address the opioid crisis

to prescribers in Boston.

        149.   ironically, Purdue sales representatives also regularly overstated and misstated the

evidence for and impact of the abuse-deterrent features of these opioids. Specifically, Purdue

detailers:

                       claimed that Purdue's ADF opioids prevent tampering and that its ADF
                       products could not be crushed or snorted.
                       claimed that Purdue's ADF opioids reduce opioid abuse and diversion.
               C.      asserted or suggested that Purdue's ADF opioids are "safer" than other
                       opioids.
               d.      failed to disclose that Purdue's ADF opioids do not impact oral abuse or
                       misuse.
        150.   These statements and omissions by Purdue are false and misleading and are

inconsistent with the FDA-approved labels for Purdue's ADF opioids—which indicate that abusers

seek them because of their high lilceability when snorted, that their abuse deterrent properties can



                                                49
be defeated, and that they can be abused orally notwithstanding their abuse-deterrent properties,

and which do not indicate that ADF opioids prevent or reduce abuse, misuse, or diversion.

               Purdue knew or should have known that "reformulated OxyContin is not better at

tamper resistance than the original OxyContin"53 and is still regularly tampered with and abused.

Websites and message boards used by drug abusers, such as bluelight.org and reddit.com, also

report a variety of ways to tamper with OxyContin and Hysingla ER, including through grinding,

microwaving then freezing, or drinking soda or fruit juice in which a tablet is dissolved. A publicly

available Citizen Petition submitted to the FDA in 2016 by a drug manufacturing firm challenged

Purdue's abuse-deterrent labeling based on the firm's ability to easily prepare so-called abuse

deterrent OxyContin to be snorted or injected54.

               Further, one-third of the patients in a 2015 study defeated the ADF mechanism and

were able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue's ADF

opioids was reduced, those addicts simply shifted to other drugs such as heroin.

               A 2013 article presented by Purdue employees based on review of data from poison

control centers, while concluding that ADF OxyContin can reduce abuse, ignored important

negative findings. The study reveals that abuse merely shifted to other drugs and that, when the

actual incidence of harmful exposures was calculated, there were more harmful exposures to

opioids (including heroin) after the reformulation of OxyContin. In short, the article emphasized

the advantages and ignored disadvantages of ADF OxyContin.




       53 1n re OxyContin, 1:04-md-01603-SHS,      Docket No 613, Oct. 7 2 2013 br'g, Testimony of
Dr. Mohan Rao, 1615:7-10.
       54 PMRS   Citizens Petition.



                                                50
                The CDC Guideline confirms that "[nJo studies" support the notion that "abuse-

 deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse," noting

 that the technologies "do not prevent opioid abuse through oral intake, the most common route of

 opioid abuse, and can still be abused by non-oral routes."" Tom Frieden, the Director of the CDC,

 reported that his staff could not find "any evidence showing the updated opioids [ADF opioids]
                                                             '
 actually reduce rates of addiction, overdoses, or death."

                In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

were to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue "evaluating the misuse and/or abuse of

reformulated OxyContin" and whether those studies "have demonstrated that the reformulated

product has a meaningful impact on abuse."" Upon information and belief; Purdue never

presented the data to the FDA because the data would not have supported claims that OxyContin's

ADF properties reduced abuse or misuse.

                Yet despite the qualifying language in Purdue's label and its own evidence—and

lack of evidence—regarding the impact of its ADF opioids in reducing abuse, Dr. J. David Haddox,

the Vice President of Health Policy for Purdue, falsely claimed in 2016 that the evidence does not




       55 CDC   Guideline at 22. (emphasis added).
       '6 Matthew Perrone, Druginakers Push Profitable, but Unproven, Opioid Solution, Assoc.
Press (Jan. 2, 2017), http://www;detroitnews.comlstory/news/nation/2017/0 1/02/painkillers-
drugmakers-addictive/96095 558.
      57 Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory

Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
Meeting, May 25, 2015, 80 FR 30686.



                                                51
show that Purdue's ADF opioids are being abused- in large numbers. 58

        2.     Endo's deceptive marketing of reformulated Opana ER

               In a strategy that closely resembled Purdue's, Endo, as- the expiration of its patent

exclusivity for Opana ER neared, and aware that it needed to be able to compete with other opioids,

like OxyContin, that were being introduced in abuse-deterrent formulations, also made abuse

deterrence a key to its marketing strategy and its ability to maintain and increase profits from

Opana ER.

               In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant. Even prior to its

approval, the FDA advised Endo in January 2011 that it would not be permitted to market Opana

ER, even after the reformulation, as abuse-deterrent. The FDA found that such promotional claims

"may provide a false sense of security since the product may be chewed and ground for subsequent

abuse." In other words, Opana ER was still crushable. Indeed, in its approval package, Endo

admitted that "[i]t has not been established that this new formulation of Opana ER is less subject

to misuse, abuse, diversion, overdose, or addiction."

               In August of 2012, Endo submitted a confidential Citizen Petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant both in that it was

less able to be crushed and snorted, and that it was resistant to "aqueous extraction," or injection

by syringe. Borrowing a page from Purdue's playbook, Endo announced it would withdraw

original Opana ER from the market and sought a determination that its decision was made for

safety reasons (its lack of abuse deterrence). That would prevent generic copies of original Opana



        58 Jacobs, Harrison, There is a big problem with the government's plan to stop the drug-
overdose epidemic,           Business Insider,       March 16, 2016, available at
https://www.businessinsider.com/robertcaliffabuSedeterrefltdrUgS-haVe-a-big-flaW-2O16-3.


                                                52
 ER from competitors, such as Impax Laboratories ("Impax"), which had sought approval to sell          i

 generic version of the drug, and also help preserve the market for branded Opana ER, which could

 be sold at non-competitive prices.

                Endo then sued the FDA, seeking to force expedited consideration of its Citizen

Petition. The court filings confirmed its true motives: in a declaration submitted with its lawsuit,

Endo's chief operating officer indicated that a generic version of Opana ER would decrease the

company's revenue by up to $135 million per year. Endo also claimed that if the FDA did not

block generic competition, $125 million, which Endo spent on developing the reformulated drug

to "promote the public welfare," would be lost.59 The FDA responded that: "Endo's true interest

in expedited FDA consideration stems from business concerns rather than protection of the public

health."6°

                Meanwhile, despite Endo's purported concern with public safety, court filings

indicate that not only did Endo continue to distribute original Opana ER for nine months after the

reformulated version became available, it declined to recall original Opana ER. despite its dangers.

In fact, Endo also claimed in September 2012 to be "proud" that "almost all remaining inventory"

of the original Opana ER had "been utilized. ,61




        59 Plaintiff's Opposition to Defendants' and Jntervenor's Motions to Dismiss and Plaintiff's
Reply in Support of Motion for Preliminary Injunction ("Endo Br."), Endo Pharmaceuticals Inc.
v. U.S. Food and Drug Administration, et al.., No. 1: 12-cv-01936 Doe. 23 at 20 (D.D.C. Dec. 14,
2012).
        60 Defendants' Response to the Court's November 30, 2012 Order, Endo Pharmaceuticals
Inc. v. U.S. Food and Drug Admin istration, etal..,No. 1:12-cv-01936 Doe. 9 at 6 (D.D.C. Dec. 3,
2012).
        61
               Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Dccl) Endo Pharmaceuticals Inc.
v. U.S. Food and Drug Administration, et al.., No. 1:12-cv-01936 (Doc. 18-4) (DD.C. Dec. 9,
2012).


                                                53
                     In its Citizen Petition, Endo asserted that redesigned Opana ER had "safety

advantages." However, in rejecting the Petition in a 2013 decision, the FDA found that "study

data show that the reformulated version's eAtended-release features can be compromised when

subjected to   ...   cutting, grinding, or chewing." The FDA also determined that "reformulated Opana

ER" could also be "readily prepared for injections and more easily injected[.]" In fact, the FDA

warned that preliminary data—including in Endo's own studies—suggested that a higher

percentage of reformulated Opana ER abuse is via injection than was the case with the original

formulation.
                     Overtime, evidence confirmed that injection was becoming the preferred means of

abusing Opana ER, which made Opana ER less safe than the original formulation. This occurred

both because injection carries risks of HIV, Hepatitis C, and, in reformulated Opana ER's specific

case, the blood-clotting disorder thrombotic thrombocytopenic purpura ("TTP"), which can cause

kidney failure.62 In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

reformulation, injection of Opana ER increased by more than 500% according to data gathered in

2017.
                 Nevertheless, Endo continued to market the drug as tamper-resistant and deterring

abuse. Indeed, upon information and belief; detailers for Endo have informed doctors in

Massachusetts that Opana ER was abuse-deterrent In addition, upon information and belief; Endo

sales representatives did not disclose evidence that Opana was easier to abuse intravenously and,



        62The CDC does not know why the redesigned Opana ER causes UP, but it notes it did
not appear in other prescription opioids prepared for injection. "Thrombotic Thrombocytopenic
Purpura (M)-Like Illness Associated with Intravenous Opana ER Abuse Tennessee, 2012,"
                                                                               -




Morbidity and Mortality Weekly Report (Jan. 11, 2013). The CDC suggested it could be linked to
inactive ingredients that make the product more difficult to crush or grind. No reports of Opana
ER and TiP occurred prior to the reformulation.


                                                    54
if pressed by prescribers, claimed that while some outlying patients might find a way to abuse the

drug, most would be protected.

                Likewise, a review of nationally-collected surveys of prescribers regarding their

"take-aways" from pharmaceutical detailing confirms that prescribers remember being told Opana

ER was tamper-resistant, even after the May 2013 denial of Endo's Citizen Petition. Endo also

tracked messages that doctors took from its in-person marketing. Among the advantages of Opana

ER, according to participating doctors, was its "low abuse potential."

                In its written materials, Endo marketed Opana ER as having been designed to be

crush resistant, knowing that this would (falsely) imply that Opana ER actually was crush resistant

and that this crush-resistant quality would make Opana ER less likely to be abused. For example,

a June 14, 2012 Endo press release announced "the completion of the company's transition of its

OPANA ER franchise to the new formulation designed to be crush resistant."' The press release

further stated that: "We firmly believe that the new formulation of OPANA ER., coupled with our

long-term commitment to awareness and education around appropriate use of opioids will benefit

patients, physicians and payers." In September 2012, another Endo press release stressed that

reformulated Opana ER employed "INTAC Technology" and continued to describe the drug as

"designed to be crush-resistant."65

                Similarly, journal advertisements that appeared in April 2013 stated Opana ER was

"designed to be crush resistant." A January 2013 article in Pain Medicine News, based in part on



       63 Ex.  B to Rurka Dccl., Endo Pharmaceuticals Inc. v. US. Food and DrugAdministration,
et al., No. 12-v-1936, Doc. 18-2 at I (D.D.C. Dec. 9, 2012).
       64 1d

        Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Dccl) Endo Pharmaceuticals Inc. v.
       65

US. Food andDrugAdministration, et al., No. 1: 12-cv-0 1936 (Doe. 18-4) (D.D.C. Dec. 9,2012).


                                               55
 an Endó press release, described Opana ER as "crush-resistant." This article was posted on the

Pain Medicine News website, which was accessible to patients and prescribers nationally.

                In a2016 settlement with Endo, the New York Attorney. General ("NY AG") found

that statements that Opana ER was "designed to be, or is crush resistant" were false and misleading

because there was no difference in the ability to extract the narcotic from Opana ER. The NY AG

also found that Endo failed to disclose its own knowledge of the crushability of redesigned Opana

ER in its marketing to formulary committees and pharmacy benefit managers.

F.      Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to Promote
        Subsys

               Insys' opioid, Subsys, was approved by the FDA in 2012 for "management of

breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain." Under FDA rules,

Insys could only market Subsys for this use. Subsys consists of the highly addictive narcotic,

fentanyl, administered via a sublingual (under the tongue) spray, which provides rapid-onset pain

relief. It is in the class of drugs described as Transniucosal Immediate-Release Fentanyl ("TIRF").

               To reduce the risk of abuse, misuse, and diversion, the FDA instituted a Risk

Evaluation and Mitigation Strategy ("REMS") for Subsys and other TIRF products, such is Teva's

Actiq and Fentora. The purpose of REMS was to educate "prescribers, pharmacists, and patients

on the potential for misuse, abuse, addiction, and overdose" for this type of drug and to "ensure

safe use and access to these drugs for patients who need them."66 Prescribers must enroll in TIRF

REMS before writing a prescription for Subsys.




        Press Release, FDA, FDA Approves Shared System REMS for TJRF Products,
December 29, 2011.


                                               56
                Since its launch, Subsys has been an extremely expensive medication, and Insys

has increased its prices every year. Depending on a patient's dosage and frequency of use, ir

month's supply of Subsys could cost in the thousands of dollars.

               Due to its high cost, in most instances prescribers must submit Subsys prescriptions

to insurance cxmipanies or health benefit payors for prior authorization to determine whether they

will pay for the drug prior to the patient attempting to fill the prescription. According to the U.S.

Senate Homeland Security and Governmental Affairs Committee Minority Staff Report ("Staff

Report"), the prior authorization process includes "confirmation that the patient had an active

cancer diagnosis, was being treated by an opioid (and, thus, was opioid tolerant), and was being

prescribed Subsys to treat breakthrough pain that the other opioid could not eliminate. If any one

of these factors was not present, the prior authorization would be denied         .   .   .   meaning no

reimbursement would-be due."67

               These prior authorization requirements proved to be daunting. Subsys received

reimbursement approval in only approximately 30% of submitted claims. In order to increase

approvals, Insys created a prior authorization unit, called the Insys Reimbursement Center (IRC)

to obtain approval for Subsys reimbursements.69 This unit employed a number of fraudulent and

misleading tactics to secure reimbursements, including falsifying medical histories of patients,




       67  Staff Report, Fueling an Epidemic, Insys Therapeutics and the Systemic Manipulation
ofPrior Authorization.
        68 Lopez, German, Want to understand how bigpharma helped create the opioid epidemic?
Read this report, Vox, September 6, 2017, available at https://www.vox.com/policy-and-
politics/2017/9/6/16262456/claire-mccaskill-insys-opioid-epidemic.
       69




                                                57
falsely claiming that patients had cancer, and providing misleading information to insurers and

payors regarding patients' diagnoses and medical conditions.70

                 Subsys, has proved to be extremely profitable for Insys. Insys made approximately

$330 million in net revenue from Subsys last year. Between 2013 and 2016, the value of Insys

stock rose 296%.'

                 Since its launch in 2012, Insys has aggressively worked to grow its profits through

fraudulent, illegal, and misleading tactics. Through its sales representatives and other marketing

efforts, Insys deceptively promoted Subsys as safe and appropriate for uses such as neck and back

pain, without disclosing the lack of approval or evidence for such uses, and misrepresented the

appropriateness of Subsys for treatment those conditions. It implemented a kickback scheme

wherein it paid prescribers for fake speakers programs in exchange for prescribing Subsys. And

it defrauded insurance providers and health benefit payors into paying for improper prescriptions

of Subsys. These fraudulent and misleading schemes had the effect of pushing Insys' highly potent

and dangerous opioid onto patients who did not need it, further exacerbating the opioid epidemic.

                 In addition, Insys incentivized its sales force to engage in illegal and fraudulent

conduct Many of the Insys sales representatives were new to the pharmaceutical industry and

their base salaries were low compared to industry standard.72 The compensation structure was

heavily weighed on commissions, and rewarded reps more for selling higher (and more expensive)




       70

       71jd
             .
       72   Katie Thomas, Doubts kaisedAbout Off-Label Use ofSubsys, a Strong Painkiller, New
York Times, May 13, 2014.



                                                 58
 doses of Sàbsys, a "highly unusual" practice because most companies consider dosing a patient-

 specific decision that should be made by a doctor. 1

                The Insys "speakers program" was perhaps its most widespread and damaging

 scheme. According to a report by the Southern Investigative Reporting Foundation ("SJRF") a

 former Insys salesman, Ray Furchak, alleged in a qui tam action that the sole purpose of the

speakers program was "in the words of his then supervisor Alec Burlakoff, 'to get money in the

doctor's pocket." Furchak went on to explain that "[t]he catch   .. .   was that doctors who increased

the level of Subsys prescriptions, and at higher dosages (such as 400 or 800 micrograms instead

of 200 micrograms), would receive the invitations to the program—and the checks. 04

               Insys' sham speaker program and other fraudulent and illegal tactics have been

outlined in great detail in indictments and guilty pleas of Insys executives, employees, and

prescribers across the country, as well as in a number of lawsuits against the company itself

               In May of 2015, two Alabama pain specialists were arrested and charged with

illegal prescription drug distribution, among other charges. The doctors were the top prescribers

of Subsys, though neither were oncologists. According to prosecutors, the doctors received illegal

kickbacks from Insys for prescribing Subsys. Both doctors had prescribed Subsys to treat neck,

back, and joint pain. In May of 2017, one of the doctors was sentenced to 20 years in prison.

               In June of 2015, a nurse practitioner in Connecticut described as the state's highest

Medicare prescriber of narcotics, plead guilty to receiving $83,000 in kickbacks from Insys for

prescribing Subsys. Most of her patients were prescribed the drug for chronic pain. Insys paid the

nurse as a speaker for more than 70 dinner programs at a rate of approximately $1,000 per event;


       73

        "
         Roddy Boyd, Insys Therapeutics and the New 'Killing It"', Southern Investigative
Reporting Foundation, The Investigator, April 24, 2015.


                                                59
however, she did not give any presentations. In her guilty plea, the nurse admitted that she was

receiving the speaker fees in exchange for writing prescriptions for Subsys.

               In August of 2015, Insys settled a complaint brought by the Oregon Attorney

General, alleging that Insys paid doctors "speaking fees" to increase prescriptions of Subsys,

among other allegations. In its complaint, the Oregon Department of Justice cited Insys for, among

other things, misrepresenting to doctors that Subsys could be used to treat migraine, neck pain,

back pain, and other uses for which Subsys is neither safe nor effective, and employing an

unconscionable scheme, including "speaking fees," whereby payments that were intended to be

kickbacks were made to doctors to incentivize the doctor to prescribe Subsys. 75

               In February of 2016, a former Insys sales manager pled guilty to conspiracy to

commit health care fraud, including engaging in a kickback scheme in order to induce one of the

Alabama prescribers discussed above to prescribe Subsys. The plea agreement states that nearly

all of the Subsys prescriptions written by the doctor were off-label to non-cancer patients.

               In August of 2016 the State of Illinois sued Insys for its deceptive and illegal

practices. The complaint alleged that Insys marketed Subsys to high-volume prescribers of opioid

drugs instead of to oncologists whose patients exerienced the breakthrough cancer pain for which

the drug is indicated. The complaint explains that Insys categorized prescribers into deciles (Dl-

D1O) according to the number of rapid onset opioids (ROOs) prescribed. The sales reps were

instructed to call on the highest volume ROO prescribers more frequently than the low volume

ROO prescribers, and encouraged to obtain the majority of their sales from one or two high volume

prescribers.



       75In The Matter of Insys Therapeutics, Inc., Notice of Unlawful Trade Practices and
Proposed Resolution, July 10, 2015.


                                                60
               The Illinois complaint also details how Insys used its speaker program to pay high
                                                                                                  in
volume prescribers to prescribe Subsys. The speaker events took place at upscale restaurants

the Chicago area, and Illinois speakers received a speaker "honorarium" ranging from $700         -




$5,100 in addition to their meal. The prescribers were allowed to order as much food and alcohol
                                                                                        and, on
as they wanted. At most of the events, the "speaker" being paid by Insys did not speak,

many occasions, the only attendees at the events were the "speaker" and an Insys sales rep.

               In December of 2016, six Insys executives and managers were indicted by the

United States Attorney's Office for the District of Massachusetts. The indictment alleged
                                                                                          that the

                                                                                                  in
former Insys employees conspired to bribe prescribers, many of whom operated pain clinics,
                                                                                                  nt
order to induce them to prescribe Subsys. In exchange for bribes and kickbacks, the indictme
                                                                                             of them
states, the prescribers wrote large numbers of prescriptions for the patients, though most
                                                                                                  of
were not diagnosed with cancer. In announcing the indictments, the Special Agent in charge
                                                                                                   c
the Boston Division of the FBI noted that this scheme "contributed to the growing opioid epidemi

and placed profit before patient safety."76
               Insys' misleading marketing of Subsys as appropriate for non-cancer pain occurred

in Boston. Publicly available data shows that between the third quarter of 2013 and 2016 Insys

sales representatives visited Boston providers approximatà1y88 times and spent $30,753 on these

prescribers. Of the prescribers detailed, the majority of the doctors were not oncolog
                                                                                       ists. In

                                                                                                to
addition, upon infonnation and belief, Insys employed its fraudulent prior authorization scheme

seek approval of Boston area doctors', prescriptions of Subsys.




       76
            PressRelease, United States Attorney's Office District of Massachusetts,
Pharmaceutical Executives Charged in Racketeering Scheme, December 8, 2016.


                                                61
G.     Defendants Deliberately Disregarded Their Duties to Maintain Effective Controls
       and to Identify, Report and Terminate Suspicious Orders

               The Manufacturing Defendants and Defendant T.nsys created a vastly and

dangerously larger market for opioids. All of the Defendants compounded this harm by facilitating

the supply of far more opioids that could have been justified to serve that market. The failure of

the Defendants to maintain effective controls, and to investigate, report,, and take steps to terminate

orders that they knew or should have known were suspicious breached both their statutory and

common law duties.

               For over i decade, as the Manufacturing Defendants increased the demand for

opioids, all the Defendants aggressively sought to bolster their revenue, increase profit, and grow

their share of the prescription painkiller market by unlawfully and surreptitiously increasing the

volume of opioids they sold. However, Defendants are not permitted to engage in a limitless

expansion of their sales through the unlawful sales of regulated painkillers. Rather, as described

below, Defendants are subject to various duties to report the quantity of Schedule II controlled

substances in order to monitor such substances and prevent oversupply and diversion into the illicit

market.

          I    All Defendants Have a Duty to Report Suspicious Orders and Terminate those
               Orders Unless Due Diligence Disproves Their Suspicions.

               Multiple sources impose duties on the Defendants to report suspicious orders and

further to not ship those orders unless due diligence disproves those suspicions.

               First, under the common law, the Defendants had a duty to exercise reasonable care

in delivering dangerous narcotic. substances. By supplying Boston with more opioids than could

be used for legitimate medical purposes and by filling and failing to report orders that they knew

or should have realized were likely being diverted for illicit uses, Defendants breached that duty

and both created and failed to prevent a foreseeable risk of harm to Boston

                                                 62
                Second, each of the Defendants assumed a duty, when speaking publicly about

opioids and their efforts to combat diversion of prescription opioids; to speak accurately and

truthfully.

                Third, Defendants violated their statutory obligations under Massachusetts law and

federal law. Defendants are all required to register as either manufacturers or distributors pursuant

to Massachusetts law (e.g. § M.G.L.A. 94C § 7(a)), and federal law. (21 U.S.C. § 823 and 21 C.F.R.

§§ 1301.11, 1301.74). Federal regulations issued under the CSA are incorporated into

Massachusetts law pursuant to § M.G.L.A. 94C § 12(a)(1) and (2).

               Recognizing a need for greater scrutiny over controlled substances due to their

potential for abuse and danger to public health and safety, the United States Congress enacted the

Controlled Substances Act in 1970. The CSA and its implementing regulations created a closed-

system of distribution for all controlled substances and listed. chemicals. Congress specifically

designed the closed chain of distribution to prevent the diversion of legally produced controlled

substances into the illicit market. Congress was concerned with the diversion of drugs out of

legitimate channels of distribution and acted to halt the "widespread diversion of [controlled

substances] out of legitimate channels into the illegal market." Moreover, the closed-system was

specifically designed to ensure that there are multiple ways of identifying and preventing diversion

Through active participation by registrants within the drug delivery chain. All registrants which
                                                                                             -




includes all manufacturers and distributors of controlled substances   -   must adhere to the specific

security, recordkeeping, monitoring and reporting requirements that are designed to identify or

prevent diversion. When registrants at any level fail to fulfill their obligations, the necessary

checks and balances collapse. The result is the scourge of addiction that has occurred.

               The CSA requires manufacturers and distributors of Schedule II substances like



                                                63
 opioids to: (a) limit sales within a quota set by the DEA for the overall production of Schedule II

 substances like opioids; (b) register to manufacture or distribute opioids; (c) maintain effective

controls against diversion of the controlled substances that they manufacturer or distribute; and (d)

design and operate a system to identify suspicious orders of controlled substances, halt such

unlawful sales, and report them to the DEA.

                Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and fl controlled substances each year. The

quota system was intended to reduce or eliminate diversion from "legitimate channels of trade" by

controlling the "quantities of the basic ingredients needed for the manufacture of [controlled

substances], and the requirement of order forms for all transfers of these drugs." When evaluating

production quotas, the DEA was instructed to consider information including trends and rates of

net disposal, an applicant's production cycle and current inventory position, total actual or

estimated inventories of the class of drug and all substances manufactured from the class, trends

in inventory accumulation, and other factors such as changes in the currently accepted medical use

of substances, the economic and physical availability of raw materials, yield and sustainability

issues, potential disruptions to production, and unforeseen emergencies.

               It is unlawful to manufacture a controlled substance in Schedule 11, like prescription

opioids, in excess of a quota assigned to that class of controlled substances by the DEA.

       197.. To ensure that even drugs produced within quota are not diverted, Federal

regulations issued under the CSA mandate that all registrants, manufacturers and distributors alike,

"design and operate a system to disclose to the registrant suspicious orders of controlled

substances." 21 C.F.R. § 1301.74(b). Registrants are not entitled to passively process orders of

controlled substances, counting their profits along the way. Rather, they "shall inform the Field




                                                64
 Division Office of the Administration in his area of suspicious orders when discovered by the

registrant." Id. Suspicious orders include orders of unusual size, orders deviating substantially

from a normal pattern, and orders of unusual frequency. Id. Other red flags may include, for

example, "'[o]rdering the same controlled substance from multiple distributors."

                These criteria are disjunctive and are not all inclusive. For example, if an order

deviates substantially from a normal pattern, the size of the order does not matter and the order

should be reported as suspicious. Likewise, a distributor or manufacturer need not wait for a

normal pattern to develop over time before determining whether a particular order is suspicious.

The size of an order alone, regardless of whether it deviates from a normal pattern, is enough to

trigger the responsibility to report the order as suspicious. The determination of whether an order

is suspicious depends not only on the ordering patterns of the particular customer but also on the

patterns of the entirety of the customer base and the patterns throughout the relevant segment of

the industry. For this reason, identification of suspicious orders serves also to identify excessive

volume of the controlled substance being shipped to a particular region.

               These requirements are adopted by and incorporated into Massachusetts law. As

manufacturers and wholesale drug distributors of controlled substances, Defendants were required

to register with the Massachusetts Commissioner of Public Health. § M.G.LA. 94C § 7(a). The

Massachusetts Controlled Substances Act requires an applicant's registration to be "consistent

with the public interest," which includes the applicant's "maintenance of effective controls against

diversion of controlled substances into other than legitimate medical, scientific, or industrial

channels," and "compliance with applicable federal, state, and local law." § M.G.L.A. 94C §

12(a)(1) and (2).

               Thus, Massachusetts regulations mandate that suspicious orders, defined as unusual




                                                65
in size or frequency or deviation from buying patterns, be reported to the requisite authority. Any

of the red flags identified by law trigger a duty to report; however, this list is not exclusive. Other

factors—such as whether the order is skewed toward high dose pills, or orders that are skewed

towards drugs valued for abuse, rather than other high-volume drugs, such as cholesterol medicines,

also should alert Defendants to potential problems.

                Distributors also have a duty to know their customers and the communities they

serve. To the extent that, through this process of customer due diligence, a distributor observes

suspicious circumstances—such as cash transactions or young and seemingly healthy patients

filling prescriptions for opioids at a pharmacy they supply— can trigger reasonable suspicion. A

single order can warrant scrutiny, or it may be a pattern of orders, or an order that is unusual given

the customer's history or its comparison to other customers in the area.

                In sum, Defendants, due to the position of special trust and responsibility afforded

them by their status as registrants in the distribution chain of controlled substances, have several

responsibilities under state and federal law with respect to control of the supply chain of opioids.

First, they must set up a system to prevent diversion, including excessive volume and other

suspicious orders. That would include reviewing their own data, relying on their observations of

prescribers and pharmacies, and following up on reports or concerns of potential diversion. All

suspicious orders must be reported to relevant enforcement authorities. Further, they must also

stop shipment of any order which is flagged as suspicious and only ship orders which were flagged

as potentially suspicious it after conducting due diligence, they can determine that the order is not

likely to be diverted into illegal channels.

               Massachusetts and federal statutes and regulations reflect a standard of conduct and

care below which reasonably prudent manufacturers and distributors would not fall. Together,
these laws and industry guidelines make clear that Defendants possess and are expected to possess

specialized and sophisticated knowledge, skill, information, and understanding of both the market

for scheduled prescription narcotics and of the risks and dangers of the diversion of prescription

narcotics when the supply chain is not properly controlled.

                Further, these laws and industry guidelines make clear that Defendants have a duty

and responsibility to exercise their specialized and sophisticated knowledge, information, skill,

and understanding to prevent the oversupply of prescription opioids and minimize the risk of their

diversion into an illicit market.

                The FTC has recognized the unique role of Defendants McKesson, Cardinal, and

AmerisourceBergen (the "Big Three"). Since their inception, the Big Three have continued to

integrate vertically by acquiring businesses that are related to the distribution of pharmaceutical

products and health care supplies In addition to the actual distribution of pharmaceuticals, the Big

Three also offer their pharmacy, or dispensing, customers a broad range of added services. For

example, they offer their pharmacies sophisticated ordering systems and access to an inventory

management system and distribution facility that allows customers to reduce inventory-carrying

costs. The Big Three are also able to use the combined purchase volume of their customers to

negotiate the cost of goods with manufacturers and offer services that include software assistance

and other database management support: See Fed Trade Comm 'n v. Cardinal Health, Inc., 12 F.

Supp. 2d 34,41 (D.D.C. 1998) (gianting the FTC's motion for preliminary injunction and holding

that the potential benefits to customers did not outweigh the potential anti-competitive effect of a

proposed merger between Cardinal Health,Inc. and Bergen Brunswig Corp.). As a result of their

acquisition of a diverse assortment of related businesses within the pharmaceutical industry, as

well as the assortment of additional services they offer, the Big Three have a unique insight into



                                                67
the ordering patterns and activities of their dispensing customers.

                Like the Big Three, Waigreens is also uniquely positioned to know the ordering

patterns and activities of its dispensing customers due to its role as both a distributor and a national

retail pharmacy. As a national retail pharmacy, Waigreens had a vertically integrated model, which

placed it in a unique role, as it had both specific obligations under the CSA and a particular ability

to spot, report, and stop filling suspicious orders. National retail pharmacies, like other

distributors, are registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy

registrants are required to "provide effective controls and procedures to guard against theft and

diversion of controlled substances." See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. §

1306.04(a) states, "[t]he responsibility for the proper prescribing and dispensing of controlled

substances is upon the prescribing practitioner, but a corresponding responsibility rests with the

pharmacist who fills the prescription." Because pharmacies themselves are registrants under the

CSA, the duty to prevent diversion lies with the pharmacy entity, not the individual pharmacist

alone. These federal pharmacy regulations are also incorporated into Massachusetts law pursuant

to § M.G.L.A. 94C § 12(a)(1) and (2).

               The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify suspicious

orders and other evidence of diversion.

               Suspicious pharmacy orders include orders of unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the pharmacy,

orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

others.

               Additional types of suspicious orders include: (l), prescriptions written by a doctor



                                                 68
who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

substances compared to other practitioners in the area; (2) prescriptions which should last for a

month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look "too good"

or where the prescriber's handwriting is too legible as compared to most written prescriptions, (5)

prescriptions with quantities or doses that differ from usual medical usage; (6) prescriptions that

do not comply with standard abbreviations and/or contain no abbreviations; (7) photocopied

prescriptions; or 8) prescriptions containing different handwriting. Most of the time, these

attributes are not difficult to detect and should be easily recognizable by pharmacies.

       2.         Suspicious pharmacy orders are red flags for, if not direct evidence of. diversion.

                  Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by Waigreens itself That data allows it to observe patterns or instances of dispensing

that are potentially suspicious, of oversupply in particular stores or geographic areas, or of

prescribers or facilities that seem to engage in improper prescribing. Indeed, this data is

sufficiently valuable in identifying "high prescribers" for purposes of marketing efforts, that

companies such as IMS Health, Dendrite, Verispan, and Wolters Kluwer, referred to as

"information distribution companies," "health information organizations" or "data vendors"

purchase prescription records from pharmacies. The majority of pharmacies sell these records.78

                  According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.



       ?7 Joint Appendix,Sorrell v. MS Health, No. 10-719, 2011 WL 687134, at *38889 (Feb.
22, 2011) (Fugh-Berman A, Ahari S (2007) Following the Script: How Drug Reps Make Friends
and Influence Doctors. PLoS Med 4(4): e150. doi: 10.1371/journal.pmed.0040150).
       78 1d.   at 389.


                                                  69
               Manufacturing Defendants also have specialized and detailed knowledge of the

potential suspicious prescribing and dispensing of opioids through their regular visits to doctors'

offices and pharmacies, and from their purchase of data from commercial sources, such as IMS.

Their extensive boots-on-the-ground through their sales force, allows Manufacturing Defendants

to observe the signs of suspicious prescribing, such as lines of seemingly healthy patients, out-of-

state license plates, and cash transactions, to name only a few. In addition, Manufacturing

Defendants regularly mined data, including, upon information, chargeback data, that allowed them

to monitor the volume and type of prescribing of doctors, including sudden increases in prescribing

and unusual high dose prescribing that would have alerted them independent of their sales

representatives, to suspicious prescribing. These information points gave Manufacturing

Defendants insight into prescribing and dispensing conduct that enabled them to play a valuable

role in the preventing diversion and fulfilling their obligations under Massachusetts and federal

law.

               Defendants breached these duties by failing to: (a) control the supply than;

(b) prevent diversion; (c) report suspicious orders; and (d) halt shipments of opioids in quantities

they knew or should have known could not be justified and were indicative of serious problems of

overuse of opioids.

       3.      Defendants Understood the Importance of Their Reporting Obligations

               All Defendants were well aware that they had an important role to play in this

system, and also knew or should have known that their failure to comply with their obligations

would have serious consequences.

               Recently, Defendant Mailinckrodt admitted in a settlement with DEA that "[a]s a

registrant under the CSA, Malliiickrodt had a responsibility to maintain effective controls against

diversion, including a requirement that it review and monitor these sales and report suspicious

                                                70
orders to DEA."79 Mallinckrodt further stated that it "recognizes the importance of the prevention

of diversion of the controlled substances they manufacture" and agreed that it would "design and

operate a system that meets the requirements of 21 CFR 1301.74(b). -[such that it would] utilize
                                                                      .




all available transaction information to identify suspicious orders of any Mallinckrodt product."

Mallinckrodt specifically agreed "to notify DEA of any diversion and/or suspicious circumstances

involving any Mallinckrodt controlled substances that Mallinckrodt discovers."

        216. Trade organizations to which Defendants belong have acknowledged that

wholesale distributors have been responsible for reporting suspicious orders for more than 40

years. The Healthcare Distribution Management Association ("HDMA," now known as the

Healthcare Distribution Alliance ("HDA")), a trade association to which the Big Three (and

Manufacturing Defendants) belong, and the National Association of Chain Drug Stores

("NACDS"), where Waigreens sits on the Board of Directors, have long taken the position that

distributors have responsibilities to "prevent diversion of controlled prescription drugs" not only

because they have statutory and regulatory obligations do so, but "as responsible members of

society."80 Guidelines established by the HDA also explain that distributors, "[a]t the center of a

sophisticated supply chain... are uniquely situated to perform due diligence in order to help

support the security of the controlled substances they deliver to their customers.""


       79 https://www.justice.gov/usao-edmi/press-release/file/986026/download

       80  See Amicus Curiae Br. of Healthcare Distribution Management Association (HDMA) in
Support of Cardinal Health, Inc.'s Motion for Injunction Pending Appeal, No. 12-5061 (D.C. Cir.
Mar. 7, 2012), Doc. No. 1362415 at 4; Brief for Healthcare Distribution Management Association
and National Association of Chain Drug Stores as Amici Curiae in Support of Neither Party,
Masters Pharmaceuticals, Inc. v. Drug Enforcement Administration, 2012 WL 1321983, at *2
(D.C. Cir. Apr. 4, 2016).
         ' Healthcare Distribution Management Association (HDMA) Industry Compliance

Guidelines: Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,
filed in Cardinal Health, Inc. v. Holder, No. 12-5061 (DC. Cir. Mar. 7, 2012), Doc. No. 1362415


                                                71
               The DEA also repeatedly reminded the Defendants of their obligations under

federal law, mirrored in and incorporated by Massachusetts law, to report and decline to fill

suspicious orders. Responding to the proliferation of pharmacies operating on the internet that

arranged illicit sales of enormous volumes of opioids to drug dealers and customers, the DEA

began a major push to remind distributors of their obligations to prevent these kinds of abuses and

educate them on how to meet these obligations. Since 2007, the DEA has hosted at least five

conferences that provided registrants with updated information about diversion trends and

regulatory changes.82 The Big Three Distributor Defendants have each attended at least one of

these conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due

diligence responsibilities since 2006. During these briefings, the DEA pointed out the red flags

wholesale distributors should look for to identify potential diversion.

               The DEA also advised in a September 27, 2006 letter to every commercial entity

registered to distribute controlled substances that they are "one of the key components of the

distribution chain. If the closed system is to function properly.. distributors must be vigilant in
                                                                   .




deciding whether a prospective customer can be trusted to deliver controlled substances only for

lawful purposes. This responsibility is critical, as.. .the illegal distribution of controlled

substances has a substantial and detrimental effect On the health and general welfare of the




(App'x B at 1).
       82        Drug          En?t          Admin.,          Distributor        Conferences:
https:llwww.deadiversion.usdoj.govlmtgs/distributorlmdex.html;      Drug Enft Admin.,
Manufacturer Conferences, https://wwv.deadiversion  .usdoj.gov/m tgs/man_imp _exp/index.htm1;
Drug Enft Admin., National Conference on Pharmaceutical and               Chemical Diversion,
https://www.deadiversion.usdoj.gov/mtgs/drug_chemical/index.html; Drug Enf't Admin.,
Diversion                                 Awareness                                  Conferences,
httns://www.deadiversion.usdoi.ov/mtgs/Dharm_awareness/index.btml.



                                                72
American people"83 The DEA's September 27, 2006 letter also expressly reminded them that

registrants, in addition to reporting suspicious orders, have a "statutory responsibility to exercise

due diligence to avoid filling suspicious orders that might be diverted into other than legitimate

medical, scientific, and industrial channels.""' The same letter reminds distributors of the

importance of their obligation to "be vigilant in deciding whether a prospective customer can be

trusted to deliver controlled substances only for lawful purposes," and warns that "even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm."85

        219. The DEA sent another letter to Defendants on December 27,2007, reminding them

that, as registered manufacturers and distributors of controlled substances, they share, and must

each abide by, statutory and regulatory duties to "maintain effective controls against diversion"

and "design and operate a system to disclose to the registrant suspicious orders of controlled

substances."86 The DEA's December 27, 2007 letter reiterated the obligation to detect, report

and not fill suspicious orders and provided detailed guidance on what constitutes a suspicious order

and how to report (e.g., by specifically identifying an order as suspicious, not merely transmitting

data to the DEA). Finally, the letter references the Revocation of Registration issued in Southwood

Pharmaceuticals, Inc., 72 Fed. Reg 36,487-01 (July 3, 2007), which discusses the obligation to




            See 2006 Rannazzisi Letter ("This letter is being sent to every commercial entity in the
United States registered with the Drug Enforcement Agency (DEA) to distribute controlled
substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
distributors in view of the prescription drug abuse problem our nation currently faces.").
       84   See id.
       85 See 1d
       81   See 2007 RannaZZiSi Letter.



                                                 73
report suspicious orders and "some criteria to use when determining whether an order is

suspicious."87

       4.        Despite Repeated Admonitions, Defendants Have Repeatedly Violated their
                 Obligations

                 Distributor Defendants have faced repeated enforcement actions for their failure to

comply with their obligations to report and decline suspicious orders, making clear both that they

were repeatedly reminded of their duties, and that they frequently failed to meet them.

                 Governmental agencies and regulators have confirmed (and in some cases

Distributor Defendants have admitted) that Distributor Defendants did not meet their obligations,

and have uncovered especially blatant wrongdoing.

                 In May 2014, the United States Department of Justice, Office of the Inspector

General, Evaluation and Inspections Divisions, reported that the DEA issued final decisions in 178

registrant actions between 2008 and 2012. These included a number of actions against

AmerisourceBergen, Cardinal, McKesson, and Waigreens:

                 On April 24,2007, the DEA issued an Order to Show Cause and Immediate
                 Suspension Order against the AmerisourceBergen Orlando, Florida
                 distribution center ("Orlando Facility") alleging failure to maintain
                 effective controls against diversion of controlled substances. On June 22,
                 2007, AmerisourceBergen entered into a settlement that resulted in the
                 suspension of its DEA registration;

                 On November 28, 2007, the DEA issued an Order to Show Cause and
                 Immediate Suspension Order against the Cardinal Health Auburn,
                 Washington Distribution Center ("Auburn Facility") for failure to maintain
                 effective controls against diversion of hydrocodone;

       C.        On December 5, 2007, the DEA issued an Order to Show Cause and
                 Immediate Suspension Order against the Cardinal Health Lakeland, Florida
                 Distribution Center ("Lakeland Facility") for failure to maintain effective
                 controls against diversion of hydrocodone;



       87 See id.


                                                 74
d.   On December 7, 2007, the DEA issued an Order to Show Cause and
     Immediate Suspension Order against the Cardinal Health Swedesboro, New
     Jersey Distribution Center ("Swedesboro Faóility") for failure to maintain
     effective controls against diversion of hydrocodone;

C.   On January 30, 2008, the DEA issued an Order to Show Cause against the
     Cardinal Health Stafford, Texas Distribution Center ("Stafford Facility")
     for failure to maintain effective controls against diversion of hydrocodone;

     On May 2, 2008, McKesson Coiporation entered into an Administrative
     Memorandum of Agreement ("2008 McKesson MOA") with the DEA
     which provided that McKesson would "maintain a compliance program
     designed to detect and prevent the diversion of controlled substances,
     inform DEA of suspicious orders required by 21 C.F.R. § 1301.74(b), and
     follow the procedures established by its Controlled Substance Monitoring
     Program";

     On September 30, 2008, Cardinal Health entered into a Settlement and
     Release Agreement and Administrative Memorandum of Agreement with
     the DEA related to its Auburn, Lakeland, Swedesboro and Stafford
     Facilities. The document also referenced allegations by the DEA that
     Cardinal failed to maintain effective controls against the diversion of
     controlled substances at its distribution facilities located in McDonough,
     Georgia ("McDonough Facility"), Valencia, California ("Valencia
     Facility") and Denver, Colorado ("Denver Facility");

b.   On September 30, 2009, the DEA issued an Order to Show Cause against
     the Walgreens retail facility in San Diego, California.

     In April 2011, Walgreens entered into an Administrative Memorandum of
     Agreement ("2011 Walgreens MOA") with the DEA in relation to its San
     Diego facility. The MOA provided that "Walgreens agrees to maintain a
     compliance program to detect and prevent diversion of controlled
     substances as required under the Controlled Substances Act ("CSA") and
     applicable DEA regulations.

     On February 2, 2012, the DEA issued an Order to Show Cause and
     Immediate Suspension Order against the Cardinal Health's Lakeland
     Facility for failure to maintain effective controls against diversion of
     oxycodone;

     On September 14, 2012, the DEA issued an Order to .Slww Cause and
     Immediate Suspension Order against the Walgreens' Distribution Center in
     Jupiter, Florida.




                                     75
               On June 11, 2013, Waigreens agreed to pay $80 million in civil penalties to
               resolve the DEA's investigations. It also entered into another Memorandum
               of Agreement with the DEA in which it acknowledged that its distribution
               and dispensing practices were not fully consistent with its obligations under
               the CSA.

       m.      On December 23, 2016, Cardinal Health agreed to- pay a $44 million fine to
               the DEA to resolve the civil penalty portion of the administrative action
               taken against its Lakeland, Florida Distribution Center.

               More recently, Defendant McKesson admitted to breach of its duties to monitor,

report, and prevent suspicious orders. Pursuant to an Administrative Memorandum of Agreement

("2017 Agreement") entered into between McKesson and the DEA in January 2017, McKesson

admitted that, at various times during the period from January 1, 2009 through the effective date

of the Agreement (January 17, 2017) it "did not identify or report to [the] DEA certain orders

placed by certain pharmacies which should have been detected by McKesson as suspicious based

on the guidance contained in the DEA Letters."88 For example, at its Methuen, Massachusetts

distribution center, "McKesson processed thousands of oxycodone and hydrocodone orders that

were more than 10 times the average size of a pharmacy order from May 2008 through April 2013,

but McKesson never reported to the DEA that any of those orders was suspicious."89

              Further, the 2017 Agreement specifically finds that McKesson "distributed

controlled substances to pharmacies even though those McKesson Distribution Centers should


       88 Settlement  Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan. 17,
2017) [hereinafter "2017 Settlement Agreement and Release"] ("McKesson acknowledges that, at
various times during the Covered Time Period [2009-2017], it did not identify or report to DEA
certain orders placed by certain pharmacies, which should have been detected by McKesson as
suspicious, in a manner fully consistent with the requirements set forth in the 2008 MOA."),
available at https://www.justice.gov/opalpress-releaselflle/928471/dOWfllOad.
        89 United States Attorney's Office, District of Massachusetts, "McKesson Agrees to Pay
Record $150 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs"
(January 17, 2017) https://www.justice.gov/usao-malpr/mckesson-agreeS-PaY-recOrd-150-
million-settlement-failure-report-suspicious-orders.



                                               76
have known that the pharmacists practicing within those pharmacies had failed to fulfill their

corresponding responsibility to ensure that controlled substances were dispensed pursuant to

prescriptions issued for legitimate medical purposes by practitioners acting in the usual course of

their professional practice, as required by 21 C.F.R § 1306.04(a)."9° McKesson admitted that,

during this time period, it "failed to maintain effective controls against diversion of particular

controlled substances into other than legitimate medical, scientific and industrial channels by sales

to certain of its customers in violation of the CSA and the CSA's implementing regulations, 21

C.F.R. Part 1300 et seq., at the McKesson Distribution Centers". These failures were direct

violations of the 2008 McKesson MOA with the DEA. See supra I 222(f).

                  As the Washington Post and 60 Minutes recently reported, DEA staff recommended

a much larger penalty, as much as a billion dollars, and delicensing of certain facilities.9' A DEA

memo outlining the investigative findings in connection with the administrative case against 12

McKesson distribution centers included in the 2017 Settlement stated that McKesson "[s]upplied

controlled substances in support of criminal diversion activities"; "[i]gnored blatant diversion";

had a "[p]attern of raising thresholds arbitrarily"; "[flailed to review orders or suspicious activity";

and "[i]gnored [the company's] own procedures designed to prevent diversion."92

                  Even the far lessor-than recommended civil penalty against McKesson, a $150•

million fine, was record breaking. In addition to the monetary penalty, the DOJ required

McKesson to suspend sales of controlled substances from distribution centers in four different

states. Though this penalty too, was far less severe than investigators had recommended, as the


         90 1d.

         Lenny Bernstein and Scott Higham, "We Feel Like OurSystem Was Hijacked': DEA
         91
Agents Say a Huge Opiold Case Ended in a Whimper, Washington Post (Dec. 17, 2017).
92 Id.




                                                  77
DOJ explained, these "staged suspensions" are nevertheless "among the most severe sanctions

ever agreed to by a [Drug Enforcement Administration] registered distributor."93

                   In short, McKesson, was "neither rehabilitated nor deterred by the 2008

[agreement]," as a DEA official working on the case noted.94 Quite the opposite, "their bad acts

continued and escalated to a level of egregiousness not seen before."95 According to statements

of "DEA investigators, agents and supervisors who worked on the McKesson case" reported in the

Washington Post, "the company paid little or no attention to the unusually large and frequent orders
placed by pharmacies, some of them knowingly supplying the drug rings."" "Instead, the DEA

officials said, the company raised its own self-imposed limits, known as thresholds, on orders from

pharmacies and continued to ship increasing amounts of drugs in the face of numerous red flags."97

                   Further, in a 60 Minutes interview last fail, former DEA agent Joe Rannazzisi

described Wholesaler Defendants' industry as "out of control," stating that "[w]hat they wanna do,

is do what they wanna do, and not worry about what the law is. And if they don't follow the law.

in drug supply, people die. That's just it. People die. "98 He further explained that:

                   JOE RANNAZZISI: The three largest distributors are Cardinal
                   Health, McKesson, and AmensourceBergen. They control
                   probably 85 or 90 percent of the drugs going downstream.


93 Department of Justice, "McKesson Agrees to Pay Record $150 Million Settlement for Failure
to Report Suspicious Orders of Pharmaceutical Drugs," (Jan. 17, 2017)

report-suspicious-orders
94 Id. (alteration
                in original).
95 1d.     (quoting a March 30, 2015 DEA memo).
96
     Id.
97

98Bill Whitaker, Ex-DEA Agent: Opioid Cnsis Fueled by Drug Industry and Congress, CBS
News (Oct. 17, 1017), https://www.cbsnews.com/news/exdeaaeflt-OPioid-CriSiS-fi1e1ed-bY-
drug-industry-and-Congress


                                                  78
               [INTERVIEWER]: You know the implication of what you're
               saying, that these big companies knew that they were pumping
               drugs into American communities that were killing people.

               JOE RANNAZZISI: That's not an implication, that's a fact. Thats
               exactly what they did-99

               Another DEA veteran similarly stated that these companies failed to make even a

"good faith effort" to "do the right thing."°° He further explained that "I can tell you with 100

percent accuracy that we were in there on multiple occasions frying to get them to change their

behavior. And they just flat out ignored us."°'

               At a hearing before the House of Representatives' Energy and Committee

Subcommittee on Oversight and Investigations on May 8, 2018, the chief executives of McKesson

and Cardinal, among others, testified regarding their anti-diversion programs and their roles in the

opioid epidemic. The Chairman of Miami-Luken alone acknowledged, in response to questions,

that his company failed in the past to maintain effective controls to prevent diversion and that its

actions contributed to the opioid crisis. Despite the frequent prior enforcement actions described

above, neither McKesson nor Cardinal admitted any deficiencies in their compliance. In fact, both

executives' answers confirmed gaps and breakdowns in past and current practices.

               For example, Cardinal's former Executive Chairman, George Barrett, denied that

"volume in relation to size of population" is a "determining factor" in identifying potentially

suspicious orders. Despite regulatory and agency direction to identify, report, and halt suspicious

orders, Cardinal focused on whether a pharmacy was legitimate, not whether its orders suggested

evidence of diversion. Despite a Cardinal employee flagging an especially prolific pharmacy as a


99 1L
100
      Id.
'°'Id.


                                                  79
potential pill mill in 2008, the Subcommittee found no evidence that Cardinal took any action in

response. In addition, Cardinal increased another pharmacy's threshold twelve times, but could

not explain what factors it applied or how it made deciSions to increase thresholds.

               According to records produced to the Subcommittee, McKesson's due diligence

file on one of the pharmacies in West Virginia that it supplied with a massive volume of opioids

consisted of only two pages. Despite McKesson's claim that it (a) reviewed every single customer

for high volume orders of certain drugs; (b) set a threshold of 8,000 pills per month; and (c)

examined and documented every order over that threshold, the company still shipped 36 times the

monthly threshold to one pharmacy—more than 9,500 pills per day.

               Further, as referenced above, Walgreens has also been repeatedly penalized for its

illegal prescription opioid practices. Upon information and belief, based upon the widespread

nature of these violations, these enforcement actions are the product of; and confirm, national

policies and practices of the Walgreens.

               Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens operates

more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in

fiscal 2017.

               Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing violations




                                                80
of the CSA, including negligently allowing controlled substances such as oxycodone and other

prescription painkillers to be diverted for abuse and illegal black market sales. 102

                The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

                Walgreens' Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription oploids. Walgreens' Florida pharmacies each allegedly

ordered more than one million dosage units of oxycodone in 2011—more than ten times the

average amount. 10'

                They increased their orders overtime, in some cases as much as 6000A in the space

of just two years, including, for example, supplying a town of 3,000 with 285,800 orders of

oxycodone in a one-month period. Yet Walgreens corporate officers turned a blind eye to these

abuses. In fact, corporate attorneys at Walgreens suggested, in reviewing the legitimacy of

prescriptions coming from pain clinics, that "if these are legitimate indicators of inappropriate

prescriptions perhaps we should consider not documenting our own potential noncompliance,"

underscoring Walgreens' attitude that profit outweighed compliance with the CSA or the health of

communities. 104

                Defendant Walgreens" settlement with the DEA stemmed from the DEA's

investigation into Walgreens' distribution center in Jupiter, Florida, which was responsible for

       102
            Press Release, U.S. Attorney's Office S. Dist. of Fla., Walgreens Agrees To Pay A
Record Settlement Of $80 Million For Civil Penalties Under The Controlled Substances Act, U.S.
Dep't of Just. (June 11, 2013), httns://www.justice.gov/usao-sdfl/pr/walareens-agrees-pav-record-
settlement-80-million-civil-nenalties-under-controlled.
101 Order to Show Cause and Immediate Suspension of Registration, In the Matter of
Walgreens Co. (Drug Enf't Admin. Sept. 13, 2012).
       '°4 1d.


                                                 81
significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Waigreens' corporate headquarters pushed to increase the number of oxycodone sales to

Walgreeñs' Florida pharmacies, and provided bonuses forpharmacy employees based on number

of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

Defendant Waigreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center.'°5

                 Waigreens has also settled with a number of state attorneys general, including West

Virginia ($575,000) and Massachusetts ($200,000).

                 In January 2017, an investigation by the Massachusetts Attorney General found that

some Waigreens pharmacies failed to monitor patients' drug use patterns and did not use sound

professional judgment when dispensing opioids and other controlled substances—despite the

context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

follow certain procedures for dispensing opioids.'°6

                 Manufacturers had knowledge of diversion as well and have failed to comply with

their obligations to report and decline suspicious orders. Sales representatives learned that the

prescription opioids they were promoting were being diverted, often with lethal consequences. As

a sales representative wrote on a public forum:

                 Actions have consequences—so some patient gets Rx'd the 80mg
                 OxyContin when they probably could have done okay on the 20mg
                 (but their doctor got "sold" on the 80mg) and their teen
                 son/daughter/child's teen friend finds the pill bottle and takes out a
                 few 80's... next they're at a pill party with other teens and some

       105 Id.
       '°6 1d.


                                                  82
                kid picks out a green pill from the bowl... they go to sleep and
                don't wake up (because they don't understand respiratory
                depression) Stupid decision for a teen to make.. .yes... but do they
                really deserve to die?
                Moreover, Manufacturing Defendants' sales incentives rewarded sales

representatives who happened to have pill mills within their territories, enticing those

representatives to look the other way even when their in-person visits to such clinics should have

raised numerous red flags. In one example, a pain clinic in South Carolina was diverting massive

quantities of OxyContin. People traveled to the clinic from towns as far as 100 miles away to get

prescriptions, the DEA's diversion unit raided the clinic, and prosecutors eventually filed criminal

charges against the doctors. But Purdue's sales representative for that territory, Eric Wilson,

continued to promote OxyContin sales at the clinic. He reportedly told another local physician that

this clinic accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was

Purdue's top-ranked sales representative. In response to news stories about this clinic, Purdue

issued a statement, declaring that "if a doctor is intent on prescribing our medication

inappropriately, such activity would continue regardless of whether we contacted the doctor or

not."107

               In another example, a Purdue sales manager informed her supervisors in 2009 about

a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic with her

sales representative, "it was paóked with a line out the door, with people who looked like gang

members," and that she felt "very certain that this an organized drug ring[.]-'O' She wrote, "This



       107 Meier, Pain Killer.
       108
          Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
criminals and addicts. What the drugmaker knew, Los ANGELES TiMES (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontifl-part2/



                                                 83
is clearly diversion. Shouldn't the DEA be contacted about this?' But, her supervisor at Purdue

responded that while they were "considering all angles," it was "really up to [the wholesaler] to

make the report."09 This pill mill was the source of 1.1 million pills trafficked to Everett,

Washington, a city of around 100,000 people. Purdue waited until after the clinic was shut down

in 2010 to inform the authorities.

                 As discussed in more detail below, Mallinckrodt also failed to report suspicious

prescribing. A former Mallinckrodt sales representative regularly visited Boston area criminally

indicted doctor, Defendant Fathallah Masbali, over the course of 5 years. During those visits the

Mallinckrodt representative saw the doctor's office overflowing with patients, some of whom

waited for up to 8 hours to see the doctor, and heard them bragging about earning $70,000 from

selling prescriptions written by the doctor. Despite having aràurid 300 doctors on his call list, the

former sales representative's supervisor at Mallinckrodt instructed the sales representative to spend

half of his time with the doctor because of the sales potential due to the doctor's prescribing.

Though the sales representative and his supervisor acknowledged not wanting Mallinckrodt to be

connected to the doctor, they decided not to report the doctor because his sales were very high and

they made a lot of money from his prescribing.

                 These examples demonstrate how Manufacturing Defendants' obligation to report

suspicious prescribing ran head on into their marketing strategy. The goal of the marketing

strategy was to increase these Defendants' profits by convincing more doctors to prescribe opioids

in higher and higher doses for long term use. Thus, these Defendants did identify doctors who

were their most prolific prescribers, but not to determine if their prescribing was suspicious and,




       '°9 1d.


                                                 84
if so, report them. Defendants identified these prescribers in order to market to them and ensure

they continued to prescribe more and more of Defendants' opioids.

               Whenever examples of opioid diversion and abuse have drawn media attention,

Purdue and other Manufacturing Defendants have consistently blamed "bad actors." For example,

in 2001, during a Congressional hearing, Purdue's attorney Howard Udell answered pointed

questions about how it was that Purdue could utilize IMS Health data to assess their marketing

efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named

Richard Paolino. Udell asserted that Purdue was "fooled" by the doctor: "The picture that is painted

in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon this

community, who caused untold suffering. And he fooled us all. He fooled law enforcement. He

fooled the DEA. He fooled local law enforcement. He fooled us."' °

               But given the closeness with which these Defendants monitored prescribing

patterns through EMS Health data, it is highly improbable that they were "fooled." In fact, a local

pharmacist had noticed the volume of prescriptions coming from Paolino's clinic and alerted

authorities. Purdue had the prescribing data from the clinic and alerted no one. Indeed, a Purdue

executive referred to Purdue's tracking system and database as a "gold mine" and acknowledged

that Purdue could identify highly suspicious volumes of prescriptions.

H.     Defendants Worked Together To Sustain Their Market and Boost Their Profits
               The Big Three, as leading wholesale distributors, had close financial relationships

with both manufacturers and customers, for whom they provide a broad range of value added

services that render them uniquely positioned to obtain infonnation and control against

diversion. These services often otherwise would not be provided by manufacturers to their


        '° Meier, Pain Killer, at 179.


                                                85
downstream customers who ultimately dispense the drugs and would be difficult and costly for the

dispenser to reproduce. For example, "[w]holesalers have sophisticated ordering systems that

allow customers to electronically order and confirm their purchases, as well as to confirm the

availability and prices of wholesalers' stock." Fed. Trade Cornrn'n v. Cardinal Health, Inc., 12 F.

Supp. 2d 34,41 (D.D.C. 1998). Through their generic source programs, wholesalers are also able

"to combine the purchase volumes of customers and negotiate the cost of goods with

manufacturers." Wholesalers also offer marketing programs, patient services, and other software

to assist their dispensing customers.

                Distributor Defendants had financial incentives from manufacturers to distribute

higher volumes, and thus to refrain from reporting or declining to fill suspicious orders. Wholesale

drug distributors acquire pharmaceuticals, including opioids, from manufacturers at an established

wholesale acquisition cost. Discounts and rebates from this cost may be offered by manufacturers

based on market share and volume. As a result, higher volumes may decrease the cost per pill to

distributors.   Decreased cost per pill in turn, allows wholesale distributors to offer more

competitive prices, or alternatively, pocket the difference as additional profit. Either way, the

increased sales volumes result in increased profits. Of course, increased sales volumes have also

resulted in the oversupply of opioids and concurrent increases in addiction, overdose, and criminal

diversion across the nation and in Boston.

                Upon information and belief, each of the Distributor Defendants also worked

together, and with Manufacturing Defendants, through trade or other organizations, such as the

HDA, the National Association of Chain Drugstores, and the Pain Care Forum ("PCF"), to




                                                86
safeguard the market for opioids and the distribution of opioids."

                 Although the entire HDA membership directory is private, the HDA website

confirms that Defendants AmerisourceBergen, Cardinal, and McKesson, were members. 112 All of

the Manufacturing Defendants were members as well."'

                 The closed meetings of the i-iDA's councils, committees, task forces and working

groups provided the Big Three with the opportunity to work closely with each other and with

opioid manufacturers, confidentially, to develop and further their common purpose and interests.

                 The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributors advertise these conferences as an

opportunity to "bring together high-level executives, thought leaders and influential managers...

to hold strategic business discussions on the most pressing industry issues."' 14 The conferences

also gave the Distributors and Manufacturing Defendants "unmatched opportunities to network

with [their] peers and trading partners at all levels of the healthcare distribution industry."5 The

HDA and its conferences were significant opportunities for the Big Three to interact at a high level

of leadership.

                 HDA members were eligible to participate on councils, committees, task forces and

working groups, including:


       111        https://www.documentcloud.ora/documents/3108980-PAIN-CARE-FORUM-
Directorv-04-2012.html (2012 document showing defendants or parents/affiliates)
hlZhttps://www.healthcaredistribution.orplabout/membershiD/diStribUtOr (H.D. Smith would have
been represented by Smith Drug Com,anv. Div. J M Smith Corporation.)


       114
           Business and Leadership Conference—Information for Manufacturers, Healthcare
Distribution Alliance, available at https://www.healthcaredistribution.org/events/201 5-business-
and-leadersbip-conference/blc-for-manufaCtUrerS (last accessed on Sept. 14, 2017).
       "5 1d.


                                                87
               Industry Relations Council: "This council, composed of distributor and
               manufacturer members, provides leadership on pharmaceutical distribution and
               supply chain issues."

              Business Technology Committee: "This committee provides guidance to HDA and
              its members through the development of collaborative c-commerce business
              solutions. The committee's major areas of focus within pharmaceutical distribution
              include information systems, operational integration and the impact of e-
              commerce." Participation in this committee includes distributors and manufacturer
              members.

              Logistics Operation Committee: "This committee initiates projects designed to help
              members enhance the productivity, efficiency and customer satisfaction within the
              healthcare supply chain. Its major areas of focus include process automation,
              information systems, operational integration, resource management and quality
              improvement." Participation in this committee includes distributors and
              manufactuer members.

              Manufacturer Government Affairs Advisory Committee: "This committee provides
              a forum for briefing HDA's manufacturer members on federal and state legislative
              and regulatory activity affecting the pharmaceutical distribution channel. Topics
              discussed include such issues as prescription drug traceability, distributor licensing,
              FDA and DEA regulation of distribution, importation and Medicaid/Medicare
              reimbursement." Participation in this committee includes manufacturer members.

              Contracts and Chargebacks Working Group: "This working group explores how
              the contract administration process can be streamlined through process
              improvements or technical efficiencies. It also creates and exchanges industry
              knowledge of interest to contract and chargeback professionals." Participation in
              this group includes manufacturer and distributor members)'6

       256.   The Distributor Defendants and Manufacturing Defendants also participated,

through the HDA, in Webinars and other meetings designed to exchange detailed information

regarding their prescription opioid sales, including purchase orders, acknowledgements, ship

notices, and invoices. For example, on April 273 2011, the HDA offered a Webinar to "accurately

and effectively exchange business transactions between distributors and manufacturers.. ." Upon

information and belief, the Manufacturing Defendants used this information to gather high-level


       116 Councils and Committees. Healthcare Distribution Alliance, (accessed on December
11, 2017), available at https://www.healthcaredislribution.orWabout'councils-and-cOmmittees
data regarding overall distribution and direct the Distributor Defendants on how to most effectively

sell prescription opioids.

               The Big Three also coordinated with each other and opioid manufacturers in other

ways, including, according to articles published by the Center for Public Integrity and the

Associated Press, the Pain Care Forum—whose members include, upon information and belief,

the HDA—has been lobbying on behalf of opioid manufacturers and distributors for "more than a

decade.""' This coordination in their lobbying further supports an inference that Defendants

worked together in other ways, as is described in this Complaint.

               Distributor Defendants also worked together through HDA and National

Association of Chain Drugstores ("NACDS"). The respective CEOs of the HDA and NACDS

have spoken with one voice, with respect to portraying their members as committed to

safeguarding the integrity of the supply chain when opposing efforts to promote the importation

of prescription drugs as a means of mitigating the escalating costs of medications. These

statements support the inference that Distributor Defendants worked together in other ways as well

to mislead the public regarding their commitment to complying with their legal obligations and

safeguarding against diversion.

               Taken together, the interaction and length of the relationships between and among

the Marketing and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Marketing and Distributor Defendants were


117Matthew Perrone, Pro-Painkiller echo chamber Shaped nolicv amid drug epidernj The
Center for Public Integrity (Sept. 19, 2017), available at
https://www.publicintegrity.0rg12016/09/l 9/20201/pro-pain dller-echO-Chamber-shaped-P0hcY-
amid-drug-epidemic: PAIN CARE FORUM 2012 Meetings Schedule. (last updated Dec. 2011)
(showing Covidien, Mallinckrodt LLC's parent company until mid-2013, as a member in 2012),
available athttps://assets.documentcloud.orgldocuments/3108982/PAIN-CARE-FORUM-
Meetings-Schedule-amp.pdf
not two separate groups operating in isolation or two groups forced to work together in a closed

system. Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids.

               Publications and guidelines issued by the HDA confirm that the Defendants utilized

their membership in the HDA to form agreements. Specifically, in the fall of 2008, the HDA

published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing

Diversion of Controlled Substances (the "Industry Compliance Guidelines") regarding diversion.

As the HDA explained in an amicus brief; the Industry Compliance Guidelines were the result of

"[a] committee of HDMA members coniribut[ing] to the development of this publication"

beginning in late 2007.

               This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their

duties under the CSA. As John M. Gray, President/CEO of the HDA stated to the Energy and

Commerce Subcommittee on Health in April 2014, is "difficult to find the right balance between

proactive anti-diversion efforts while not inadvertently limiting access to appropriately prescribed

and dispensed medications." Here, it is apparent that Defendants found the same balance        -   an

overwhelming pattern and practice of failing to identify, report or halt suspicious orders, and

failure to prevent diversion.

               The Defendants worked together to control the flow of information and influence

state and federal governments to pass legislation that supported the use of opioids and limited the

authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Manufacturing and Distributor Defendants did this through their participation in the PCF, HDA,

and the NACDS.
                 Upon information and belief, the Defendants also worked together to ensure that

the Aggregate Production Quotas, Individual Quotas and Procurement Quotas allowed by the DEA

remained artificially high and ensured that suspicious orders were not reported to the DEA in order

to ensure that the DEA had no basis for refusing to increase or decrease production quotas due to

diversion.

I.     Defendants Ignored Red Flags Of Abuse and Diversion

                 The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA's confidential ARCOS database.118 The data

necessary to identify with specificity the transactions that were suspicious is in possession of the

Distributor Defendants and Manufacturing Defendants, but has not been diSclosed to the public.

                 Yet, publicly available information confirms that Defendants funneled far more

opioids into Boston than could have been expected to serve legitimate medical use, and ignored

other red flags of suspicious orders. This information, along with the information known only to

Defendants, would have alerted them to potentially suspicious orders of opioids in and affecting

Boston.

                 The Plaintiffs' information and belief rests upon the following facts:

          distributors have access to detailed transaction-level data on the sale and distribution of
       opioids, which can be broken down by zip code, prescriber, and pharmacy and includes the
       volume of opioids, dose, and the distribution of other controlled and non-controlled
       substances;

            The Big Three, Manufacturing Defendants, and Defendant Insys regularly visit
       pharmacies and/or doctors to promote and provide their products and services, which
       allows them to observe red flags of diversion. Similarly, Walgreens has direct access to
       the transaction data of its chain of retail pharmacies.

           The Big Three together may account for more than 90% of all revenues from
       prescription drug distribution in the United States, and each plays such a large part in the

       119   See Madel v. USDOJ, 784 F.3d 448 (8th Cir. 2015).


                                                  91
       distribution of opioids that its own volume provides a ready vehicle for. measuring the
       overall flow of opioids into a pharmacy or geographic area;

           Waigreens has been relatedly penalized for their illegal prescription opioid practices,
       and the wide-spread nature of these violations suggests they are the product of national
       policies and practices;

          Performance metrics and prescription quotas adopted by the national retail pharmacies
       such as Walgreens for their retail stores contributed to their failure. The result is both
       deeply troubling and entirely predictable: opioids flowed out of national retail pharmacies
       and into communities throughout the country. The policies remained in place even as the
       epidemic raged.
               At all relevant times, Defendants were in possession of data or information that

allowed them to track prescribing patterns over time. Waigreens, for example, had direct access

to the prescription rates of its retail pharmacies.

               Distributors have a duty to know their customers and the communities they serve.

Wholesale distributors, such as the Big Three, developed "know your customer" questionnaires

and files. This information, compiled pursuant to comments from the DEA in 2006 and 2007, was

intended to help distributors identify suspicious orders or customers who were likely to divert

prescription opioids.U9 The "know your customer" questionnaires informed distributors of the

number of pills that the pharmacies sold, how many non-controlled substances were sold compared

to controlled substances, whether the pharmacy buys from other distributors, the types of medical

providers in the area, including pain clinics, general practitioners, hospice facilities, cancer

treatment facilities, among others, and these questionnaires put the recipients on notice of

suspicious orders.


          Suggested Questions a Distributor should ask prior to shipping controlled substances,
         19

Drug              Enforcement              Administration            .(available            at
https://www.deadiversionusdoj.gov/mtgs/pharm_industry/14th. pharmilevinl_ques.pdf); Richard
Widup, Jr., Kathleen H. Dooley, Esq., Pharmaceutical Production Diversion: Beyond the PDMA,
Purdue Pharma and McGuireWoods LLC, (available at https://www.mcguirewoods.comlnews-
resources/publicationsiifesciences/productjiversion_beyondpdmapdf.


                                                  92
                According to testimony by a Cardinal former Executive Chairman of the Board at

a hearing before the House of Representatives' Energy and Committee Subcommittee on

Oversight and Investigations on May 8, 2018, a distributor has the ability to request drug

dispensing reports, which include all drugs dispensed by a pharmacy, not only those by Cardinal,

and had requested such reports in the past. Upon information and belief, other wholesale

distributors could request similar reports, and, as explained above, Waigreens would have had this

information from their own pharmacies.

                Given this, and the additional red flags described below, Defendants should have

been on notice that the diversion of opioids was likely occurring in and around Boston, should

have investigated,, terminated suspicious orders, and reported potential diversion to law

enforcement.

                Publically available data suggest that distribution of opioids in and around Boston

exceeded reasonable medical use and that opioids were likely diverted into Boston. For example,

between 2010 and 2016, an average of 457.04 mg of oxycodone were dispersed per Boston

resident, which is double the state average and nearly three times the national average. 120

                In addition, there has been a dramatic rise in fatal drug overdoses in Boston. Many

of these deaths are attributable to prescription opioids, and increa singly, *to illicit opiates, to which

people who have become addicted to prescription opioids often transition. In 2012, opioid-related

deaths claimed 70 lives in Boston. In 2015 this number increased to 146 opioid-related deaths—

more than double the number of deaths from 2012. By 2016, there were 193 people in Boston

who died due to opioid overdoses. The CDC estimates that for every opioid-related death, there




        120 public ARCOS dat&


                                                   93
are 733 individuals who take opioids for non-medical reasons. Defendants thus had every reason

to believe that an overall oversupply and/or illegal diversion was occurring in Boston.

                Moreover, in 2016, Suffolk County, the County in which Boston is located, was

one of seven Massachusetts counties to be labeled as a "high intensity drug trafficking area"

("HIDTA"), which means the area is a critical drug trafficking region of the United States.

                Based upon all of these red flags, it can be fairly inferred that Defendants had

information about suspicious orders that they did not report, and also failed to exercise due

diligence before filling orders from which drugs were diverted into illicit uses in Boston.

J.      Defendant Fathallah Mashali Operated Pill Mills that Directly Contributed to the
        Opioid Epidemic in Boston

                In February 2014, a criminal complaint was filed against Dr. Mashali in

Massachusetts Federal District Court alleging that the doctor committed healthcare fraud.

According to an affidavit submitted to FBI special agent Clayton Phelps, Dr. Mashali operated

three pain clinics in Massachusetts under the banner New England Wellness & Pain Management

P.C., a/Ida New England Pain Associates P.C. of Massachusetts and Rhode Island, a/ida Greystone

Pain Management, Incl. a/k/a New England Pain Institute. Four former employees of the Mashali

Defendants stated that the doctor prescribed high doses of narcotics to patients who were drug-

seekers, fraudulently billed for physical examinations that did not take place, and/or billed for

examinations at a higher rate than what was appropriate. In March 2017, Dr. Mashali plead guilty

to 44 counts of health care fraud, conspiracy to commit mail fraud, and money laundering.

                According to federal prosecutors, Dr. Mashali prescribed oxycodone at alarming

rates, writing more than 1,100 oxycodone prescriptions in one month more than some of the
                                                                             -




largest hospitals in the Commonwealth. Dr. Mashali's pain management clinics were reported to

be so packed that patients sat on the floor, leaned against the walls, and spilled out into the hallways


                                                  94
while waiting to be seen. Dr. Mashali saw more than 100 patients a day and, according to a former

medical assistant, only 5% of these patients had legitimate medical conditions. 121 Former

employees have noted that Dr. Mashali spent a maximum of 10 minutes with each patient          -   not

enough time to perform physical examinations. Other former employees of the Mashali
Defendants stated that Defendant Mashali prescribed high doses of drugs to patients with

addictions and frequently billed for tests that he never performed. A former doctor who worked

at one of Dr. Mashali's clinics estimated that 30% of his patients should have been discharged

from his practice because they did not need pain medication. When the doctor left the practice be
told a co-worker, "you guys pushed it [controlled substances] on [the patients.]"

               The former Mallinckrodt sales representative who visited Dr. Mashali's offices

noted that patients "booed" the sales representative when he left the office because the doctor spent

time with him instead of writing prescriptions for the patients. Patients openly discussed selling

opioids prescribed by Dr. Mashali on the street. At one point, Dr. Mashali posted a sign that he

would no longer write prescriptions for "oxy" and his patients were very distressed by their loss

of income. The former sales representative also recalled that several pharmacies refused to

dispense medications for the doctor due to his over-prescribing.

               The Mashali Defendants enabled patients who were addicted to opioids or who

were seeking opioids for purposes of diversion to obtain opioid prescriptions easily and without

significant scrutiny. Defendant Mashali's excessive, illicit prescribing exacerbated the opioid

epidemic in the City of Boston and endangered the health and welfare of Boston residents.

Defendant Mashali also directly benefited from the City. From January 2012 until August 2013,



       121             https://www.boston.com/news/crime/2017/03/i 5/pain-doctor-accused-of-
overprescribing-opioids-pleads-guilty


                                                 95
Defendant Mashali benefited from the City as - its health plan spent funds on opioid prescriptions

written by the Defendant.

               In addition, this prescriber and others like him, and the pharmacies at which their

patients filled prescriptions for opioids, would have yielded orders of unusual size, frequency, or

deviation, or raised other warning signs that should have alerted Defendants not only to an overall

oversupply in the Boston area, but to specific instances of diversion. Defendant Mallinckmdt, who

had first-hand knowledge of Dr. Mashali's suspicious prescribing, failed to report him. Based on

publicly available data, sales representatives from Janssen and Teva also visited Defendant

Mashali, but, there is no indication that these Defendants reported him, or other Boston area

doctors or pharmacies, to law enforcement or medical or pharmacy boards.

K.     Defendants Hid Their Lack Of Cooperation With Law Enforcement and Falsely
       Claimed To Be Actively Working To Prevent Diversion
               When a wholesaler or manufacturer does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action or may not know to take action at all.
                                              -




               After being caught failing to comply with particular obligations at particular

facilities, Distributor Defendants made broad promises to change their ways and insisted that they

sought to be good corporate citizens. As part of McKesson's 2008 Settlement with the DEA,

McKesson claimed to have "taken steps to prevent such conduct from occurring in the future,"

including specific measures delineated in a "Compliance Addendum" to the Settlement. Yet, in

2017, McKesson paid $150 million to resolve an investigation by the U.S. DOJ for again failing

to report suspicious orders of certain drugs, including opioids.


                                                96
                More generally, the Defendants publically portrayed themselves as committed to

working with law enforcement, opioid manufacturers, and others to prevent diversion of these

dangerous drugs. For example, Defendant Cardinal claims that: "We challenge ourselves to best

utilize our assets, expertise and influence to make our communities stronger and our world more

sustainable, while governing our activities as a good corporate citizen in compliance with all

regulatory requirements and with a belief that doing 'the right thing' serves everyone."22

Defendant Cardinal likewise claims to "lead [its] industry in anti-diversion strategies to help

prevent opioids from being diverted for misuse or abuse." Along the same lines, it claims to

"maintain a sophisticated, state-of-the-art program to identify, block and report to regulators those

orders of prescription controlled medications that do not meet [its] strict criteria."23 Defendant

Cardinal also promotes funding it provides for "Generation Rx," which funds grants related to

prescription drug misuse.'24 A Cardinal executive recently claimed that Cardinal uses "advanced

analytics" to monitor its supply chain; Cardinal assured the public it was being "as effective and

efficient as possible in constantly monitoring, identifying, and eliminating any outside criminal

activity."25

               Along the same lines, Defendant McKesson publicly claims that its "customized

analytics solutions track pharmaceutical product storage, handling and dispensing in real time at


        122     Cardinal website, Ethics and           Governance, available at
http://www.cariinslhealtkcom/about-us/copomte-citizip/ethics-and-goverflanCe.html
        ' Cardinal website Archives, Cardinal Health Values Statement, available at
http://cardinalhealth.mediaroom.com/valuestatement

       124Cardinaiwebsite, available at http://www.cardinalhealth.comlen/about-us/corporate-
citizenship/communityrelationsIpopulation-hcalthfrx-drug-misuse-and-abuse.htflil...

'25 Lenny Bernstein et al., How Drugs Intended for Patients Ended up in the Hands of illegal Users:
'No one was doing their job', The Washington Post (Oct. 222016), ht1p:IIwapo.stJ2vCRGLt.



                                                97
every step of the supply chain process," creating the impression that McKesson uses this tracking

to help prevent diversion. 126 Defendant McKesson has also publicly stated that it has a "best-in-

class controlled substance monitoring program to help identify suspicious orders," and claimed it

is "deeply passionate about curbing the opioid epidemic in our country."27

              Defendant AinerisourceBergen, too, has taken the public position that it is

"work[ing] diligently to combat diversion and [is] working closely with regulatory agencies and

other partners in pharmaceutical and healthcare delivery to help find solutions that will support
                                                                      128 A company spokeswoman,
appropriate access while limiting misuse of controlled substances."

Lauren Moyer, also provided assurance that: "At AmerisourceBergen, we are committed to the

safe and efficient delivery of controlled substances to meet the medical needs of patients."""

              Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, Defendants, through their trade associations, the BDMA and the NACDS, filed

an amicus brief inMiuters Pharmaceuticals, which made the following statements:'30

               "HDMA and NACDS members not only have statutory and
               regulatory responsibilities to guard against diversion of controlled
               prescription drugs, but undertake such efforts as responsible
               members of society."



       126
          McKesson website, Pharmaceutical Distribution for Manufacturers, available at
htp://www.mckesson.com/manurers/pharmaceutiCal-distributionI,
       127
            Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the
Agency Tried to Curb Opioid Abuse, Wash. Post, Dec. 22, 2016, available at
bttps://www.washingtonpost.com/investigations/kev-officials-switch-sides-from-dea-to-
Dharmaeeutical-industry/201 6/12/22/55d2e938-c07b-1 1e6-b527-949c5893595e storv.html.
        128
             https://www.wvgazettemail.com/news/cons and courts/drug-firms-fueled-p ill-mil ls-
in-rural-wv/article 14c8e1a5- 19b1 -579d-9ed5-770fl)9589a22.html
        129
             httDs://www.wvgazettemail.com/news/coDs and courts/dnig-finns-fueled-pill-mills-
in-rural-wv/article_14c8e1a5- 19b1-579d-9ed5-770fi9589a22.htinl
        130 Brief for HDMA and NACDS, 2016 WL 1321983, at
                                                              *3.4, *25.


                                                98
"Distributors take seriously their duty to report suspicious orders, utilizing both computer

algorithms and human review to detect suspicious orders based on the generalized information that

is available to them in the ordering process."

               Through the above statements made on their behalf by their trade associations, and

other similar statements assuring their continued compliance with their legal obligations,

Distributor Defendants not only acknowledged that they understood their obligations under the

law, but they further affirmed that their conduct was in compliance with those obligations.

               These public statements created the false and misleading impression that the

Distributor Defendants rigorously carried out their duty to report suspicious orders and exercise

due diligence to prevent diversion of these dangerous drugs, and also worked voluntarily to prevent

diversion as a matter of corporate responsibility to the communities their business practices would

necessarily impact.

               Manufacturing Defendants also misrepresented their compliance with their legal

duties and their cooperation with law enforcement Purdue serves as a hallmark example of such

wrongful conduct Purdue deceptively and unfairly failed to report to authorities illicit or

suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its "constructive

role in the fight against opioid abuse," including its commitment to ADF opioids and its "strong

record of coordination with law enforcement."33'

               At the heart of Purdue's public outreach is the claim that it works hand-in-glove

with law enforcement and government agencies to combat opioid abuse and diversion.. Purdue has


         '
            Purdue, Setting The Record Straight On OxyContin 's FDA-Approved Label, May 5,
2016, available at http://www.purducphanna.com/news-media/get-the-facts/setting-the-record-
straight-on-oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-
Diversion Programs, July 11, 2016, available at http://www.purduepharma.com/news-medialget-
the-factslsetting-the-rccord-straight-on-our-anti-diversion-programs/.


                                                  99
consistently trumpeted this partnership since at least 2008, andthe message of dose cooperation

is in virtually all of Purdue's recent prOnounôemónts in response to the opioid abuse.

                Touting the benefits of ADF opioids, Purdue's website asserts: "[W]e are acutely

aware of the public health risks these powerful medications create..    ...   That's why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

abuse and misuse... "132 Purdue's statement on "Opioids Corporate Responsibility" likewise

states that "[fjor many years, Purdue has committed substantial resources to combat opioid abuse
                                                                          133
by partnering with.. communities, law enforcement, and government." And, responding to
                      .




criticism of Purdue's failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue "ha[s] a long record of close

coordination with the flEA and other law enforcement stakeholders to detect and reduce drug

diversion."34

                These public pronouncements create the misimpression that Purdue is proactively

working with law enforcement and government authorities nationwide to root out drug diversion,

including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its past

conduct in deceptively marketing opioids and make its current marketing seem more trustworthy

and tnitb±iI.


        '   Purdue website, Opioids With Abuse-Deterrent Properties, available at http:/Iwww.
purduepharma.comlhealthcare-professionals/responsible-use-of-opioids/opioids-with-abuse-
deterrent-properties/.
        133    Purdue website,       Opioids Corporate Responsibility,            available at
http://www.purduepharma.com/news-medialopioids-c     orporate -respons ibility/.
        '34 Purdue, Setting The Record Straight On Our Anti-Diversion Programs, July 11, 2016,
available at http:/Iwww.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-
on-our-anti-diversion-programs/. Contrary to its public statements, Purdue seems to have worked
behind the scenes to push back against law enforcement.



                                                 100
               Mallinckrodt made misrepresentations regarding its efforts to tight opioid

addiction. Mallinckrodt claims on its website to be "committed both to helping health care

providers treat patients in pain and to fighting opiold misuse and abuse," and further asserts that:

"In key areas, our initiatives go beyond what is required by law. We address diversion and abuse

through a multidimensional approach that includes educational efforts, monitoring for suspicious

orders of controlled substances           The truth, of course, is that Mallinckrodt failed to put in

place appropriate procedures to ensure suspicious orders would be reported and instead, continued

to fill suspicious orders, which supplied far more opioids than were justified and led to diversion

of opioids in Boston and other cities and states.

               Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

L.     By Increasing Opioid Prescriptions and Use, Defendants Collectively Fueled The
       Oploid Epidemic And Significantly Harmed Boston and Its Residents

               Manufacturing Defendants' and Defendant Insys' misrepresentations prompted

Boston health care providers to prescribe, patients to take, and payers to cover opioids for the

treatment of chronic pain. Through their marketing, Manufacturing Defendants overcame barriers

to widespread prescribing of opioids for chronic pain with deceptive messages about the risks and



       135
                   Mallinckmdt            website,          Our                          Programs,
httD://www2.maUinckrodt.comesDonsibilityfResponsibleUse/OurPrograms/



                                                101
                                                                                                and
benefits of long-term opioid use. The Distributor Defendants recklessiy distributed ópioids

failed to meet their regulatory obligations in Massachusetts.

               Defendants' deceptive marketing and illegal distribution practices substantially
                                                                                              of the
contributed to an explosion in the use of opioids across the country. Approximately 20%
                                                                                      45, have used
population between the ages of 30 and 44, and nearly 30% of the population over
                                                                                 of office
opioids. Opioids are the most common treatment for chronic pain. Since 2016, 20%

visits have included the prescription of an opioid.

               Overall sales of opioids in Massachusetts have increased over the past decade, and
                                                                                              health
Boston is no exception. Between January 1, 2012 and April 30,2018, the City's self-funded
                                                                                          period the
plans spent over $9.5 million on opioid prescriptions. Additionally, during this time
                                                                                              r. The
City's health plan spent over $1.3 million on in-patient treatment for opioid-use disorde
                                                                                 to opioids.
City's workers' compensation program has also incurred a significant expense due
                                                                              spent over
From July 2012 until August 1, 2018, the City's workers' compensation program

$100,000 on opioid medications for those in the program.

               Manufacturing Defendants devoted and continue to devote massive resources to
                                                                                        $166 million
direct sales contacts with doctors. In 2014 alone, Manufacturing Defendants spent
                                                                                cturing
on detailing branded opioids to doctors. This amount is twice as much as Manufa
                                                                                        Purdue, $34
Defendants spent on detailing in 2000. The amount includes $108 million spent by

million byJanssen, $13 million by Teva, and $10 million by Endo.

                Teva's quarterly national spending steadily climbed from below $1 million in 2000
                                                                                 a peak, coinciding
to more than $3xnilhion in 2014 (and more than $13 million for the year), with
                                                                                     than $27 million
with the launch of Fentora, of nearly $9 million for one quarter of 2007 (and more

for the year), as shown below:



                                                102
                                                                                           (Quarterly)
                All Promotional Spending on Non-Injectable Opoids by Defendant Cepha Ion




55p1Q400



S4.P.LlOO



53mlcoo


s2.oeoaa




                                                          2 3 4:1 23412 3 41 1 3 4 1234 3 234123 41
            12341234.1234 1 2 3 41 23 4 12 3 4 32ja1 2341
                                                2006 2001 2000    2000 2010  2011  2012  2033 2014 2015
             2000 2001 1002 2002   2004  2002




                                                    103
       299. Endo's quarterly.spending went from the $2 million to.$4 million range in. 2000-

20O4to more than $10 million following the launóh of Oaiia ER in mid-2006 (and more than $38

million for the yer in 2007) and more than $8 million coinciding with the launch of a reformulated

version in 2012 (and nearly $34 million for the year):.

                                   All PromotIonal Spending or Non-Injectable Oploids by Defendant Endo (Quarterly)
        S2.coo.coo




         $6O




         $4.oao.000




         $z000.000




                $0
                                                                                                     I 7 9 4'2 2 34 12 3 4-1 1 4 1
                      2 2 9 4, 1 2 4 4 1* 94 1 2 9 4 1 2 34 1 2 94 1 23 4 17 9 • i'34 1 2 3 4 1 3 $4
                                     I        2003    2004 1 2004   2000   2007    2003 1 2004  MOI  2011   2022 I 2013     2024 2015 I
                        20M     z0ft    2003




                                                                    104
       300. Janssen's quarterly spending dramatically rose from less than$5 million in 2000 to

more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly, spending

at $142 million for 2011), a howñ below:

                            All Promotional Spending on Non-Injectable Opiolds by Defendant Janssen (Quarterly)
       $45,000,000




       $35000000




       $30,000,000




                                                                                                                                               4
              so.           .          .                               .

                     2 3 41 2 342 2 3 412 34 1 2 34 12 3 41 2 3 412 3 4 * 2 341 2 341 234 134i23 412 3 4 1'2                         3   41
                     2000       2001       2001   2053   2004   2005       2005   2007   2008   2009   2020   2012   2012   2023   2014 2013




                                                                       105
       301.. Purdue's quarterly spending notably decreased from 2000 to 2007, as Purdue came

under investigation by the Department of Justice, but then spiked to above $25 million in 2011

(for a total of$ 110 million that year), and continued to rise through at least 2015, as shown below:




               The sharp increase in opioid use resulting from Defendants' conduct has led

directly to a dramatic increase in opioid abuse, addiction, overdose, and death throughout the

United States, including in Boston. Representing the NIH's National Institute of Drug Abuse in

hearings before the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora

Volkow explained that "aggressive marketing by pharmaceutical companies" is "likely to have

contributed to the severity of the current prescription drug abuse problem."36

               In August 2016, then U.S. Surgeon General Vivek Murthy published an open letter

to physicians nationwide, enlisting their help in combating this "urgent health crisis" and linking



       "'America 's Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing before
the Senate Caucus on Intl Narcotics Control, May 14, 2014 Hr'g Testimony of Dr. Nora Volkow,
available at htp://www.drugcaucus.senate.gov/sitei/defau1t/filesNolkow%2OTestimonypdL


                                                106
that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and the

"devastating" results that followed, had "coincided with heavy marketing to doctors... [m]any
                                                                                            .




of [whom] were even taught—incorrectly—that opioids are not addictive when prescribed for

legitimate pain."137

          304. Chronic opioid therapy—the prescribing of opioids long-term to treat chronic

pain—has become a commonplace, and often first-line, treatment. Manufacturing Defendants'

deceptive marketing caused prescribing not only of their opioids, but of opioids as a class, to

skyrocket. According to the CDC, opioid prescriptions, as measured by number of prescriptions

and morphine milligram equivalent ("MME") per person, tripled from 1999 to 2015. In 2015, on

an average day, more than 650,000 opioid prescriptions were dispensed in the U.S. While

previously a small minority of opioid sales, today between 80% and 90% of opioids (measured by

weight) used are for chronic pain. Approximately 20% of the population between the ages of 30

and 44, and nearly 30% of the population over 45, have used opioids. Opioids are the most

common treatment for chronic pain, and 20% of office visits now include the prescription of an

opioid.

           05.      In a 2016 report, the CDC explained that "[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses." Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical "to

reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity."38


          137
                See Murthy, supra note 2.
          CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A.,
          138

Increases in drug and opioid overdose deaths—United States, 2000-2014, Am. J. of
Transplantation 16.4(2016): 1323-1327.
               Scientific evidence demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found "a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions tilled, and their abuse?'139

               There is a "parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes?'140 The opioid epidemic is "directly related to the increasingly

widespread misuse of powerful opioid pain medications."4'

               Boston has experienced a surge of prescription opioids into its communities.

Between 2010 and 2016, an average of 457 mg of oxycodone were dispersed per Boston resident,

which is twice as high as the state average and nearly three times as high as the national average.

               The number of individuals in Boston seeking treatment for opioid addiction reflects

these statistics. As of May 2015, Boston had 152 treatment beds per 100,000 residents, which is

the largest amount in the Commonwealth. Due to the location of Boston, at any given time,

treatment beds based in Boston may be filled by individuals who live outside of Boston.

               Thousands of Boston residents have experienced opioid-related overdoses, and the

number of overdoses has only increased in the last few years. In 2014, the Boston Fire Department

administered Narcan—the antidote to opioid overdose 401 times. In 2015, this number nearly
                                                        -




doubled to 777 overdoses involving the administration of Narcan. This number increased again in




       139 Theodore J.Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16.8
Pharmacoepidemiology and Drug Safety, 827-40 (2007).
      140 Dart, MD, et al., Trends in Opioid Analgesic Abuse and Mortality in the United States,
New Engl. J. Med., 372:241-248 (Jan. 15, 2015).
       '' Califf,MD, et al., A Proactive Response to Prescription Opioid Abuse New Engl. J.
Med. (Apr. 14, 2016).


                                                108
2016, to 983 overdoses treated with Narcan, and increased again in 2017 to 1,182 overdoses where

Narcan was administered    -   nearly triple the amount in just three years. As a result, the Boston

Fire Department has spent a large amount of money on Narcan. From 2014 to 2018, the

Department spent over $1.1 million on Narcan-related costs approximately $140,000 on Narcan

itself,and protective masks and gloves which were purchased specifically for Narcan response

incidents, which cost approximately $786,000. In total, the amount of Narcan and Narcan related

costs was approximately $2,000,000 during this time.

               Many of the City's first responders have been impacted by the opioid epidemic in

the City. In recent years, the City's Fire Department has faced a high turn-over rate due to "burn-

out" from constantly responding to overdoses. The Fire Department is now working in

approximately 3 to 6 month rotations, and have has seen an uptick in transfers in and out of fire

companies in neighborhoods which are impacted by the opioid crisis, including the neighborhood

in which it is the headquarters is located, in order to combat fatigue and the emotional toll of the

drug crisis in Boston.

               There has recently been a surge in narcotic- related transports by the Emergency

Medical Services ("EMS"), which is under the Boston Public Health Commission. According to

Boston's EMS, there has been a steady increase in calls due to narcotic-related illnesses. In 2012,

EMS responded to 1,381 narcotic-related illness calls. In 2014 this number increased to 2,037,

and increased again in 2016 to 2,879 narcotic-related illness calls. In 2017, EMS responded to

3,604 narcotic-related illness calls, nearly three times the amount of narcotic-related illness calls

than five years earlier. From January 1, 2018 until August 26, 2018, EMS responded to 2,336

narcotic-related illness calls, compared to 2,172 in the same time period in 2017. Additionally,

the amount of Narcan administered by EMS has increased. In 2012, EMS administered Narcan



                                                109
431 times. In 2014, this number nearly doubled to 809administtations of Narcan. In 2017, EMS

administered Narcan a total of 1,954 times. From January 1, 2018 until August 26, 2018, EMS

administered Narcan to Boston residents 1,266 times, which is higher than the doses administered

during the same time frame in 2017, which was 1,132 doses. The Director of the emergency

department of Massachusetts General Hospital in Boston has suggested that residents buy and train

on the use of Narcan, in order to save a loved one's, or stranger's, life.

               Nationwide, opioids were involved in 42% of all fatal drug overdoses in 2015, and

another 25% involved heroin. According to the CDC, between 1999 and 2015, more than 194,000

people died in the United States from prescription-related overdoses. Boston has experienced a

steady-increase in opioid-related deaths. In 2012, opioid-related deaths claimed 70 lives in Boston

in just one year. In 2015 this number increased to 146 opioid-related deaths for the year—more

than double the number of deaths from 2012. In 2016, there were 193 people in Boston who died

due to opioid overdoses in a single year. Additionally, the number of deaths that Boston's

Emergency Medical Services, ("EMS") reported to the medical examiner increased by 50% from

2016 to 2017. This increase was attributed to opioid overdoses.

               The loss of each of these individuals cannot be adequately conveyed by statistics,

nor can the depth and breadth of the impact on those who survive. Because the addictive pull of

opioids is so strong, relapse is more common than with other drugs.

               Rising opioid use and abuse have negative social and economic consequences far

beyond overdoses.      According to a recent analysis by a Princeton University economist,

approximately one out of every three working age men who are not in the labor force take daily

prescription pain medication. The same research finds that opioid prescribing alone accounts for

20% of the overall decline in the labor force participation for this group from 2014-16, and 25%



                                                 110
of the smaller decline in labor force participation among women. Many of those taking painkillers

still said they experienced pain daily.

               The abuse of opioids has caused additional medical conditions that have injured

residents in Boston. A growing number of people need medications aimed at treating secondary

effects of opioids—including not only addiction and overdose, but also side effects like

constipation and sedation. According to a recent analysis by the Washington Post, working-age

women and men on opioids are much more likely to have four or more prescriptions from a

physician (57% and 41%, respectively) than their counterparts who do not take opioids (14% and

9%, respectively). These secondary-effect medications—essentially, drugs to treat the effects of

opioids—generated at least $4.6 billion in spending nationally in 2015, on top of $9.57 billion in

spending on opioids themselves.

               The deceptive marketing and overprescribing of opioids also had a significant

detrimental impact on children. Prescription opioid use before high school graduation is related

to a 33% increase inthe risk of later opioid misuse)42 Additionally, the adolescent misuse of

opioid medications greatly predicts the later use of heroin. 1'13 However, according to the CDC

Guidelines, there has been a significant increase in the prescribing of opioids to adolescents and

children for headaches and injuries.'TM Boston is no exception. According to a report regarding




       142 U.S. Pharmacist, Legitimate Opioid Use Prior to High School Graduation Increase
Abuse Risk, available at https://www.uspharmacist.com/article/legitimate-opioid-uSe-priOr-tO-
high-school-graduation-increases-abuse-risk
        43 National Institute of Health, Prescription Opioid Use is a Risk Factorfor Heroin Use,
available at https://www.drugabuse.gov/publications/rcSearCh-rePOrtSIrelatiOflShiP-betWeefl-
prescriptiondrug-heroin-abuseIprescription-opioid-use-risk-factor-herOifl-USe.
       144 CDC Guidelines.


                                               111
                                                                               ital visits for Boston
substance abuse amongst Boston youth, from 2010 to 2015, 2.1% of hosp

residents, ages 12-17, involved opioids.

               Additionally, according to a 2015 survey conducted on students in
                                                                                 Boston public

                                                                  prescription drugs, and 1% have
high schools and vocational schools, 8% stated that they used
                                                                      n Public Middle School
admitted to using heroin. According to a survey conducted of Bosto
                                                                    pain medications without a
students, 7% of 10,691 students have admitted to using prescription

prescription. Additionally, several school nurses within Boston
                                                                Public Schools have asked that

                                                                             their schools. However,
the schools carry Narcan, as they are concerned about overdoses within
                                                                      n, which include training on
School officials are concerned that the costs associated with Narca
                                                                  detract from other needs, such as
Narcan administration and the hiring of additional nurses, will

asthma and diabetes medications.
                                                                            diverted from
               City and Boston Public Health Commission resources have been
                                                                     the opioid epidemic. The
specific programs, including the gang-outreach task force, to fight

Boston Public Health Commission's outreach workers have recent
                                                                ly had to devote-time and efforts

                                                                 instead of to at-risk children
to children and families who struggle with opioid addiction,
                                                                    exposed to overdoses and drug
 susceptible to gangs. Additionally, children in Boston have been

paraphernalia in public buildings.

                According to an employee ofthe Boston Public Libraries, overdoses
                                                                                      occur and drug

                                                                          children often use. There
 paraphernalia is found in the public libraries' bathroom stalls, which
                                                                     Boston Public Library system.
 have also been numerous fatal and non-fatal overdoses within the
                                                                            tal overdoses occurred in
 From July 1, 2016 until June 30, 2017, 3 fatal overdoses and 12 non-fa
                                                                            6 non-fatal overdoses that
 the City's libraries. From July 1, 2017, until June 30, 2018, there were




                                                112
occurred in the City's libraries. Additionally, the library system has experienced an increase in

drug related incident reports.

                The opioid epidemic is affecting other public areas in Boston, as areas such as

public parks with playgrounds have become dangerous due to needles and drug paraphernalia

being left in the parks. There are 276 parks within the City of Boston Park System, and 146 of

these parks have active play features, which include tot lots, ball fields, and ball courts. According

to a City employee, a park in the Roxbury neighborhood has become "infested" with needles, as

people often use drugs at the park, and leave their needles behind. From 2013 until August 15,

2018, there were 219 calls to constituent services due to needles being found in parks. The disposal

of needles and drug paraphernalia in the parks has created a safety concern for Boston residents,

as children play in the playgrounds and bleachers. Additionally, several Boston day care centers

utilize the parks for children to play. From 2014 until August 15, 2018, the Boston Fire

Department has administered Narcan in the City parks due to overdoses 37 times. During this time

period the Boston Fire Department responded to 10 calls in City parks due to overdoses in which

Narcan was not administered. Additionally, Emergency Medical Services responded to 128

narcotic-related illness calls at the City's parks during this time.

                Residential neighborhoods are also becoming areas for drug use. According to the

Department of Inspection Services, an abandoned park which is located in the middle of a

residential neighborhood, has a tree cluster, which is often utilized for drug use. In one day, the

Boston Public Health Commission cleaned up over 400 used needles in the tree cluster.

                Additionally, children and families in Boston witness first-hand the devastation of

the opioid crisis in Boston public housing. According to the Boston Housing Authority, there are

currently 6,491 children, ages 17 and under, who reside in the Boston Housing Authority's public



                                                  113
housing buildings. Additionally, according to the Boston Housing Authority, several individuals

who are addicted to opioids and other drugs now live in the hallways of the public housing

provided by the Boston Housing Authority, and mothers and children frequently step over

individuals who are unconscious due to taking drugs, such as opioids. Furthermore, there have

been several fatal and non-fatal overdoses in the public housing buildings. In order to combat drug

dealing and violent crimes, the Boston Housing Authority has installed several security cameras

to prevent and document drug dealing within the buildings. According to the head of the residents'

board at one of the Boston Housing Authority's complexes, many individuals who are addicted to

drugs have broken into the buildings and live in the hallways and stairwells. Children and families

frequently come across needles in the building. Although the Boston Housing Authority cleans

the building the day after the cleaning the complex returns to a terrible condition, with needles,

urine, and feces found in the hallways and stairwells.

               Children attending summer camps have also been affected by the opioid crisis.

According to the City's Department of Property. Management, several children attend summer

camps in buildings owned by the City. Children have been unable to use certain bathrooms in

these buildings due to drug use and oveidoses that have occurred in the bathrooms, and needles

being found in the toilet. The Department has had to find other bathrooms in the buildings for

their use. In the last 18 months, a Department employee has found two individuals who have

overdosed in the City buildings' bathrooms, with needles still in their arms.

               Many children in Boston have gone without meals due to their parents'. drug

addiction. There are several public buildings in Boston which provide breakfast, lunch, and dinner

to Boston residents. Many of the residents who come for the meals are children whose parents

have spent money on drugs, including opioids, as opposed to food. Additionally, members of the



                                               114
Boston Fire Department frequently witness people injecting drugs in broad daylight on Boston's

streets, around the perimeter of the Fire Department headquarters.

       326. Even infants have not been immune to the impact of opioid abuse. There has been

a dramatic rise in the number of infants who are born addicted to opioids due to prenatal exposure

and suffer from neonatal abstinence syndrome ("NAS," also known as neonatal opioid withdrawal

syndrome, or "NOWS"). These infants painfully withdraw from the drug once they are born, cry

nonstop from the pain and stress of withdrawal, experience convulsions or tremors, have difficulty

sleeping and feeding, and suffer from diarrhea, vomiting, and low weight gain, among other

'serious symptoms. The long-term developmental effects are still unknown, though research in

other states has indicated that these children are likely to suffer from continued, serious neurologic

and cognitive impacts, including hyperactivity, attention deficit disorder, lack of impulse control,

and a higher risk of future addiction. When untreated, NAS can be life-threatening. In 2009, more

than 13,000 infants in the United States were born with NAS, or about one every hour.

                NAS rates in Boston have steadily increased during the past few years. In 2010,

there were 6.2 babies born with NAS for every 1,000 live births in Boston. In 2013, this number

increased to 7.4 babies born with NAS for every 1,000 live births, and jumped again in 2015 to

8.5 babies for every 1,000 live births in Boston. At Boston Medical Center, the average cost of
                                                                                                a

hospital stay for a baby with NAS is just under $20,000. According to the Boston Public Health

Commission, from 2012 to 2015, 168 pregnant women in the City received treatment for opioid

use disorder.

                Additionally, according to Boston Public School officials, school principals have

noticed that more children as young as ages 3 to 5-years old have been demonstrating intensive

behavioral problems These principals suspect that these children may have been born with NAS



                                                 115
and are continuing to suffer from the effects of this painful disease. Additionally, according to the

Director of the Boston Public Schools Health Services, the schools' psychological services

numbers have increased, mostly due deaths in the family, and many of these deaths are related to

opioid addiction.

               An increasing number of children in Boston have been placed in foster care because

their parents or caregivers are addicted to opioids. As of June 30, 2016, 9,655 children in

Massachusetts were in foster care, and the majority of these children were removed from their

homes due to opioid addiction. Upon information and belief, many of these children lived in

Boston, and many of these children were newborns. Several grandparents in Boston are now

raising their grandchildren and are becoming the custodial grandparent due to their children's

substance abuse disorder. The Boston Public School system has noted that many of its children

have been removed from their homes due to parental opioid addiction. According to the Boston

Public Schools system, many children are displaced and entering the foster care system or living

with elderly grandparents due to the opioid crisis, and many of these children bring trauma with

them to the classroom.

               Defendants' success in extending the market for opioids to new patients and chronic

conditions also created an abundance of drugs available for non-medical or criminal use and fueled

a new wave of addiction, abuse, andinjury. According to the Boston Police Departinenl there has

been a general increase in theft-related crimes due to the opioid epidemic. Additionally, the City

has experienced thousands of arrests related to opioids. From 2014 until August 2018, the Boston

Police Department has had 5,718 calls and/or arrests related to opioids. Additionally, according

to the head of the Boston Centers for Youths and Families, violent crimes, such as child homicides,

have increased due to resources being reallocated from gang-outreach in order to assist children



                                                116
and families who deal with opioid addiction. Additionally, more thefts are occurring on City

property. For example, many thefts have occurred in Faneuil Hall, as people are stealing laptops,

backpacks, and items from retail stores owned by the City in order to pay for drugs.

                The opioid epidemic in Boston has caused an additional increase in crimes such as

prostitution. There are currently 405 vacant properties in Boston, and these properties are often

used as centers for prostitution, where individuals offer sexual activity in exchange for money to

purchase drugs. Individuals addicted to opioids also use these vacant buildings to use drugs.

Additionally, elderly residents in Boston have been victims of crime due to the opioid crisis. Many

of these residents are vulnerable, and have family members who are addicted to opioids who have

stolen from them in order to pay for drugs. Boston's elderly population also has a high-risk for

home burglaries where either their medications or their money is stolen to pay for drugs.

               Contrary to Defendants' misrepresentations, most of the illicit use originates from

prescribed opioids. It has been estimated that 60% of the opioids that are abused come, directly

or indirectly, through physicians' prescriptions, in 2011, 71% of people who abused prescription

opioids got them through friends or relatives, not from drug dealers or the Internet.

               Those who are addicted to prescription opioid painkillers are 40 times more likely

to be addicted to heroin. The CDC identified addiction to prescription pain medication as the

strongest risk factor for heroin addiction. The heroin epidemic has directly impacted Boston.

Boston EMS responded to 2,433 cases involving heroin, which increased by 20% in 2017 to 2,927

cases.

               Fentanyl is a relatively recent, even more deadly problem stemming from the

prescription opioid epidemic. Fentanyl—a powerful opioid prescribed for cancer pain Or in

hospital settings that, in synthetic form, has made its way into communities across the country. In



                                                117
February 2018, state and federal law enforcement officialS seized 77 pounds
                                                                                of illicit drugs in the

                                                                              0 cash was also
Boston-area, which included over 30 pounds of fentanyl. Approximately $300,00
                                                                                   District Attorney,
seized in the raid, along with heroin and opioids. According to a Suffolk County
                                                                                           history
this one was of the most successful and "far-reaching" investigations in Massachusetts

       1.      Programs Created by the City of Boston and Cost Expenditures from the City
                                                                                                 edge
               In light of this crippling epidemic, Boston has instituted a number of cutting
                                                                              School system
programs aimed at curbing addiction and abuse. For example, the City's Public
                                                                                 provide support for
has created programs to help children who suffer from opioid abuse, as well as
                                                                        onally, the school
children who have family members who are dealing with addiction. Additi

system has a Wellness Policy which requires a comprehensive health educati
                                                                           on program that

                                                                            Weilness Department
teaches skills and knowledge to prevent substance abuse. The Health and
                                                                                However, due to
has curriculum and training available to all of the City's Public School staff.

staffing and funding limitations, less than half of the City's Public Schools
                                                                                are able to offer this

                                                                                           Screening,
education. Additionally, the Schools' Health Services Department is working to create

Brief Intervention, and Referral to Treatment (SBIRT) and under this program
                                                                                   nurses will screen

                                                                                   nal support if
middle school and high school students for addiction and refer students for additio
                                                                         which is operated by
they are identified as at risk for substance abuse. Ostiguy High School,
                                                                                         designed for
Action for Boston Community Development in conjunction with the City, is a school

Boston's youth who struggle to Succeed in conventional schools due to
                                                                      their histories with

                                                                                  for the school
substance abuse. In fiscal year 2018, the City spent over $300,000 on funding

               Despite offering these services, the Boston Public School System would like to
                                                                                     the funding and
implement the Mayor's Youth Substance use Prevention Strategic Plan, but lacks
                                                                                 include, but are not
resources to fully implement the program. The program's recommendations
                                                                             tary, middle, and
limited to, implementing Boston Public School's Wellness Policy in all elemen

                                                118
high schools; which the City estimates would cost approximately $3.2 million, expanding data

collection from the Youth Risk Behavior Survey to include Census Sampling, which the City

estimates would cost $230,00 full implementation of the SBIRT program, stocking naloxone in all

schools, and increasing support for substance abuse programs.

               The City's Police Department has created programs to combat the opioid crisis as

well. The Boston Police Department has an overdose squad which goes out into the community

and knocks on Boston residents' doors to discuss recovery and to educate Boston residents about

treatment and recovery services. The Boston Police Department has spent millions of dollars in

fighting the opioid epidemic in the City. The Boston Police Department has spent millions of

dollars in fighting the opioid epidemic in the City. From 2014 until August 2018, the Boston

Police Department spent over $7.1 million on costs associated with opioids, such as Detective and

officer payroll related to opioid arrests, investigations related opioids, Narcan training, opioid

seminars, a drug control truck, and protective equipment for City Police officers.

               The City has expended substantial resources combatting the opioid epidemic,

which has placed significant burdens on its social, criminal justice, and emergency response

services. For example, since fiscal year 2014, the Department of Property Management spent at

least $50,000 in security costs directly related to opioids. Between January 1, 2012.and April 30,

2018, the City health plan spent over $9.5 million on opioid prescriptions. Additionally, during

this time period the City's health plan spent over $1.3 million on in-patient treatment for opioid-

use disorder. The City's workers' compensation program has also incurred a significant expense

due to opioids. From July 2012 until August 1, 2018, the City's workers' compensation program

spent over $100,000 on opioid medications for those in the program.




                                               119
               The City's Fire Department has spent a large amount of money on Narcan. From,

2014 to 2018; the Department spent approximately $2,000,000 'Oil Narcan-related costs. The Fire

Department has also experienced an increase in spending due to other oploid-related costs which

include, but are not limited to community outreach, overtime for firefighters, and the "knock
                                                                                                and

talk" program. In the "knock and talk" program, after the Boston Fire Department responds to an

incident where Narcan is administered, the Department, through its Employee Assistance Program

members and the Office of Recovery Services staff, will follow-up at the address where it

responded to the call and inquire (1) whether the person involved is interested in drug treatment,

and provide treatment information, (2) whether the person is interested in a needle exchange

program, and (3) whether the person or family is interested in learning how to administer Narcan.

               In 2014, the Fire Department spent approximately $300,000 on opioid-related

costs. In 2015, this number nearly doubled to approximately $550,000. In 2018, the number

nearly tripled from 2015 yet again, to approximately $1.5 million on opioid-related costs. In total,

from 2014 to 2018, the Fire Department spent over $4.2 million on opioid-related costs. The Fire

Department has also spent a significant amount of money on additional video cameras and security

for its headquarters due to the opioid crisis. The cost incurred upon the Fire.Department for its

additional cameras and security is approximately $388,000.

               The City's Parks Department has also incurred a significant expense due to
                                                                                                 ng
extensive clean-up of needles and drug paraphernalia in parks, hiring park rangers, purchasi

drug retrieval supplies, adding fencing for additional security, tearing down bleachers and playing

fields due to drug usage, and other expenses. From June 2011 until August 16, 2019, the City's

Parks Departments spent approximately $119,000 on such expenses.




                                                120
               The City's Property Management Department has expended funds and resources

due to the opioid epidemic in Boston as well. Since fiscal year 2014, the Department of Property

Management spent at least $50,000 in security         costs   directly related to opioids. The Opioid

epidemic has also forced the City to add two extra security shifts at the Boiling Building, a building

owned by the City. In 2017 and 2018, the City spent additional funds on these security shifts.

               The City's Public Library system has also incurred expenses due to the opioid

crisis. The library system has agreed to fund outreach and engagement services at its Public

Library and in the surrounding neighborhoods. Additionally, 22 active library branches have

boxes in restrooms in which individuals can dispose needles, and the boxes are picked up twice

per year or as needed if/when the boxes fill up. Since the installation of the boxes in January 2018,

one box in the Johnson Library ladies' restroom has required two services calls due to being filled.

The City has spent just under approximately $10,000 for a one year contract for the needle disposal

boxes.

         2.    Programs Created by the Public Health Commission and Cost Expenditures from
               the Boston Public Health Commission

               The Boston Public Health Commission has taken numerous significant steps to

fight the opioid epidemic in Boston. Annually, Boston EMS dedicates 80 percent of a department

paramedic's time to review every potential Boston EMS narcotic-related incident, the dataset of

verified cases allows for near-real time reporting and trend analysis supporting situational

awareness, outreach and recovery services. Data analysis and case review is supported in-house

by a deputy superintendent and a medical director. In 2017, Boston Emergency Medical Services

added a non-transport Community Assistance Team, referred to as Squad 80, to support emergency

medical calls in two sections of the city with a high volume of overdoses. Squad 80 has four

additional BMTs, who work full-time day and evening shifts, with 75% of the call volume for the


                                                121
day crew and 50% of the evening crew being for incidents that are narc6tic-related.[1] In fiscal

year 2018, the Boston Public Health Commission spent approximately $303,000 on personnel time

to support the city's opioid response efforts. The Boston Public Health Commission's EMS has

incurred additional opioid-related costs, as well, including naloxone, oxygen, gloves, needles,

saline, staff, physician support, and other expenses. In fiscal year 2014, Emergency Medical

Services spent approximately $154,000 on these expenses. In fiscal year 2016, this number

increased to approximately $180,000. In fiscal year 2017, Emergency Medical Services spent a

total of approximately $221,000 on these expenses. In fiscal year 2018, when Squad 80 was

introduced, Emergency Medical Services spent approximately $420,000 on opioid-related

expenses, nearly double the amount spent in 2017. From fiscal year 2014 until fiscal year 2019,

Emergency Medical Services spent a total of approximately $1,672,000 on opioid-related costs

and expenses, with additional approximately $522,000 projected to be spent in fiscal year 2019.

        345. Under the Office of Recovery Services, which was established in 2015, the Public

Health Commission has created several programs to help those seeking recovery from opioid

addiction. In 2017, the Public Health Commission opened an Engagement Center, which is a drop

in center for Boston residents that has snacks, a television, books, as well as a nurse, street outreach

workers, and clinical workers who can connect Boston residents to recovery programs. The Center

is open daily and assists Boston Police Department officers and Street outreach workers as a

resource to guide individuals in need of support. Additionally, in 2016, the Public Health

Commission greatly expanded the Providing Access to Addiction Treatment, Hope, and Support

('PAATHS Program"). Under the PAATHS program, anyone in Boston is able to dial 311, 24

hours a day, seven days a week, in order to access all levels of substance abuse and addiction

treatment recovery-related support services for ftiends and family members, and answers to



                                                 122
general questions related to substance use and addiction. When the PAATHS Program first opened,

it had 5 or 6 full-time staff members. As of 2018, the program has tripled its staff to 15 full-time

staff members.

                 The Office of Recovery Services who supports a program called "Entre Familiar

or "Between Family," which provides bilingual, gender-specific treatment programs to pregnant

women and postpartum mothers who suffer from substance abuse disorder. Enire Familia

primarily serves the Hispanic and Latino population of Boston, and helps these women, as well as

their children, in their paths to recovery. Through Entre Familia, the women who participate in

the program receive clinical treatment services such as screening, assessment, and referrals to

medical and mental health services, childcare, residential care, and other specialized referrals for

behavioral difficulties and early intervention. The Office of Recovery Services also provides a

Narcan administration program which is open to Boston residents, in which staff members teach

residents how to administer Narcan in the event of an opioid overdose.,

               The Boston Public Health Commission has also created the Access, Hann

Reduction, Overdose Prevention and Education ("AHOPE") program, which offers services to

injection drug users. Such services include integrated HIV, Hepatitis, and STI testing, a free, legal

and anonymous needle exchange, referrals to medical treatment, overdose prevention education

and training, risk reduction supplies to reduce to spread of HIV and Hepatitis C, risk reduction

counseling, and referrals to substance abuse treatment. The AHOPE program has a walk-in center

which is open Monday through Friday, as well as a mobile van which provides services to Boston

residents.

                 The Boston Public Health Commission's Office of Recovery Services also has

several outreach workers who, visit areas known for drug use to help, connect those who suffer



                                                123
from drug addiction with treatment Services. The outreach
                                                               workers carry duffle bags with boxed

                                                                        lia. In less than a six month
syringes, as well as items to help them pick-up used drug parapherna
                                                           n residents with treatment services and
time-span, the outreach workers connected over 600 Bosto
                                                              ach workers, in 2015 the Boston
services from other Boston agencies. In addition to the outre
                                                           ction Team," which safely cleans up
Public Health Commission created the "Mobile Sharps Colle
                                                                  report the locations of the needles
and disposes discarded needles. Boston residents are able to
                                                               In June of 2015, the program collected
through its "Citizens Connect" app, or the 24-hour 311 line.

over 2,000 loose needles in Boston.
                                                                               c Health Commission
               From fiscal year 2014, until fiscal year 2018, the Boston Publi
                                                              n residents who suffer from opioid
spent over $32 million on its various programs to help Bosto
                                                                 cted to spend over $8.5 million.
addiction. In fiscal year 2019 the Boston Public Health is proje
                                                                                nts and residents in
               Additionally, prior to 2014, many of Boston's homeless reside
                                                                  ver, in 2014, the Mayor of Boston,
recovery lived in the Long Island section of the Boston. Howe
                                                                 due to safety concerns, and relocated
Marty Walsh, was forced to shut down the bridge to the island
                                                                    n with the Boston Public Health
the island's residents into Boston. In April 2017, in conjunctio
                                                           ld the bridge to provide addiction
Commission, Mayor Walsh committed $92 million to rebui
                                                          Commission has also agreed to. fund
recovery services on the island. The Boston Public Health
                                                                   on. (See supra paragraph 351.)
 $1.8 million to make the engagement center a permanent locati
                                                                                  Expenditures from
        3.      Programs Created by the Boston Housing Authontyand Cost
                the Boston Housing Authority.
                                                                                 for security cameras
                The Boston Housing Authority has also spent significant funds
                                                                     rity has spent approximately $5.2
 in order to deal with the opioid crisis. The Boston Housing Autho
                                                                 in order to prevent drug dealing and
 million to install 556 security cameras within its buildings,




                                                124
violent crimes, many of which have been related to opioids. They have allocated an additional

approximate $4 million to install more cameras in its buildings.

M.      Defendants Fraudulently Concealed Their Misconduct

                Defendants made, promoted, and profited from their misrepresentations about the

risks and benefits of opioids for chronic pain even though they knew that their marketing was false

and misleading. The history of opioids, as well as research and clinical experience over the last

20 years, established that opioids were highly addictive and responsible for a long list of very

serious adverse outcomes. The FDA and other regulators warned Manufacturing Defendants and

Defendant Insys of this, and likewise, Purdue and Teva paid hundreds of millions of dollars to

address similar misconduct that occurred before 2008. Defendants had access to scientific studies,

detailed prescription data, and reports of adverse events, including reports of addiction,

hospitalization, and deaths—all of which made clear the harms from long-term opioid use and that

patients are suffering from addiction, overdoses, and death in alarming numbers. More recently,

the FDA and CDC have issued pronouncements based on existing medical evidence that

conclusively exposes the known falsity of these Defendants' misrepresentations.

               Notwithstanding this knowledge, at all times relevant to this Complaint, Defendants

took steps to avoid detection of and to fraudulently conceal their deceptive marketing and unlawful

and fraudulent conduct. Defendants disguised their own role in the deceptive marketing of chronic

opioid therapy by funding and working through biased science, unbranded marketing, third party

advocates, and professional associations. Purdue, Endo, Teva, and Janssen purposefully hid

behind the assumed credibility of these sources and relied on them to establish the accuracy and

integrity of Defendants' false and misleading messages about the risks and benefits of long-term

opioid use for chronic pain. Purdue, Endo, Teva, and Janssen masked or never disclosed their role

in shaping, editing, and approving the content of this information.

                                                125
                Manufacturing Defendants thus successfully concealed from the medical

community, patients, and Boston facts sufficient to arouse suspicion of the claims that Boston now

asserts. Boston did not know of the existence or scope of these Defendants' fraud and could not

have acquired such knowledge earlier through the exercise of reasonable diligence. -

                The Distributor Defendants also fraudulently concealed their misconduct They

have declined to publicly release the ARCOS data which provides detailed tracking information

about their shipments. In addition, as explained above, these Defendants publicly portray

themselves as maintaining sophisticated technology as part of a concerted effort to thwart

diversion, and publicly portray themselves as committed to fighting the opioid. epidemic, while

failing to prevent diversion.

               Defendants thus successfully concealed from the medical community, patients, and.

the State facts sufficient to arouse suspicion of the claims that the Plaintiffs now asserts. The

Plaintiffs did not know of the existence or scope of these Defendants' fraud and could not have

acquired such knowledge earlier through the exercise of reasonable diligence.

                Further, Defendants misleadingly portrayed themselves as cooperating with law

enforcement and actively working to combat the opioid epidemic when, in reality, Defendants

failed to satisfy even their minimum, legally-required obligations to report suspicious prescribers

and pharmacy orders.

                                  V.       CAUSES OF ACTION

                                              COUNT I
                                           Public Nuisance
                                       (Against All Defendants)

               The Plaintiffs incorporate the allegations within all other paragraphs of this

Complaint as if fully set forth herein.



                                                 126
          359   Each Defendant is liable for public nuisance because its conduct has caused an

unreasonable and substantial interference with a right common to the general public, which is the

proximate cause of, and/or substantial factor leading to, the City's injury. See Restatement Second,

Torts §821B.

                Defendants, individually and acting through their employees and agents, through

fraudulent and deceptive marketing, the operation of pill mills, excessive distribution of opioids,

and/or other fraudulent schemes as described herein, created and maintained the opioid epidemic

in the City of Boston, which is harmful and disruptive to and unreasonably annoys, injures,

endangers, and interferes with the public health, public safety, public peace, public comfort, and/or

public convenience. The public nuisance caused by Defendants has significantly harmed the

Plaintifl and a considerable number of Boston residents.

                The Marketing Defendants fraudulently and deceptively marketed opioids.

Further, Defendant Purdue misleadingly portrayed itself as cooperating with law enforcement and

actively working to combat the opioid epidemic when, in reality, it failed to satisfy even the

minimum, legally-required obligations to report suspicious prescribers.

                In addition, by causing dangerously addictive drugs to flood the community, and to

be diverted for illicit purposes, in contravention of federal and State law, each Defendant has

'injuriously,affected rights common to the general public, specifically including the rights of the

people of Boston to public health, safety, peace, comfort, and convenience. The public nuisance

caused by Defendants' actions has caused substantial annoyance, inconvenience, and injury to the

public.

                By distributing, selling, and prescribing dangerously addictive opioid drugs not

connected to a legitimate medical, scientific, or industrial purpose, all Defendants have committed



                                                127
a course of conduct that injuriously affects the safety, healthy, and morals of the people of Boston.

               By failing to maintain a closed system that guards against diversion of dangerously

addictive drugs for illicit purposes and by failing to report suspicious orders of opioids,

Manufacturing Defendants, Defendant Insys and Distributor Defendants injuriously affected

public rights, including the right to public health, public safety, public peace, and public comfort

of thó people of Boston.

               Defendants knowingly, intentionally, unlawfully, recklessly, and fraudulently

manufacture, market, distribute, sell, and prescribe prescription opioids, which Defendants know,

or reasonably should know, will produce widespread distribution of prescription opioids in and/or

to Boston, resulting in addiction and abuse, an elevated level of crime, death, and injuries to the

residents of Boston, a higher level of fear, discomfort, and inconvenience to the residents of

Boston, and direct costs to Plaintiff.

               All Defendants' actions were, at the very least, a substantial factor in opioids

becoming widely available and widely used in the City. Defendants' actions were, at the very

least, a substantial factor in deceiving doctors and patients about the risks and benefits of opioids

for the treatment of chronic pain. Without Defendants' actions, opioid use, misuse, abuse, and

addiction would not have become so widespread, and the opioid epidemic that now exists would

have been averted.

               Defendants knew of the public health hazard their conduct would create.

               It was foreseeable to Defendants that their conduct would unreasonably interfere

with the public health, public safety, public peace, public comfort, and/or public convenience.

               Defendants' conduct is unreasonable, intentional, unlawful, reckless, or negligent.




                                                128
                 Defendants' conduct is widespread and persistent, and 'creates substantial and

ongoing harm. The harm inflicted outweighs any offsetting benefit. Defendants' conduct has

caused deaths, serious injuries, and a severe disruption, of public peace, health, order and safety.

Defendants' ongoing and persistent misconduct is producing permanent and long-lasting damage.

                 Defendants had control over their conduct in Boston as is described in this

Complaint, and that conduct has had'an adverse effect on the public. Defendants had sufficient

control over, and responsibility for, the public nuisance they created—Defendants were in control

of the "instrumentality" of the nuisance, namely prescription opioids, including the process of

marketing, promotion, distribution,, prescribing, and creation and maintenance of the demand, for

prescription opioids at all relevant times.

                 Defendants' conduct and the opioid epidemic it created is likely to continue to cause

significant harm to the Plaintiffs and Boston residents.

                 Plaintiffs have suffered and continue to suffer special injuries distinguishable from

those suffered by the general public. As discussed herein, they have incurred and continue to incur

substantial costs from investigating, monitoring, policing, and remediating the opioid epidemic.

                 Defendants' misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort apolitical subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government's existence. Plaintiffs allege wrongful

acts which are neither discrete nor of the sort a local government can reasonably expect.

                 The public nuisance    -   i.e. the opioid epidemic   -   created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm and inconvenience

can be abated.




                                                 129
        WHEREFORE, Plaintiffs demand judgment in their favor against the Defendants for

injunctive relief, abatement of the public nuisance, and for compensatory damages in an amount

to be determined by a jury, together with prejudgment interest, post-judgment interest, costs and

expenseS, attorney fees, and such other relief as this Court deems just and equitable.

                                      COUNT II
                      Violations of Massachusetts General Laws
                                     Chapter 93A
    (Against Manufacturing Defendants, Defendant Insys, and Distributor Defendants)

                Plaintiffs incorporate the allegations within all other paragraphs of this Complaint

as if fully set forth herein.

                Through the acts alleged herein Defendants engaged in deceptive trade practices in

violation of Massachusetts law.

                Defendants were and still are engaged in "trade" and "commerce" as defined by

Massachusetts General Laws, Chapter 93A, Section 1.

                Plaintiffs were and are engaged in "trade" and "commerce" as defined by

Massachusetts General Laws, Chapter 93A, Section 1.

                The transactions, actions and inaction of Defendants, as described herein,

constitutes unfair and deceptive acts and practices as defined by, and in violation of, Massachusetts

General Laws, Chapter 93A, Sections 2 and 11.

                Defendants committed and continue to commit repeated and willful unfair, or

deceptive acts or practices, and unconscionable trade practices, in the conduct of commerce.

                Each Defendant wrongfully represented that 'the opioid prescriptions they

manufactured, marketed, and sold had characteristics, uses, or benefits that they do not have.

These misrepresentations include but are not limited to the following:

        a.      Defendants' claims that the risks of long-term opioid use, especially the risk
                of addiction were overblown;

                                                 130
            b.    Defendants' claims that signs of addiction were "pseudoaddiction"
                  reflecting undertreated pain, and should be responded to with more opioids;

         C.       Defendants' claims that opiOid doses can be increased until pain relief is
                  achieved and there is no ceiling dose;

                  Defendants' overstatement of the risks of NSAIDs, when compared to
                  opioids;

                  Defendants' claims that evidence supports the long-term use of opioids for
                  chronic pain;

                  Defendants' claims that screening tools effectively prevent addiction;

                  Defendants' claims that chronic opioid therapy would improve patients'
                  function and quality of life;

                 Purdue's and Endo's claims that abuse-deterrent opioids prevent tampering
                 and abuse;

                 Purdue's claims OxyContin provides a full 12 hours of pain relief;
                 Purdue's claims that it cooperates with and support efforts to prevent opioid
                 abuse and diversion;

                 Insys' unsubstantiated claims that Subsys was appropriate for treatment of
                 non-cancer pain and its failure to disclose that Subsys was not approved for
                 such use;

       1.        Teva's unsubstantiated claims that Actiq and Fentora were appropriate for.
                 treatment of non-cancer pain and its failure to disclose that Actiq and
                 Fentora were not approved for such use; and

       in.       Defendants' use of front groups, to suggest that the deceptive statements
                 from these sources described in this Complaint came from objective,
                 independent sources.
       383. The Defendants used exaggeration and/or ambiguity as to material facts and

omitted and concealed material facts, which tended to deceive and/or did in fact deceive. The

omissions and concealments of material fact include but are not limited to the following:

       a.        opioids are highly addictive and may result in overdose or death


                                                131
        b.      no credible scientific evidence supports the use of screening tools as a:
                strategy for reducing abuse or diversion;

        C.      high dose opioids subject the user to greater risks of addiction, other injury,
                or death;

                the risks of hyperalgesia, hormonal dysfunction, decline in immune
                function, mental clouding, confusion, and dizziness, increased falls and
                fractures in the elderly, neonatal abstinence syndrome, and potentially fatal
                interactions with alcohol or benzodiazópines, particularly while
                exaggerating the risks of competing products, such as NSAIDs;

                claims regarding the benefits of chronic opioid therapy lacked scientific
                support or were contrary to the scientific evidence;

               Purdue's 12-hour OxyContin fails to last a full twelve hours in many
               patients;

               Purdue and Endo's abuse-deterrent formulations are not designed to
               address, and have no effect on, the most common route of abuse (oral
               abuse), can be defeated with relative ease; and may increase overall abuse;

               Defendants' failure to disclose their financial ties to and role in connection
               with KOLs and front groups.
               The Defendants' omissions rendered even their seemingly truthful statements about

opioids dcccptivc.

               In addition, each Manufacturer and Distributor Defendant engaged in unfair and/or

deceptive trade practices by failing to report suspicious orders of opioids and/or prevent the

diversion of highly addictive prescription drugs to illegal sources.

               Defendants failed to disclose the material facts that, inter alia, they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

and specifically monitor, investigate, report, and refuse suspicious orders. But for these material

factual omissions, Defendants would not have been able to sell or distribute opioids, and the

Distributor Defendants would not have been able to receive and renew licenses to sell opioids.


                                                132
                 Defendants' unfair, deceptive,         and   unconscionable misrepreèentations,
  concealments, and omissions were reasonably calculated to deceive the public, the healthcare

  community, and the Plaintiffs.

                 Defendants acted knowingly, intentionally, and unlawfully.

                Defendants' representations, concealments, and omissions constitute a willful

 course of conduct that continues to this day.

                Without Defendants' unfair and/or deceptive trade practices, opioid use, misuse,

 abuse, and addiction would not have become so widespread, and the opioid epidemic that now

 exists would have been averted. Defendants' actions were immoral, unethical and unscrupulous

 and unlawfully caused the opioid epidemic in Massachusetts and in Boston.

                Defendants' manufacturing, marketing, sales, and distribution practices unlawfully

 caused an opioid and heroin plague and epidemic in the City. Each Defendant had a nondelegable

 duty to guard against and prevent the diversion of prescription opioids to other than legitimate

 channels.

               The damages that the Plaintiffs seek to recover were sustained as a direct and

proximate result of the Defendants' intentional and unlawful acts and omissions.

               The Plaintiffs seek injunctive relief and economic losses resulting from

Defendants' deceptive trade practices. The Plaintiffs do not seek damages for physical personal

injury or any physical damage to property caused by Defendants' actions.

               Defendants' misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government's existence. The Plainfa allege

wrongful acts which are neither discrete nor of the sort a local government can reasonably expect



                                                 133
        WHEREFORE, the Plaintiffs demand judgment against the Defendants in an amount to

be determined at trial, with said amount doubled or trebled in accordance with the provisions of

Chapter 93A; and, that said judgment include an award of attorney's fees and costs; and for such

other relief as this Court deems just and equitable.

                                    COUNT III
                     Negligence and Negligent Misrepresentation
    (Against Manufacturing Defendants, Defendant Insys, and Distributor Defendants)

                The Plaintiffs incorporate the allegations within all other paragraphs of this

Complaint as if fully set forth herein.

               To establish actionable negligence, the Plaintiffs must show, in addition to the

existence of a duty, a breach of that duty and injury resulting proximately therefrom. All such

elements exist here.

               Defendants have a duty to exercise reasonable care in manufacturing, marketing,

distributing, and selling highly dangerous opioid drugs.

               Defendants have a duty to exercise reasonable care under the circumstances. This

includes a duty not to cause foreseeable harm to others. In addition, Defendants, having engaged

in conduct that created an unreasonable risk of harm to others, had, and still have, a duty to exercise

reasonable care to prevent the threatened harm.

               Manufacturing Defendants repeatedly breached their duties by deceptively

marketing opioids as described herein, including minimizing their risks, such as the risks of

addiction and overdose, and exaggerating the purported benefits of long-term use of opioids for

the treatment of chronic pain. Manufacturing Defendants omitted or concealed material facts and

failed to correct prior misrepresentations and omissions about the risks and benefits of opioids.

These Defendants' omissions rendered even their seemingly truthful statements about opioids

deceptive.

                                                 134
                 Distributor Defendants breached their duties to exercise due care in the business of

 wholesale distribution of dangerous opioids, which are Schedule IX Controlled Substances, by

 failing to monitor for, failing to report, and filling highly suspicious orders time and again.

 Because the purpose of these duties was to prevent the resulting harm    -   misuse and/or diversion

 of highly addictive drugs for non-medical purposes the causal connection between Defendants'
                                                      -




 breach of duties and the ensuing harm was entirely foreseeable.

                The Distributor Defendants misrepresented their compliance with their duties under

 the law and concealed their noncompliance and shipments of suspicious orders of opioids to

 Boston and destinations from which they knew opioids were likely to be diverted into Boston, in

 addition to other misrepresentations alleged and incorporated herein.

                All Defendants breached their duties to prevent diversion and report and halt

suspicious orders, and all Defendants misrepresented their compliance with their legal duties.

               Defendants' breaches were intentional and/or unlawfi.zl, and Defendants' conduct

was willful, wanton, malicious, reckless, oppressive, and/or fraudulent

               The foreseeable harm from a breach of these duties is the abuse and diversion of

prescription opioids, and addiction, overdose, and death in the Plaintiffs' communities.

               Reasonably prudent manufacturers of pharmaceutical products would know that

deceptively and misleadingly marketing highly addictive opioids for chronic pain would result in

the severe harm of addiction, foreseeably causing patients to seek increasing levels of opioids and

to turn to the ifiegal drug market as a result of a drug addiction that ..was. .foreseeable to the

Defendants. Reasonably prudent manufacturers and distributors would know that failing to report

suspicious orders and prescribing, particularly while assuring the public of their commitment to




                                               135
 fighting the opioid epidemic, would exacerbate problems of diversion and non-medical use of

 prescription opioids.

                Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities and the

significant costs which would be imposed upon the governmental entities associated with those

communities. The closed system of opioid distribution whereby all links in the chain have a duty

to prevent diversion, exists for the purpose of controlling dangerous substances, such as opioids,

and preventing diversion and abuse.

               These Defendants' breach of the duties described herein directly and proximately

resulted in the injuries and damages alleged by the Plaintiffs.

               The Plaintiffs seek economic losses (direct, incidental, or consequential pecuniary

losses) resulting from the negligence of Defendants. They do not seek damages which may have

been suffered by individual citizens of the City for wrongful death, physical personal injury,

serious emotional distress, or any physical damage to property caused by the actions of Defendants

               The misconduct alleged in this case is ongoing and persistent

               Defendants' misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government's existence. The Plaintiffs allege

wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

       WHEREFORE, the Plaintiffs demand judgment in its favor against the Defendants for

compensatory damages in an amount to be determined by a jury and punitive damages, together

with prejudgment interest, post-judgment interest, costs and expenses, attorney fees, and such




                                               136
 other relief as this Court deems just and equitable.

                                      COUNT IV
                        Fraud and Fraudulent Misrepresentation
     (Against Manufacturing Defendants, Defendant Insys, and Distributor Defendants)

                The Plaintiffs incorporate the allegations within all other paragraphs of this

Complaint as if fully set forth herein.

                Defendants, individually and acting through their-employees and agents, knowingly

and intentionally made misrepresentations and omissions of facts material to the Plaintiffs and

Boston residents and medical professionals to induce them to purchase, administer, and consume

opioids as set forth in detail above.

                Manufacturing Defendants' fraudulent misrepresentations are detailed in this

Complaint and include overstating the benefits of and evidence for the use of opioids for chronic

pain and understating their very serious risks, including the risk of addiction; falsely promoting

abuse-deterrent formulations as reducing abuse; falsely claiming that OxyContin provides 12 hours

of relief; and falsely portraying their efforts or commitment to rein in the diversion and abuse of

opioids.

               Defendants' omissions, which were false and misleading in their own right,

rendered even seemingly truthful statements about opioids false and misleading and likely to

mislead City prescribers and consumers.

               All Defendants made false statements. regarding their compliance with state and

federal law regarding their duties to monitor, report, and halt suspicious orders and to prevent

diversion, and/or they concealed their noncompliance with these requirements.

               Defendants knew at the time that they made their misrepresentations and omissions

that they were false.



                                                137
                 Defendants knew or should have known that the Plaintiffs would be adversely

 impacted economically by their misrepresentations in that citizens of the City would become

 addicted to the Defendants' opioids which, in turn, would cause the Plaintiffs to expend funds on

 emergency response; law enforcement, social services, and other municipal services to care for

their citizens, thereby proximately causing the Plaintiffs injuries and damages. As such, the

Defendants owed a duty of care to the Plaintiffs.

                Defendants' false representations and concealments were reasonably calculated to

deceive the Plaintiffs and Boston residents and the physicians who prescribed and the patients who

took opioids in the City, were made with the intent to deceive, and did in fact deceive these persons

and the Plaintiffs.

                Defendants intended for the Plaintiffs, Boston residents, and health care providers

to rely on their misrepresentations and omissions, and knew that such reliance would cause the

Plaintiffs to suffer loss.

                The Plaintiffs and healthcare providers and residents in the City reasonably relied

on Defendants' misrepresentations and omissions in writing, filling, using, and paying for

prescriptions for Defendants' opioids. As a result of Defendants' fraudulent misrepresentations,

the use of Defendants' opioid medicines became widespread and continuous, and resulted in the

scourge of addiction, overdose, and death that is plaguing the country and the City.

                Plaintiffs suffered actual pecuniary damages proximately caused by Defendants'

misrepresentations and omissions of material fact, which include expending additional funds on          -




emergency response; law enforcement, social services, and other municipal services that the

Plaintiffs otherwise would not have incurred.




                                                138
                The Plaintiffs seek economic losses (direct, incidental, or consequential pecuniary

losses) resulting from the fraud of Defendants. They do not seek damages which may have been

suffered by individual citizens of the City for wrongful death, physical personal injury, serious

emotional distress, or any physical damage to property caused by the actions of Defendants.

                The fraud alleged in this case is ongoing and persistent.

                Defendants' misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and'expected costs of a local government's existence. The Plaintiffs allege

wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

        WHEREFORE, the Plaintiffs demand judgment in its favor against the Defendants for

compensatory damages in an amount to be determined by a jury and punitive damages, together

with prejudgment interest, post-judgment interest, costs and expenses, attorney fees, and such

other relief as this Court deems just and equitable.

                                           COUNT V
                                       Unjust Enrichment
                                     (Against All Defendants)

               The Plaintiffs incorporate the allcgations within all other paragraphs of this

Complaint as if fully set forth herein.

               As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from the increase in the distribution and

purchase of opioids within the City, including from opioids foresceably and deliberately diverted

within and into the City.

               The Plaintiff have expended substantial amounts of money in an effort to remedy

or mitigate the societal harms caused by Defendants' conduct.




                                                139
                These expenditures include the provision of healthcare services and benefits,

 emergency services, social services, and other services in excess of what would normally be

 provided were it not for the opioid epidemic.

                These expenditures have helped sustain Defendants' businesses.

                The Plaintiffs have conferred a benefit upon Defendants by paying for Defendants'

externalities: the cost of the harms caused by Defendants' improper marketing, distribution, and

prescribing practices.

                Defendants were aware of these obvious benefits, and their retention of the benefit

is unjust.

                The PIainlifl have paid for the cost of Defendants' externalities and Defendants

have benefited from those payments because they allowed them to continue providing customers

and patients with a high volume of opioid products. Because of their deceptive marketing of

prescription opioids, improper and excessive distribution of prescription opioids, and operation of

pill mills, each Defendant obtained enrichment they would not otherwise have obtained. The

enrichment was without justification and the Plaintiffs lack a remedy provided by law.

               Defendants have unjustly retained benefits to the detriment of Plaintiffs, and

Defendants' retention of such benefits violates the fundamental principles of justice, equity, and

good conscience.

               Defendants' misconduct alleged in this case is ongoing and persistent.

               Defendants' misconduct alleged in this case does not concern a discrete event or       *




discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government's existence. Plaintiffs allege wrongful

acts which are neither discrete nor of the sort a local government can reasonably expect.



                                                 FI']
       436. Plaintiffs have incurred expenditures for special programs over and above its

ordinary public services.

       WHEREFORE, the Plaintiffs seek all legal and equitable relief as allowed by law,

including disgôrgement of Defendants' unjust enrichment, benefits, and ill-gotten gains, plus

interest, acquired as a result of the unlawful or wrongful conduct alleged herein pursuant to

common law and such other relief as this Court deems just and equitable.

                                VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs requests the following relief:

              A finding that, by the acts alleged herein, Defendants have created a public
              nuisance;

              An injunction permanently enjoining Defendants from engaging in the acts and
              practices that caused the public nuisance;

              An order directing Defendants to abate and pay damages for the public nuisance;

              A finding that Defendants engaged in unfair and deceptive trade practices in
              violation of Massachusetts General Laws Chapter 93A, Sections 2 and 11;

      B.      A finding that by the acts alleged herein, the Defendants were negligent and
              grossly negligent, and that Defendants engaged in fraudulent misrepresentations;

      F.      Compensatory damages in an amount sufficient to fairly and completely
              compensate for all damages alleged herein;

      U.      Punitive damages;

              Disgorgement of Defendants' unjust enrichment, benefits, and ill-gotten gains,
              plus interest, acquired as a result of the unlawful or wrongful conduct alleged
              herein;

              For costs, filing fees, pre and post judgment interest, and attorney's fees; and;

              For all other relief at law or in equity, deemed just by this Court.

      PLAINTIFFS DEMAND A TRIAL BY JURY AS TO ALL ISSUES SO TRIABLE.




                                               141
    Respectfully submiited,

    CITY OF BOSTON

    Is! Eugene L. O'Flaherty
    Eugene L. O'Flaherty BBO#567653
    Corporation Counsel
    City of Boston Law Department
    Room 61*5, City Hall
    Boston, Na 02201
    (617) 635-4034
    eugene.oflahev(boston.gov

    Is/ Timothy J. Harnngton
    Timothy J. Harrington, Esq. BBO#652549
    General Counsel
    Boston Public Health Commission
    Boston Emergency Medical Services
    617-534-4322
    tharrington@bphc.org

    /s/ Robert J. McConnell
    Robert J. McConnell BBO# 550625
    Kate E. Menard BBO# 682087
    MOTLEY RICE LLC
    55 Cedar Street, Suite 100
    Providence, RI 02903
    Tel: 401-457-7700
    Fax: 401-457-7708
    bmcconnell(motlevrice.com
    kmenard(motleyrice. corn

    1W Donald A. Miliori
    Donald A. MiglioriBBO# 567562
    MOTLEY RICE LLC
    28 Bridgeside Blvd
    Mt. Pleasant, SC 29464
    Tel: 843-216-9241
    Fax: 843-216-9450
    dmiglioriniotlevrice.com
                                      *




*


    /sI Linda Siner
    Linda Singer
    Elizabeth Smith
    Sara Aguiñiga
    Pro Hac Vice to be submitted


     142
MOTLEY R1ELLC
401 9th Street, NW
Suite 1001
Washington, DC 20004
Tel. 202-386-9626                      I'
Fax 202-386-9622
1singer(mot1evrice. corn
Esrnith(äMotley Rice LLC
saguiniga@,rnotlevrice.com




Robert T. Naumes, Sr., BBO # 367660
Christopher C, Naunies, BBO # 671701
NAUMES LAW GROUP, LLC
2 Center Plaza, Suite 620
Boston, MA 02108
Tel.: 617-227-8444
Fax: 617-227-1270
robert@naumeslaw.com
christopber@naumeslaw.com


Attorneys for Plaintiffs




 143
